 
 
 
 
 
EXHIBIT 10.1
 
EXECUTION VERSION
 
 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has
been filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission. 
 

--------------------------------------------------------------------------------

 
$1,150,000,000
 
CREDIT AGREEMENT
 
Dated as of March 17, 2010
 
among
 
SOLUTIA INC.,
as Borrower,
 
THE LENDERS REFERRED TO HEREIN,
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent, Swing Line Lender and Issuer,
 
CITIBANK, N.A.,
HSBC SECURITIES (USA) INC.,
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents,
 
JEFFERIES FINANCE LLC,
as Documentation Agent
 
and
 
DEUTSCHE BANK SECURITIES INC.,
JEFFERIES FINANCE LLC,
HSBC SECURITIES (USA) INC.,   
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and as Joint Bookrunners
 
 
 



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
ARTICLE I
 
DEFINITIONS
 

   
Page
SECTION 1.01.
Defined Terms
  1
SECTION 1.02.
Types of Loans and Borrowings
43
SECTION 1.03.
Terms Generally; Currency Translation; Accounting Terms; GAAP
43
SECTION 1.04.
Resolution of Drafting Ambiguities
44
SECTION 1.05.
Letter of Credit Amounts
44

 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.
The Loans
44
SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
45
SECTION 2.03.
Letters of Credit
46
SECTION 2.04.
Swing Line Loans
54
SECTION 2.05.
Prepayments and Repurchase of Loans
57
SECTION 2.06.
Repayment of Loans; Evidence of Debt
61
SECTION 2.07.
Interest Rates and Payment Dates; Default Interest
62
SECTION 2.08.
Computation of Interest and Fees
62
SECTION 2.09.
Fees
62
SECTION 2.10.
Termination or Reduction of Commitments
63
SECTION 2.11.
Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate
63
SECTION 2.12.
Payments Generally; Administrative Agent’s Clawback
64
SECTION 2.13.
Illegality
66
SECTION 2.14.
Increased Costs; Reserves on Eurodollar Loans
66
SECTION 2.15.
Taxes
68
SECTION 2.16.
Compensation for Lender Losses
71
SECTION 2.17.
Change of Lending Office
71
SECTION 2.18.
Sharing of Payments by Lenders
72
SECTION 2.19.
Replacement of Lenders Under Certain Circumstances
72
SECTION 2.20.
Notice of Certain Costs
73
SECTION 2.21.
Increase in Commitments
73

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01.
Organization, etc.
75
SECTION 3.02.
Due Authorization, Non-Contravention, etc.
76
SECTION 3.03.
Government Approval, Regulation, etc.
76
SECTION 3.04.
Validity, etc
76
SECTION 3.05.
Financial Information
76
SECTION 3.06.
No Material Adverse Effect
77



- i - 
 

--------------------------------------------------------------------------------

 




SECTION 3.07.
Litigation
77
SECTION 3.08.
Compliance with Laws and Agreements
77
SECTION 3.09.
Ownership of Subsidiaries
77
SECTION 3.10.
Ownership of Properties
78
SECTION 3.11.
Intellectual Property
79
SECTION 3.12.
Taxes
79
SECTION 3.13.
Pension and Welfare Plans
79
SECTION 3.14.
Environmental
80
SECTION 3.15.
Federal Reserve Regulations
81
SECTION 3.16.
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
81
SECTION 3.17.
Insurance
82
SECTION 3.18.
Labor Matters
82
SECTION 3.19.
Solvency
83
SECTION 3.20.
Security Documents
83
SECTION 3.21.
Anti-Terrorism Laws
84
SECTION 3.22.
Status as Senior Debt
85

 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.
Effective Date
85
SECTION 4.02.
Conditions to All Credit Extensions
88

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01.
Financial Information, Reports, Notices, etc.
88
SECTION 5.02.
Compliance with Laws, etc.
91
SECTION 5.03.
Maintenance of Properties
91
SECTION 5.04.
Insurance
91
SECTION 5.05.
Books and Records; Visitation Rights; Lender Meetings
92
SECTION 5.06.
Environmental Covenant
92
SECTION 5.07.
Information Regarding Collateral
93
SECTION 5.08.
Existence; Conduct of Business
94
SECTION 5.09.
Performance of Obligations
94
SECTION 5.10.
Casualty and Condemnation
94
SECTION 5.11.
Pledge of Additional Collateral
94
SECTION 5.12.
Further Assurances
95
SECTION 5.13.
Use of Proceeds
96
SECTION 5.14.
Payment of Taxes and Claims
96
SECTION 5.15.
Additional Guarantors
96
SECTION 5.16.
Post-Closing Covenants
96
SECTION 5.17.
Designation of Subsidiaries
98



  - ii -
 

--------------------------------------------------------------------------------

 


ARTICLE VI


NEGATIVE COVENANTS


SECTION 6.01.
Indebtedness
  99
SECTION 6.02.
Liens
102
SECTION 6.03.
Fundamental Changes; Line of Business
105
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
106
SECTION 6.05.
Asset Sales
109
SECTION 6.06.
Sale and Leaseback Transactions
111
SECTION 6.07.
Restricted Payments
111
SECTION 6.08.
Transactions with Affiliates
112
SECTION 6.09.
Restrictive Agreements
113
SECTION 6.10.
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
114
SECTION 6.11.
Accounting Treatment; Fiscal Year
115
SECTION 6.12.
Fixed Charge Coverage Ratio.
115
SECTION 6.13.
Total Leverage Ratio
115
SECTION 6.14.
Hedging Agreements
116
SECTION 6.15.
Assets, Liabilities and Actions of SFC
116

 
ARTICLE VII
 
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 7.01.
Listing of Events of Default
116
SECTION 7.02.
Action if Bankruptcy
118
SECTION 7.03.
Action if Other Event of Default
119
SECTION 7.04.
Application of Funds upon Event of Default
119

 
 
ARTICLE VIII
 
THE AGENTS
 
SECTION 8.01.
Appointment and Authority
120
SECTION 8.02.
Agents Individually
120
SECTION 8.03.
Duties of Agents; Exculpatory Provisions
121
SECTION 8.04.
Reliance by Agents
122
SECTION 8.05.
Delegation of Duties
122
SECTION 8.06.
Resignation of Agents
123
SECTION 8.07.
Non-Reliance on Agents and Other Lenders
123
SECTION 8.08.
No Other Duties, etc
124
SECTION 8.09.
Security Trust Deed
124
SECTION 8.10.
Administrative Agent May File Proofs of Claim
124
SECTION 8.11.
Collateral and Guarantee Matters
125
SECTION 8.12.
Withholding Taxes
126



- iii - 
 

--------------------------------------------------------------------------------

 


ARTICLE IX


MISCELLANEOUS


SECTION 9.01.
Notices
126
SECTION 9.02.
Survival of Agreement
128
SECTION 9.03.
Binding Effect
129
SECTION 9.04.
Successors and Assigns
129
SECTION 9.05.
Expenses; Indemnity
132
SECTION 9.06.
Right of Setoff
133
SECTION 9.07.
Applicable Law
134
SECTION 9.08.
Waivers; Amendment
134
SECTION 9.09.
Interest Rate Limitation
137
SECTION 9.10.
Entire Agreement
137
SECTION 9.11.
WAIVER OF JURY TRIAL
137
SECTION 9.12.
Severability
137
SECTION 9.13.
Counterparts
138
SECTION 9.14.
Headings
138
SECTION 9.15.
Jurisdiction; Consent to Service of Process
138
SECTION 9.16.
Confidentiality
138
SECTION 9.17.
Posting of Approved Electronic Communications
139
SECTION 9.18.
Treatment of Information
140
SECTION 9.19.
USA PATRIOT Act Notice
142
SECTION 9.20.
Intercreditor Agreement
142
SECTION 9.21.
No Fiduciary Duty
142
SECTION 9.22.
Payments Set Aside
142



EXHIBIT A
Form of Administrative Questionnaire
EXHIBIT B-1
Form of Borrowing Notice
EXHIBIT B-2
Form of Swing Line Loan Notice
EXHIBIT C
Form of Assignment and Assumption
EXHIBIT D
Form of Compliance Certificate
EXHIBIT E
Form of Indemnity, Subrogation and Contribution Agreement
EXHIBIT F-1
Form of Term Note
EXHIBIT F-2
Form of Revolving Credit Note
EXHIBIT F-3
Form of Swing Line Note
EXHIBIT G
Form of Closing Certificate
EXHIBIT H
Form of Guarantee Agreement
EXHIBIT I
Form of Pledge Agreement
EXHIBIT J
Form of Security Agreement
EXHIBIT K
Form of United States Tax Compliance Certificate
EXHIBIT L
Form of Solvency Certificate
EXHIBIT M
Form of Lender Participation Notice
EXHIBIT N
Form of Letter of Credit Request



SCHEDULE 1.01(a)
Immaterial Restricted Subsidiaries
SCHEDULE 1.01(b)
Specified Asset Sales
SCHEDULE 1.01(d)
Existing Joint Ventures
SCHEDULE 1.01(e)
Existing L/Cs
SCHEDULE 1.01(f)
Specified Businesses



- iv - 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2.01
Lenders and Commitments
SCHEDULE  3.05
Financial Information
SCHEDULE 3.09(a)
Subsidiaries
SCHEDULE 3.09(b)
Securities
SCHEDULE 3.10(b)
Leased and Owned Real Property
SCHEDULE 3.14
Environmental
SCHEDULE 3.17
Insurance
SCHEDULE 4.01(f)(i)
Local and Foreign Counsel Jurisdictions (Pledged Equity Interests)
SCHEDULE 5.16(a)
Post-Closing Covenants
SCHEDULE 5.16(b)
Mortgaged Properties
SCHEDULE 6.01(ii)
Existing Indebtedness
SCHEDULE 6.02(iv)(A)
Existing Liens
SCHEDULE 6.04
Existing Investments
SCHEDULE 6.08
Transactions with Affiliates
SCHEDULE 6.09
Existing Restrictions

 
 
 
 
 


- v -
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”) dated as of March 17, 2010, among SOLUTIA
INC., a Delaware corporation (the “Borrower”); each of the Lenders (as defined
in Section 1.01); DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as
administrative agent for the Lenders (together with its successors in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties (together with its successors in such capacity, the “Collateral Agent”),
as Swing Line Lender and as an Issuer; and CITIBANK, N.A., as an Issuer.
 
The parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01.                           Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:
 
“Acceptable Discount” has the meaning assigned to such term in Section
2.05(d)(ii).
 
“Acceptance Date” has the meaning assigned to such term in Section 2.05(d)(i).
 
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any converted Restricted Subsidiary, any Sold Entity or Business or any
converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the sum of the amounts for such period of, without duplication,
(a) income from continuing operations before income taxes and extraordinary
items, (b) interest expense, (c) depreciation expense, (d) amortization expense,
including amortization of deferred financing fees, (e) non-recurring charges,
(f) non-cash charges, (g) losses on asset sales, (h) restructuring charges or
reserves less the sum of the amounts for such period, (i) non-recurring gains,
(j) non-cash gains, (k) gains on asset sales and (l) interest income, all as
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
assets, by the assumption of Indebtedness or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
the purchase price and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business.
 
“Activities” has the meaning assigned to such term in Section 8.02(b).
 
“Additional Collateral” has the meaning assigned to such term in Section
5.11(a).
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Administrative Agent’s Office” means the Administrative Agent’s account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.
 


 
 

--------------------------------------------------------------------------------

 


“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or otherwise in the form supplied by the Administrative Agent.
 
“Affiliate” of any Person means any other Person which, directly or indirectly
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person (excluding any trustee under, or any committee
with responsibility for administering, any employee benefit plan).
 
“Agents’ Groups” has the meaning assigned to such term in Section 8.02(b).
 
“Agents” means the Administrative Agent and the Collateral Agent.
 
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Revolving Credit Lenders.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternative Currency” shall mean each currency other than Dollars.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.21(a).
 
“Applicable Discount” has the meaning assigned to such term in Section
2.05(d)(ii).
 
“Applicable Period” has the meaning specified in the definition of “Applicable
Rate.”
 
“Applicable Rate” means a percentage per annum equal to:
 
(a)           with respect to Term Loans, (i) until delivery of financial
statements for the Fiscal Quarter ending June 30, 2010, (A) for Eurodollar
Loans, 3.25% and (B) for Base Rate Loans (which shall only be available under
the circumstances described in Section 2.11 and 2.13), 2.25%, and (ii)
thereafter, the percentages per annum set forth in the table following clause
(b) below, based upon the Total Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(a) or (b), as applicable; and
 
(b)           with respect to Revolving Credit Loans, (i) until delivery of
financial statements for the Fiscal Quarter ending June 30, 2010, (A) for
Eurodollar Loans, 3.50% and (B) for Base Rate Loans, 2.50%, and (ii) thereafter,
the percentages per annum set forth in the table below, based upon the Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(a) or (b), as applicable:
 
Applicable Rate
Pricing Level
Total Net
Leverage Ratio
Revolving Credit Loans that are Eurodollar Loans
Revolving Credit Loans that are Base Rate Loans
Term Loans that are Eurodollar Loans
Term Loans that are Base Rate Loans
1
>2.50:1
3.50%
2.50%
3.25%
2.25%
2
≤2.50:1
3.25%
2.25%
3.00%
2.00%



With respect to clauses (a) and (b) above, any increase or decrease in the
Applicable Rate resulting from a change in the Total Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(a) or
 


 
- 2 -

--------------------------------------------------------------------------------

 


(b), as applicable; provided that (x) at the option of the Administrative Agent
or Term Lenders holding a majority of the then outstanding Term Loans, the
Applicable Rate for Term Loans shall be determined by reference to Pricing Level
1 as of the first Business Day after the date on which a Compliance Certificate
was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Applicable Rate shall be otherwise determined in
accordance with clause (a)) and (y) at the option of the Administrative Agent or
Revolving Credit Lenders holding a majority of the then outstanding Revolving
Credit Commitments (excluding for this purpose the Revolving Credit Commitments
of all Defaulting Lenders), the Applicable Rate for Revolving Credit Loans shall
be determined by reference to Pricing Level 1 as of the first Business Day after
the date on which a Compliance Certificate was required to have been delivered
but was not delivered, and shall continue to so apply to and including the date
on which such Compliance Certificate is so delivered (and thereafter the
Applicable Rate shall be otherwise determined in accordance with clause (b)).
 
In the event that any financial statements under Section 5.01(a) or (b) or a
Compliance Certificate is shown to be inaccurate at any time that this Agreement
is in effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered prior to the date on which all Loans have been repaid
and all Commitments have been terminated, and such inaccuracy, if corrected,
would have led to a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (i)
the Borrower shall promptly upon learning of such inaccuracy (and in no event
later than five (5) Business Days thereafter) deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Lenders owe any amounts to the Borrower),
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after demand) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof.  Notwithstanding anything to the
contrary in this Agreement, any additional interest hereunder shall not be due
and payable until demand is made for such payment pursuant to clause (iii) above
and accordingly, any nonpayment of such interest as result of any such
inaccuracy shall not constitute a Default or Event of Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the Default Rate), at any time prior to the
date that is five (5) Business Days following such demand.
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent or the Collateral Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information material, provided
that at the written request of the Administrative Agent, “Approved Electronic
Communications” shall not include (i) any notice of borrowing, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Section 2.05
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (iii) all
notices of any Default or Event of Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Section 4.02 or any other
condition to any Borrowing hereunder.
 
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.17(a).
 
“Arrangers” means the entities identified as the Joint Lead Arrangers and Joint
Bookrunners on the cover of this Agreement (in their capacities as such).
 


 
- 3 -

--------------------------------------------------------------------------------

 


“Asset Sale” means any sale, transfer, lease (as lessor), conveyance or other
disposition (including by way of merger or consolidation and including any Sale
and Leaseback Transaction) by the Borrower or any of its Restricted Subsidiaries
of any of its Property (other than dispositions of cash and cash equivalents in
the ordinary course of its business), including any sale or issuance of any
Equity Interests of any Subsidiary; provided that any such sales, transfers,
leases, conveyances or other dispositions of Property and/or such sales or
issuances of Equity Interests (i) from a Loan Party to another Loan Party or
(ii) by a Non-Guarantor Restricted Subsidiary to any other Non-Guarantor
Restricted Subsidiary shall not constitute Asset Sales under the Loan Documents.
 
“Asset Sale Cap” means, as of any date of determination, an amount equal to 5.0%
of Consolidated Net Tangible Assets as determined as at the end of the most
recently ended Fiscal Year for which financial statements have been delivered,
or are required to have been delivered, pursuant to Sections 4.01(h) or 5.01(b)
as of the date of determination.
 
“Asset Sale Prepayment Event” means any Asset Sale, except (a) Asset Sales
permitted by Section 6.05 (other than Sections 6.05(vii), 6.05(xi) and 6.05(xv)
thereof) and (b) any such transaction or series of transactions which, if
otherwise constituting an Asset Sale Prepayment Event, do not generate Net
Proceeds in excess of $5.0 million (or, when taken together with all other such
transactions, do not generate Net Proceeds in excess of $25.0 million in the
aggregate in such Fiscal Year); provided that each Specified Asset Sale shall
constitute an Asset Sale Prepayment Event.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent in accordance with
Section 9.04(b), in the form of Exhibit C or such other form as shall be
approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, chief operating officer, treasurer,
controller, secretary, or any senior vice president or officer holding an
equivalent position of such Person.
 
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination in full of the Aggregate Commitments pursuant to Section 2.10, and
(c) the date of termination of the Aggregate Commitment pursuant to Section 7.02
or Section 7.03.
 
“Available Amount” means, at any time (the “Reference Time”), an amount equal to
(a) the sum, without duplication, of:
 
(i)           an amount equal to the greater of (x) zero and (y) 50% of
cumulative Consolidated Net Income for the period from April 1, 2010 until the
last day of the then most recent Fiscal Quarter for which financial statements
pursuant to Section 5.01(a) or (b) have been delivered prior to the Reference
Time; and
 
(ii)           100% of the net cash proceeds received by the Borrower from the
issuance and sale of its Equity Interests (other than Disqualified Equity
Interests) from and including the Business Day immediately following the
Effective Date through and including the Reference Time,
 
minus (b) the sum, without duplication, of the aggregate amount of the Available
Amount utilized following the Effective Date and prior to the Reference Time in
reliance on the Available Amount for purposes of making Investments pursuant to
Sections 6.04(xiii); Restricted Payments pursuant to Section
 


 
- 4 -

--------------------------------------------------------------------------------

 


6.07(vi); and prepayments, repurchases and redemptions of Subordinated Debt
pursuant to Section 6.10(b).
 
“Bankruptcy Code” means the United States Bankruptcy Code.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”; (c) in the case of Term Loans, 2.50% and (d) the LIBO Rate
for an Interest Period of one month beginning on such date (without regard to
the minimum interest rate applicable to Term Loans thereunder).  The “prime
rate” is a rate set by the Administrative Agent based upon various factors
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a Loan or group of Loans to the Borrower of the same Type and
Class made (including through a conversion or continuation) by the applicable
Lenders on a single date and as to which a single Interest Period is in effect.
 
“Borrowing Notice” has the meaning assigned to such term in Section 2.02(a).
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close and, if such day relates to any Eurodollar Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
“Capital Expenditures” means, for any period, any and all expenditures made by
the Borrower or any of its Restricted Subsidiaries in such period for assets
added to or reflected in its property, plant and equipment accounts or other
similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” on the financial statements of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, whether such asset is purchased
for cash or by the incurrence of Indebtedness, accrued as a liability or
otherwise.  Notwithstanding the foregoing, Capital Expenditures shall not
include, without duplication, (a) other than for purposes of determining Excess
Cash Flow, capital expenditures funded with Net Proceeds (or amounts that would
have constituted Net Proceeds but that will not constitute Net Proceeds as a
result of clause (a)(ii) of the definition thereof) reinvested in accordance
with Section 2.05(b), (b) capital expenditures in respect of the purchase price
of equipment  to the extent the consideration therefor
 


 
- 5 -

--------------------------------------------------------------------------------

 


consists of any combination of equipment or other property traded in at the time
of such purchase, (c) expenditures that constitute Permitted Acquisitions or
Investments permitted under Section 6.04, (d) interest capitalized during such
period and (e) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party and for which
neither the Borrower nor any Subsidiary has provided or is required to provide
or incur any consideration or obligation to such third party or any other
person.
 
“Capital Lease Obligations” means all monetary obligations of the Borrower and
its Restricted Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, is required to be classified and accounted for as capital
leases, and the amount of such monetary obligations shall be the capitalized
amount thereof determined in accordance with GAAP (except for temporary
treatment of construction-related expenditures paid by any Person other than the
Borrower or any of its Subsidiaries under EITF 97-10, “The Effect of Lessee
Involvement in Asset Construction,” which will ultimately be treated as
operating leases upon a Sale and Leaseback Transaction permitted under this
Agreement).
 
“Captive Insurance Restricted Subsidiary” means any Restricted Subsidiary that
is subject to regulation as an insurance company under applicable Requirements
of Law.
 
“Cash Collateral Account” means a blocked account at the Administrative Agent in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means Permitted Investments.
 
“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, excluding any such Consolidated Interest Expense not payable in
cash (such as, for example, amortization of discount and amortization of debt
issuance costs); provided that cash interest shall exclude any one time
financing fees (including amendment fees) paid in connection with the
Transactions or any issuance or amendment of Indebtedness (including this
Agreement) or expenses in connection with any amendment of indebtedness.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Change in Law” means the occurrence, after the Effective Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty by any Governmental Authority applicable to any Loan Party or any Lender,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority applicable
to any Loan Party or any Lender or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority applicable to any Loan Party or any Lender.
 
“Change of Control” means any one or more of the following events shall occur
and be continuing:
 


 
- 6 -

--------------------------------------------------------------------------------

 


(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Voting
Stock representing 35% or more (or 40% or more in the case of any such “person”
or “group” that is, on the Effective Date, the beneficial owner (as defined
above) of 25% or more of such Voting Stock) of the voting power of the total
outstanding Voting Stock of the Borrower;
 
(ii)           during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to the Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office;
or
 
(iii)           at any time a “Change of Control” (or any other defined term
having a similar purpose) occurs under any Material Indebtedness.
 
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Voting Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Charges” has the meaning assigned to such term in Section 9.09.
 
“Class” (a) as to any Loan, means its status as a Revolving Credit Loan, Swing
Line Loan, Term Loan or Incremental Term Loan (of a specified tranche) and (b)
with respect to any Commitment, means its status as a Revolving Credit
Commitment, a Term Commitment or a commitment to make an Incremental Term Loan
(of a specified tranche).
 
“Closing Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Closing Fee” has the meaning set forth in Section 2.09(c).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, collectively, each Mortgaged Property and any and all other
Property of whatever kind and nature subject or purported to be subject from
time to time to a Lien under any Security Document.
 
“Collateral Agent” means the Administrative Agent, acting through one or more of
its branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.
 
“Commitment” means, as to each Lender, its Revolving Credit Commitment, Term
Commitment or commitment to make an Incremental Term Loan, as applicable.
 
“Commitment Fee” has the meaning assigned to such term in Section 2.09(a).
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its
 


 
- 7 -

--------------------------------------------------------------------------------

 


Affiliates, or the transactions contemplated by this Agreement or the other Loan
Documents, including all Approved Electronic Communications.
 
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(a) and shall be substantially in the form of Exhibit D.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of the Borrower and
its Restricted Subsidiaries in accordance with GAAP (other than cash and Cash
Equivalents).
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries which may
properly be classified as current liabilities on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries in accordance with GAAP (other than
the current portion of any long term Indebtedness (including any Loan), any
revolving credit loans and Capital Lease Obligations).
 
“Consolidated EBITDA” means, for any period, the sum of Consolidated Net Income
for such period, plus, without duplication, the following to the extent deducted
in calculating such Consolidated Net Income:  (a) consolidated interest expense
for such period, (b) income tax expense and franchise tax expense determined on
a consolidated basis in accordance with GAAP, (c) depreciation expense
determined on a consolidated basis in accordance with GAAP, (d) amortization
expense determined on a consolidated basis in accordance with GAAP, (e) amounts
attributable to minority interest, (f) any non-cash charges (including any
impairment charge or asset write-off pursuant to GAAP) (provided that if any
such non-cash charge represents an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent of such cash
payment, and excluding amortization of a prepaid cash item that was paid in a
prior period), (g) non-cash stock compensation expenses, including any such
non-cash expenses arising from stock options, stock grants or other
equity-incentive programs, the granting of stock appreciation rights and similar
arrangements, (h) to the extent the related loss or expense is not added back in
calculating such Consolidated Net Income, proceeds of business interruption
insurance policies to the extent of such related loss or expense, (i) charges
related to the extinguishment of Indebtedness, (j) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with any Permitted Acquisition and (k)
to the extent actually covered by insurance, expenses with respect to liability
or casualty events; and minus, (i) without duplication, all non-cash items
increasing such Consolidated Net Income (excluding (x) any non-cash item to the
extent that it represents an accrual of cash receipts to be received in a
subsequent period and (y) the amount attributable to minority interests) and
(ii) amounts paid in cash as dividends or other distributions to holders of
minority interests.
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis.
 
For the avoidance of doubt, Consolidated EBITDA shall not be increased or
decreased as a result of any gains or income or losses associated with
cancellation or extinguishment of Loans (including any gains, income or loss
from Permitted Loan Purchases).
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of:
 
(a)           Cash Interest Expense for such period (net of interest income
actually received in cash during such period);
 


 
- 8 -

--------------------------------------------------------------------------------

 


(b)           all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes for such period);
 
(c)           the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of the Borrower and its Restricted Subsidiaries for such period
paid in cash (as determined on the first day of the respective period); and
 
(d)           to the extent not included in Cash Interest Expense for such
period, all cash dividends on any series of Disqualified Equity Interests of the
Borrower or any of its Restricted Subsidiaries actually paid (without
duplication) during such period (other than dividend payments to the Borrower or
any of its Restricted Subsidiaries).
 
“Consolidated Indebtedness” means, at a particular date, the aggregate principal
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries of
the types described in clauses (i), (ii), (iv), (v) (to the extent of any
unreimbursed drawings thereunder), (viii) and, to the extent relating to the
Indebtedness of the Person of a type described above, clause (iii) or (ix) of
the definition of Indebtedness determined on a consolidated basis in accordance
with GAAP at such date, plus, without duplication, the principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries constituting
original issue discount.
 
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:
 
(a)           the interest expense of the Borrower and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (including (i) amortization of debt issuance costs and debt discount,
(ii) the net interest related payments, if any, under Hedging Agreements
(including amortization of discounts), (iii) the interest portion of any
deferred payment obligation, (iv) accrued interest and (v) commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers-acceptance financings);
 
(b)           the interest component of all Capital Lease Obligations paid or
accrued during such period;
 
(c)           all interest capitalized during such period; and
 
(d)           the product of (x) the amount of all dividends on any series of
Preferred Equity Interests of the Borrower and its Restricted Subsidiaries
(other than dividends paid in Equity Interests (other than Disqualified Equity
Interests) and other than dividends paid to the Borrower or to a Restricted
Subsidiary) paid, accrued or scheduled to be paid or accrued during such period
times (y) a fraction, the numerator of which is one and the denominator of which
is one minus the then current effective consolidated Federal, state and local
tax rate of the Borrower, expressed as a decimal.
 
Consolidated Interest Expense and Cash Interest Expense (other than for purposes
of calculating Excess Cash Flow) shall be calculated on a Pro Forma Basis to
give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished at any time on or after the first day of the relevant Test Period
in connection with any permitted acquisitions, issuance of Equity Interests or
Equity Rights and Asset Sales as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such Test Period.
 


 
- 9 -

--------------------------------------------------------------------------------

 


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:
 
(a)           any unusual, extraordinary or non-recurring gains or losses or
expenses, including, charges or reserves associated with plant closures,
business optimization and other restructuring charges, integration costs and any
severance expense and fees and gains and losses on early retirement of
Indebtedness;
 
(b)           costs and expenses arising from or related to the incurrence or
issuance of, or otherwise in connection with, the Refinancing, which were
incurred on or prior to the first anniversary of the Effective Date;
 
(c)           any fees, costs and expenses of the Borrower and its Restricted
Subsidiaries incurred as a result of Permitted Acquisitions, Investments, Asset
Sales permitted hereunder and the issuance of Equity Interests or Indebtedness
or amendments of Indebtedness permitted hereunder (whether or not consummated);
 
(d)           any net income or loss of any Person if such Person is not a
Restricted Subsidiary, except Consolidated Net Income shall be increased by the
amount of cash actually distributed by such Person during such period to the
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (e) below);
 
(e)           the net income of any Restricted Subsidiary to the extent that the
declaration of dividends or similar distributions by that Restricted Subsidiary
of that income is not at the time permitted, directly or indirectly, without
prior approval (that has not been obtained), pursuant to the terms of its
charter or any agreement, instrument and governmental regulation applicable to
such Restricted Subsidiary or its equityholders;
 
(f)           any gain or loss realized upon the sale or other disposition of
(x) any assets (including pursuant to Sale and Leaseback Transactions) which is
not sold or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors of Borrower) or (y) any
Equity Interests of any Person;
 
(g)           any net after-tax income or loss from discontinued operations; and
 
(h)           the cumulative effect of a change in accounting principles.
 
“Consolidated Net Indebtedness” means, at a particular date, (a) the aggregate
principal amount of all Funded Indebtedness of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP at such
date less (b) Unrestricted cash and Unrestricted Cash Equivalents of the
Borrower and its Restricted Subsidiaries on such date.
 
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets less the sum of (i) the goodwill, net, and other intangible assets
and (ii) all Consolidated Current Liabilities, in each case, reflected on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of the most recently ended Fiscal Quarter for which financial statements
have been or are required to have been delivered pursuant to Sections 4.01(h),
5.01(a) or 5.01(b), as applicable, as of the date of determination, determined
on a consolidated basis in accordance with GAAP (and, in the case of any
 


 
- 10 -

--------------------------------------------------------------------------------

 


determination relating to any Investment, on a Pro Forma Basis including any
property or assets being acquired in connection therewith) .
 
“Contemplated Acquisitions”  means (a) the acquisition of Etimex Solar GmbH
pursuant to that certain Stock Purchase Agreement (“SPA”), dated February 28,
2010 between Solutia, Inc., Etimex Holding GmbH, Etimex Primary Packaging GmbH
(“Seller”) and Flexsys Verwaltungs-und Beteiligungsgesellschaft mbH as may be
amended or waived in any manner not materially adverse to Lenders with
Administrative Agent’s consent and (b) other acquisitions of Persons that become
Restricted Subsidiaries of the Borrower as a result thereof for an aggregate
amount of consideration paid by the Borrower and its Restricted Subsidiaries not
to exceed $150 million.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether by
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Co-Syndication Agents” means the Co-Syndication Agents named on the cover
hereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“DBTCA” means Deutsche Bank Trust Company Americas, and its successors and
assigns.
 
“Debt Incurrence” has the meaning assigned to such term in Section 2.05(b)(i).
 
“Debt Service” means, for any period, Cash Interest Expense for such period net
of gross interest income of the Borrower and its Restricted Subsidiaries for
such period plus scheduled principal amortization of Consolidated Indebtedness
for such period.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition which upon notice, lapse of time or both
would constitute an Event of Default.
 
“Default Rate” means when used with respect to (a) the principal amount of any
Loan, an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, (b) Letter of Credit
Fees, an interest rate equal to (i) the Base Rate for Revolving Credit Loans
plus (ii) the Applicable Rate for Revolving Credit Loans that are Base Rate
Loans plus (iii) 2% per annum and (c) any other Loan Obligations, the rate that
is 2% in excess of the interest rate that is applicable to Base Rate Loans that
are Revolving Credit Loans.
 
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
 
“Designated Noncash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as Designated Noncash
Consideration pursuant to a certificate signed by a Financial Officer of the
Borrower and delivered to the Administrative Agent, setting forth the basis of
such valuation, less the
 


 
- 11 -

--------------------------------------------------------------------------------

 


amount of cash or Cash Equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration.
 
“Designation Date” has the meaning assigned to such term in Section 5.17.
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of the Borrower or any of its
Restricted Subsidiaries.
 
“Discount Range” has the meaning assigned to such term in Section 2.05(d)(i).
 
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part, or (iii) is convertible or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or Equity Interests described in
this definition, in each case, prior to the 91st day following the Term Loan
Maturity Date, in each case excluding redemptions or payments to the extent they
are only required be made if such redemptions or payments are not prohibited
under this Agreement (including as a result of the covenants under this
agreement ceasing to apply).
 
“Documentation Agent” means the Documentation Agent named on the cover hereto.
 
“Dollar Equivalent” means, as to any amount denominated in any Alternative
Currency as of any date of determination, the amount of Dollars that would be
required to purchase the amount of such currency based upon the Spot Selling
Rate as of such date, and as to any amount denominated in Dollars, such amount
in Dollars.


“Dollars” or “$” means lawful money of the United States of America.
 
“Domestic Lender” means any Lender that is treated, for U.S. federal income tax
purposes, as a “United States person” within the meaning of Section 7701(a)(30)
of the Code.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.08).
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.
 
“Environmental Claim” means any accusation, allegation, notice of violation,
claim, demand, order, directive, proceeding, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon:  (a) the existence, or
the continuation of the existence, of a Release or threatened Release (including
sudden or non-sudden, accidental or non-accidental Releases); (b) exposure to
any Hazardous Material; (c) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or (d)
 


 
- 12 -

--------------------------------------------------------------------------------

 


the violation or alleged violation of, or any other potential liability arising
under, any Environmental Law or Environmental Permit.
 
“Environmental Laws” means any and all applicable treaties, laws (including
common law), statutes, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions or binding agreements or other Requirements of Law
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the protection of public health from environmental hazards,
protection of the Environment, preservation or reclamation of natural resources,
natural resource damages, occupational safety or health, the management, Release
or threatened Release of, or exposure to, any Hazardous Material, and any and
all Environmental Permits.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental investigation, remediation and other response
costs, administrative oversight costs, fines, penalties or indemnities), of the
Borrower or any of its Restricted Subsidiaries directly or indirectly resulting
from or based upon (a) the existence, or the continuation of the existence, of a
Release or threatened Release (including sudden or non-sudden, accidental or
non-accidental Releases); (b) exposure to any Hazardous Material; (c) the
presence, generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material; or (d) the violation or alleged violation of
any Environmental Law or Environmental Permit.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, registration, notification, exemption, variance, filing or permission
required by or from any Governmental Authority pursuant to any Environmental
Law.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
 
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with  the Borrower or any Restricted Subsidiary, is treated as a
single employer under Sections 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA or Section 412 of the Code, within the meaning of Section
414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to any Pension Plan, a failure to satisfy the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
whether or not waived, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(g) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any Restricted Subsidiary or any ERISA Affiliate (e) the receipt
by the Borrower or any Restricted Subsidiary or ERISA Affiliate from the PBGC of
any notice relating to an intention to terminate any Pension Plan to appoint a
trustee to administer any Pension Plan, or to take any other action
 


 
- 13 -

--------------------------------------------------------------------------------

 


with respect to a Pension Plan that could reasonably be expected to result in
material liability to the Borrower or any Restricted Subsidiary or ERISA
Affiliate, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the incurrence by
the Borrower or any Restricted Subsidiary or ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any Restricted Subsidiary
or ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent or in Reorganization or is, or is reasonably expected to be, in
endangered or critical status within the meaning of Section 305 of ERISA; (h)
the occurrence of a nonexempt prohibited transaction (with the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower or any Restricted Subsidiary or ERISA Affiliate; or
(i) a Pension Plan that is, or is reasonably expected to be, in an “at risk”
status within the meaning of Section 430 of the Code.
 
“Euro” or “€” each mean the single currency of the Participating Member States.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excess Cash Flow” means, for the Borrower and its Restricted Subsidiaries, for
any Excess Cash Flow Period, (a) the sum, without duplication, of:
 
(i)           Consolidated EBITDA for such Excess Cash Flow Period;
 
(ii)           reductions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the decrease, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such Excess Cash Flow Period); provided that reductions
to working capital shall be calculated without regard to (1) any change in the
valuation of currency, (2) any one-time change in working capital arising
directly from Permitted Acquisitions or from Asset Sales permitted pursuant to
Section 6.05(vii), (xi) or (xv) completed by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period and (3) the reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent (including, but not limited to, with respect to discontinued
operations) and (4) changes in accruals of interest and income tax accounts;
 
(iii)           To the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by the Borrower or any of its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period;
 
(iv)           to the extent any Capital Expenditures (and the corresponding
delivery of equipment), Permitted Acquisitions or other Investments referred to
in clause (b)(iv) below do not occur in the Excess Cash Flow Period of the
Borrower specified in the applicable certificate of the Borrower provided
pursuant to clause (b)(iv) below, the aggregate amount of such Capital
Expenditures, Permitted Acquisitions or other Investments that were not so made
in the Excess Cash Flow Period of the Borrower specified in such certificates;
and
 


 
- 14 -

--------------------------------------------------------------------------------

 


(v)           to the extent that cash payments in respect of contributions to
Pension Plans, any Foreign Plan, other post-employment benefits and any payments
made with respect to Environmental Liability during any Excess Cash Flow Period
are less than the amount of expenses for such items subtracted in determining
Consolidated EBITDA for such Excess Cash Flow Period, the excess of such
expenses over the amount of such cash payments;
 
minus (b) the sum, without duplication, of:
 
(i)           All Taxes paid in cash by the Borrower and its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period or that
will be paid within six months after the close of such Excess Cash Flow Period
(provided that any amount so deducted that will be paid after the close of such
Excess Cash Flow Period shall not be deducted again in a subsequent Excess Cash
Flow Period);
 
(ii)           Debt Service of the Borrower and its Restricted Subsidiaries
during such Excess Cash Flow Period (except, in the case of amortization of
principal in excess of 1.0% per annum of the original principal amount borrowed,
to the extent funded with the proceeds of Indebtedness (other than revolving
loans (including Revolving Credit Loans)) or the issuance of Equity Interests);
 
(iii)           Capital Expenditures (except to the extent funded with the
proceeds of Indebtedness (other than revolving loans (including Revolving Credit
Loans)) or the issuance of Equity Interests) by the Borrower and its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period that
are paid in cash, and (y) the aggregate consideration paid in cash during such
Excess Cash Flow Period in respect of Permitted Acquisitions and other
Investments, in each case, permitted by Section 6.04, but excluding Capital
Expenditures, Permitted Acquisitions and other such Investments made in such
Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (iv) was previously delivered);
 
(iv)           except to the extent funded with the proceeds of Indebtedness
(other than revolving loans (including Revolving Credit Loans)) or the issuance
of Equity Interests, Capital Expenditures, Permitted Acquisitions and other
Investments, in each case, permitted by Section 6.04, that the Borrower or any
Restricted Subsidiary have, during such Excess Cash Flow Period, executed a
binding written commitment to make but that are not made during such Excess Cash
Flow Period, provided that the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Excess Cash
Flow Period, signed by a Financial Officer of the Borrower and certifying that
such Capital Expenditures, Permitted Acquisition or other such Investments, as
the case may be, will be made in the next Excess Cash Flow Period and not from
the proceeds of Indebtedness (other than revolving loans (including Revolving
Credit Loans)) or the issuance of Equity Interests (to the extent deducted
pursuant to this clause (b)(iv));
 
(v)           additions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the increase, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such Excess Cash Flow Period); provided that any impact
additions to working capital shall be calculated without regard to (w)  any
change in the valuation of currency, (x) the effects of purchase accounting and
any one-time change in working capital arising directly from Permitted
Acquisitions or from Asset Sales permitted pursuant to Section 6.05(vii), (xi)
or (xv) completed by the Borrower and its Restricted Subsidiaries during such
Excess Cash Flow Period, (y) the reclassification in accordance with
 


 
- 15 -

--------------------------------------------------------------------------------

 


GAAP of assets or liabilities between current and noncurrent (including, but not
limited to, with respect to discontinued operations) and (z) changes in accruals
of interest and income taxes;
 
(vi)           except to the extent funded with the proceeds of Indebtedness
(other than revolving loans (including Revolving Credit Loans))  or the issuance
of Equity Interests, dividends or distributions on, or repurchases of, Equity
Interests or other Equity Rights of the Borrower paid in cash by the Borrower
during such Excess Cash Flow Period, in each case, permitted by Section 6.07
(other than from the Available Amount);
 
(vii)           except to the extent funded with the proceeds of Indebtedness
(other than revolving loans (including Revolving Credit Loans)) or the issuance
of Equity Interests, any voluntary prepayment permitted hereunder of term
Indebtedness (other than the Loans) or, to the extent a permanent reduction of
commitment is made, revolving loans (other than the Loans) of Indebtedness
during such Excess Cash Flow Period, so long as the amount of such prepayment is
not already reflected in Debt Service;
 
(viii)           expenses, costs or losses excluded from the calculation of
Consolidated Net Income during such Excess Cash Flow Period by operation of
clauses (a), (b), (c) or (g) of the definition thereof, to the extent paid in
cash during such Excess Cash Flow Period;
 
(ix)           to the extent added to determine Consolidated EBITDA (but that
increased Consolidated EBITDA), all fees, costs and expenses arising from or
related to the Refinancing, which were paid in cash during such Excess Cash Flow
Period;
 
(x)           the amount related to items that were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA and that are not
specifically excluded from any of the reductions to Excess Cash Flow set forth
above or in clause (xi) below to the extent such items represented a cash
payment by the Borrower or any of its Restricted Subsidiaries on a consolidated
basis during such Excess Cash Flow Period; and
 
(xi)           to the extent not deducted as an expense in determining
Consolidated EBITDA and to the extent not funded with the proceeds of
Indebtedness (other than Revolving Credit Loans) or the issuance of Equity
Interests, any contribution to any Pension Plan, any Foreign Plan, or other
post-employment benefits and any payments made with respect to any Environmental
Liability during such Excess Cash Flow Period;
 
provided that, to the extent otherwise included herein and without duplication,
the Net Proceeds of Asset Sales, Destructions, Takings and Debt Incurrences
which are applied towards the prepayment of Loans and/or the repair,
replacement, substitution, restoration of or reinvestment in property in
accordance with Section 2.05(b) shall be excluded from the calculation of Excess
Cash Flow; and provided, further, that there shall be excluded from the
calculation of Excess Cash Flow for any Excess Cash Flow Period any amounts
attributable to any Person (other than an Unrestricted Subsidiary) that was
acquired in a Permitted Acquisition consummated during such Excess Cash Flow
Period to the extent such amounts relate to the period prior to the consummation
of the relevant Permitted Acquisition.
 
For the avoidance of doubt, Excess Cash Flow shall not be reduced by any
Permitted Loan Purchase or the amount of any cash consideration paid in
connection therewith.
 
“Excess Cash Flow Percentage” means, as of any date of determination, (i) 50% if
the Total Net Leverage Ratio is greater than 3.00:1.00 as of such date, (ii) 25%
if the Total Net Leverage Ratio is
 


 
- 16 -

--------------------------------------------------------------------------------

 


greater than 2.50:1.0 but less than or equal to 3.00:1.00 as of such date and
(iii) zero (0%) if the Total Net Leverage Ratio is less than or equal to
2.50:1.00 as of such date.
 
“Excess Cash Flow Period” means (i) the Fiscal Year ending on December 31, 2010
and (ii) each Fiscal Year thereafter.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Joint Venture” means each Restricted Joint Venture and each Existing
Joint Venture.
 
“Excluded Non-U.S. Restricted Subsidiary” means any Non-U.S. Restricted
Subsidiary to the extent that such Subsidiary’s Guarantee of the Obligations
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower or its Restricted Subsidiaries.
 
“Excluded Subsidiaries” means, collectively, (a) each Immaterial Restricted
Subsidiary, (b) each Unrestricted Subsidiary, (c) each Excluded Non-U.S.
Restricted Subsidiary and its Subsidiaries, (d) each Restricted Subsidiary of a
Non-U.S. Restricted Subsidiary that is organized under the laws of the United
States, any State thereof or the District of Columbia, to the extent such
Subsidiary’s Guarantee of the Obligations would, in the good faith judgment of
the Borrower, result in adverse tax consequences to the Borrower or its
Restricted Subsidiaries, (e) each Captive Insurance Restricted Subsidiary, (f)
each Non-Profit Restricted Subsidiary, (g) each Non-Wholly Owned Restricted
Subsidiary, to the extent that Requirements of Law or the terms of such Person’s
Organizational Documents prohibit such Person from providing a Guarantee of the
Obligations, (h) SFC, to the extent that Requirements of Law or the terms of
SFC’s Organizational Documents or the terms of the Monsanto Settlement Agreement
prohibit SFC from providing a Guarantee of the Obligations and (i) S E
Investment LLC for so long as the representation and warranty set forth in
Section 3.03 would not be true and correct if such Restricted Subsidiary was a
Loan Party.
 
“Executive Order” has the meaning assigned to such term in Section 3.21(a).
 
“Existing Credit Agreements” means (i) that certain revolving credit agreement,
dated as of February 28, 2008, among the Borrower, as the U.S. borrower, Solutia
Europe SA/NV and Flexsys SA/NV, as European borrowers, Citibank, N.A. as
administrative agent and as collateral agent, the lenders from time to time
party thereto and the other parties thereto, as amended, restated, supplemented
or modified from time to time and (ii) the term loan credit agreement dated as
of February 28, 2008, among the Borrower, Citibank, N.A. as administrative agent
and as collateral agent, the lenders from time to time party thereto and the
other parties thereto, as amended, restated, supplemented or modified from time
to time.
 
“Existing L/C” means outstanding letters of credit existing as of the Effective
Date, all such Existing L/Cs being listed on Schedule 1.01(e) hereto.
 
“Existing Joint Venture” means each investment or Person listed on Schedule
1.01(d) hereto.
 
“FAS 5” means the Statement of Financial Accounting Standards No. 5 of The
Financial Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next
 


 
- 17 -

--------------------------------------------------------------------------------

 


succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.12 and 6.13.
 
“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the chief executive officer, the principal accounting
officer, treasurer, assistant treasurer or controller of such corporation,
partnership or other entity.
 
“FIRREA” means the Federal Institutions Reform, Recovery and Enforcement Act of
1989.
 
“First Lien Intercreditor Agreement” means an agreement by and among the
Collateral Agent and any collateral agent for the holders of Refinancing Notes
(an “Other First Lien Agent”) appropriately completed and acknowledged by the
Borrower and the Guarantors providing, among other customary items (as
determined by the Collateral Agent in consultation with the Borrower), that (i)
for so long as any Commitments, Loans, Letters of Credit, or other Obligations
are outstanding under this Agreement (other than contingent obligations for
which no claim has been asserted) the Collateral Agent, on behalf of the
Lenders, shall have the sole right to enforce any Lien against any Collateral in
which it has a perfected security interest (except that, to the extent the
principal amount of Refinancing Notes exceeds the principal amount of Loans and
L/C Obligations under this Agreement, such agreement may provide that such Other
First Lien Agent shall instead be subject to a 90 day standstill requirement
with respect to such enforcement (which period shall be extended if the
Collateral Agent commences enforcement against the Collateral during such period
or is prohibited by any Requirement of Law from commencing such proceedings) in
the event it has given notice of an event of default under the indenture or
other agreement governing Refinancing Notes for which it is agent and (ii)
distributions on account of any enforcement against the Collateral by the
Collateral Agent or the Other First Lien Agent (including any distribution on
account of the Collateral in any such proceeding pursuant to any Debtor Relief
Laws) with respect to which each of the Collateral Agent and such Other First
Lien Agent have a perfected security interest shall be on a pro rata basis
(subject to customary provisions dealing with intervening Liens that are prior
to the Collateral Agent’s or such Other First Lien Agent’s security interest and
the unenforceability of any obligations purportedly secured by such Liens) based
on the amount of the Obligations and the obligations owing under the Refinancing
Notes, respectively.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months which form
the basis for the Borrower’s financial statements in its Form 10-K; references
to a Fiscal Year with a number corresponding to any calendar year (e.g., the
“2009 Fiscal Year”) refer to the Fiscal Year as disclosed in the Borrower’s SEC
filings.
 
“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of (a) (i)
Consolidated EBITDA for such Test Period minus (ii) the aggregate amount of
Capital Expenditures for such Test Period to (b) Consolidated Fixed Charges for
such Test Period.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 


 
- 18 -

--------------------------------------------------------------------------------

 


“Foreign Plan” means any “defined benefit plan” (as defined in Section 3(35) of
ERISA but that is not subject to ERISA) maintained or contributed to outside the
United States by any Loan Party or any Restricted Subsidiary primarily for the
benefit of employees of any Loan Party or any Restricted Subsidiary employed
outside the United States.
 
“Funded Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries, all Indebtedness of such Person for borrowed money (including, in
respect of the Borrower and its Restricted Subsidiaries, the Loans) that by its
terms matures more than one year after the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year after such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year after such date, including
all amounts of Funded Indebtedness of such Person required to be paid or prepaid
within one year after the date of determination.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor under any guaranty made by, or other
agreement having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof (including pursuant to a “synthetic lease”), (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation, and the term “Guaranteed” shall have a meaning correlative
thereto; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business of the Borrower and its
Restricted Subsidiaries.  The amount of the obligation under any Guarantee shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made
(including principal, interest and fees) and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee, unless such primary obligation and the maximum amount for which
such guarantor may be liable are not stated or determinable, in which case the
amount of the obligation under such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.
 
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit H, made by the Restricted Subsidiaries party thereto.
 


 
- 19 -

--------------------------------------------------------------------------------

 


“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including crude oil, petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment, radon or any
other radioactive materials including any source, special nuclear or by-product
material, mold, fungi, or other biological materials of any nature, which could
reasonably be expected to have an adverse effect on human health or the
environment, or which can give rise to liability under, or are subject to
regulation pursuant to, any Environmental Law.
 
“Headquarters Building” means that certain Real Property located at 575
Maryville Centre Drive, St. Louis, Missouri.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
any swap, forward, future or derivative transaction or option and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in interest rate, currency values or commodity prices.
 
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
 
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
 
“Immaterial Restricted Subsidiary” means, at any date of determination, any
Restricted Subsidiary (other than any Loan Party) designated as such in writing
by the Borrower to the Administrative Agent that, together with all other
Restricted Subsidiaries constituting Immaterial Restricted Subsidiaries (i)
contributed 2.5% or less of Consolidated EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 4.01(h), 5.01(a) or
5.01(b), as applicable, as of the date of determination and (ii) had
consolidated assets representing 2.5% or less of the consolidated total assets
of the Borrower and its Subsidiaries on the last day of the most recent Fiscal
Quarter ended for which financial statements have been or are required to have
been delivered pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable,
as of the date of determination.  The Immaterial Restricted Subsidiaries as of
the Effective Date are listed on Schedule 1.01(a).
 
“Impacted Lender” means any Revolving Credit Lender (a) that has given verbal or
written notice to the Borrower, the Administrative Agent, any Issuer or any
Revolving Credit Lender or has otherwise announced that such Revolving Credit
Lender believes it will fail, or that fails, within 3 Business Days of written
request from the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its obligations under this
Agreement to make available its portion of any incurrence of Loans or
reimbursement obligations under Section 2.03(c), (b) with respect to which one
or more Lender-Related Distress Events have occurred or (c) that is a Defaulting
Lender.  A Revolving Credit Lender shall cease to be an Impacted Lender upon and
in the event that the Administrative Agent, the Issuers, the Swing Line Lender
and the Borrower have determined, in their respective sole discretion, that such
Revolving Credit Lender has adequately remedied all matters that caused such
Revolving Credit Lender to become an Impacted Lender.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification:
 
(a)           which is of a “going concern” or similar nature;
 


 
- 20 -

--------------------------------------------------------------------------------

 


(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or
 
(c)           which relates to the treatment or classification of any item in
such financial statement (excluding treatment or classification changes which
are the result of changes in GAAP or the interpretation of GAAP) and which, as a
condition to its removal, would require an adjustment to such item the effect of
which would be to cause the Borrower to be in Default or Event of Default of any
of its obligations under Sections 6.12 or 6.13.
 
“Increased Cost Lender” has the meaning assigned to such term in Section 2.19.
 
“Incremental Facility” has the meaning assigned to such term in Section 2.21(a).
 
“Incremental Term Loans” has the meaning assigned to such term in Section
2.21(a).
 
“Incremental Yield” has the meaning assigned to such term in Section 2.21(b).
 
“Indebtedness” of any Person means, without duplication, (i) obligations of such
Person for borrowed money or evidenced by bonds, debentures, notes and similar
instruments; (ii) all Capital Lease Obligations of such Person; (iii) all
Indebtedness of others secured by any Lien on any Property of such Person,
whether or not the obligations secured thereby have been assumed; provided that
if such Indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the fair market value of such Property; (iv) all
indebtedness of such Person representing the deferred purchase price of Property
or services (excluding (A) trade payables and accrued expenses incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries and
(B) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable); (v) all obligations of such Person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (vi) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (vii) all net Hedging
Obligations; (viii) all Disqualified Equity Interests of such Person; and (ix)
all Guarantees by such Person in respect of liabilities, obligations or
indebtedness of the kind described in clauses (i) through (viii).  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such Person is not liable therefor.  The amount of any
net Hedging Obligations on any date shall be deemed to be the Termination Value.
 
“Indemnified Taxes” has the meaning assigned to such term in Section 2.15(a).
 
“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E.
 
“Information” has the meaning assigned to such term in Section 9.16.
 
“Information Memorandum” means the confidential information memorandum dated
March 3, 2010 in the form approved by the Borrower concerning the Loan Parties
and their Subsidiaries which, at the Borrower’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Arrangers to
selected financial institutions before the date of this Agreement.
 


 
- 21 -

--------------------------------------------------------------------------------

 


“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Installment Payment Date” has the meaning assigned to such term in Section
2.06(c).
 
“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.
 
“Intercompany Notes” has the meaning assigned to such term in Section
4.01(o)(B).
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, for any Eurodollar Loan, the period commencing on the
date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months, as
selected by the Borrower in its Borrowing Notice or such other period that is
twelve months or less requested by the Borrower and consented to by all
applicable Lenders; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the applicable Maturity
Date.
 
“Investment” has the meaning assigned to such term in Section 6.04.
 
“Issuer” means (i) solely with respect to the Existing L/Cs, Citibank, N.A. and
(ii) with respect to any other Letter of Credit, DBTCA, in its capacity as an
issuer of such Letter of Credit hereunder, or any successor issuer of Letters of
Credit hereunder; provided, that with the consent of the applicable Revolving
Credit Lender, the Borrower may designate one or more additional Revolving
Credit Lenders as Issuers hereunder.  Any reference herein to “the Issuer”
shall, as the context requires, refer to the entity that is the issuer of a
specified Letter of Credit.  Notwithstanding anything to the contrary contained
herein, Citibank, N.A. shall not be required to issue, amend or extend any
Letter of Credit (including any Existing Letter of Credit) hereunder unless it
elects to do so in its sole discretion.
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the applicable Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such Issuer and relating to any such Letter of Credit.
 
“Joint Lead Arrangers” means Deutsche Bank Securities Inc., Jefferies Finance
LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc.
 


 
- 22 -

--------------------------------------------------------------------------------

 


“Joint Venture” means any Person not more than 50% of the voting Equity
Interests of which is owned by the Borrower or any Restricted Subsidiary but
which is not a Wholly Owned Restricted Subsidiary and which is engaged in a line
of business permitted under Section 6.03.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a (or with a) Revolving Credit Loan.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, in each case,
calculated using the Dollar Equivalent at such time of all outstanding Letters
of Credit denominated in an Alternative Currency.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
 
“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender and (b) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
 
“Lender Appointment Period” has the meaning assigned to such term in Section
8.06.
 
“Lender Default” means (a) the refusal (which may be given verbally or in
writing and has not been retracted) or failure to fund any portion of the Loans,
L/C Advances or participations in Swing Line Loans required to be funded by it
hereunder within three Business Days of the date required to be funded by it
hereunder, unless such refusal or failure has been cured, (b) the failure to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute or unless such failure has been
cured, or (c) a Revolving Credit Lender has admitted in writing that it is
insolvent or such Revolving Credit Lender becomes subject to a Lender-Related
Distress Event.
 
“Lender Participation Notice” has the meaning assigned to such term in Section
2.05(d)(ii).
 
“Lender Parties” has the meaning assigned to such term in Section 9.21.
 
“Lender-Related Distress Event” means, with respect to any Revolving Credit
Lender or any Person that directly or indirectly controls such Revolving Credit
Lender (each, a “Distressed Person”), as the case may be, a voluntary or
involuntary case with respect to such Distressed Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any person
 


 
- 23 -

--------------------------------------------------------------------------------

 


that directly or indirectly controls such Distressed Person is subject to a
forced liquidation, merger, sale or other change of control supported in whole
or in part by guaranties or other support of (including without limitation the
nationalization or assumption of ownership or operating control by) the U.S.
government or other Governmental Authority, or such Distressed Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt; provided that
a Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Revolving
Credit Lender or any person that directly or indirectly controls such Revolving
Credit Lender by a Governmental Authority or an instrumentality thereof.
 
“Lenders” means the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial Lenders and each
Person that shall become a Lender hereunder pursuant to Section 9.04 for so long
as such initial Lender or Person, as the case may be, shall be a party to this
Agreement as a Lender (and shall include the Swing Line Lender and each Issuer).
 
“Letter of Credit” means each Existing L/C and any other letter of credit issued
hereunder.
 
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Loan Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Request” has the meaning specified in Section 2.03(b)(i).
 
“LIBO Rate” means, for any Interest Period, in the case of any Loan, the greater
of (x) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the rate pursuant to this clause (x) for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted with a term equivalent to such Interest Period would be
offered by Deutsche Bank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period and (y) solely
in the case of Term Loans, 1.50% per annum.  The determination of the LIBO Rate
by the Administrative Agent shall be conclusive and binding on the Borrowers
absent manifest error.
 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, encumbrance, charge, collateral, assignment,
hypothecation or security interest in or on such Property, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such Property, (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities, (d) in the case of any investment property or
deposit account, any contract or other agreement under which any third party has
“control” (as defined in the UCC) of such investment property or deposit account
and (e) any other agreement intended to give or create any of the foregoing.
 


 
- 24 -

--------------------------------------------------------------------------------

 


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, Term Loan, Incremental Term Loan or
Swing Line Loan.
 
“Loan Documents” means this Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Guarantee Agreement, any Non-U.S. Guarantee
Agreements, the Security Documents, each Note, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, each Perfection Certificate
and each Letter of Credit Request.
 
“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Loan Parties” means the Borrower and the Subsidiary Guarantors.
 
 “Louvain-la-Neuve Facility” means that certain office complex located at
Louvain-la-Neuve, Belgium.
 
“Master Intercompany Note” means that certain master intercompany promissory
note evidencing certain intercompany Indebtedness owed to any Loan Party.
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or (b) material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under any Loan
Document or (c) material impairment of the rights and remedies available to the
Lenders or the Collateral Agent under any Loan Document.
 
“Material Non-U.S. Restricted Subsidiary” means any Non-U.S. Restricted
Subsidiary that, on a consolidated basis with its Subsidiaries, (i) contributed
5.0% or more of Consolidated EBITDA for the period of four Fiscal Quarters most
recently ended for which financial statements have been or are required to have
been delivered pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable,
as of the date of determination or (ii) had consolidated assets representing
5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries on the last day of the most recent Fiscal Quarter ended for which
financial statements have been or are required to have been delivered pursuant
to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable, as of the date of
determination.
 
“Material Indebtedness” means Indebtedness (other than the Loans) and Hedging
Obligations of any one or more of the Borrower and its Restricted Subsidiaries,
individually or in an aggregate principal amount exceeding $25.0 million.  For
purposes of determining Material Indebtedness, the “principal amount” of any
Hedging Obligations of the Borrower or any Restricted Subsidiary at any time
shall be the Termination Value thereof at such time.
 
“Material Lease” means a lease on a Mortgaged Property as of the Effective Date
which (i) affects the ability of the applicable mortgagor to conduct its
business as operated on the Mortgaged Property or to utilize the Mortgaged
Property for its intended use or (ii) permits the lessee under such lease to
operate a manufacturing facility or similar business on the Mortgaged Property
(unrelated directly to the applicable mortgagor’s business).
 


 
- 25 -

--------------------------------------------------------------------------------

 


“Maturity Date” means the Term Loan Maturity Date or the Revolving Loan Maturity
Date, as the context shall require.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.09.
 
“Monsanto Settlement Agreement” means the Amended and Restated Settlement
Agreement, dated as of February 28, 2008, among the Borrower, Monsanto Company
and SFC.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
 
“Mortgage” means an agreement (including a mortgage, deed of trust or other
document creating and evidencing a Lien on any Mortgaged Property), which shall
be in form and substance reasonably satisfactory to the Collateral Agent, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
 
“Mortgaged Property” means each parcel of fee owned real property of the Loan
Parties identified on Schedule 5.16(b) and the improvements thereto with respect
to which a Mortgage is granted following the Effective Date pursuant to Section
5.11, 5.12, 5.15 or 5.16.
 
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (i) to which any Borrower or any Restricted Subsidiary or
ERISA Affiliate is then making or has an obligation to make contributions, or
(ii) to which any Borrower or Restricted Subsidiary or ERISA Affiliate has
within the preceding six plan years made contributions, including any Person
which ceased to be an ERISA Affiliate during such six year period.
 
“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, and (ii) in the case of a Destruction or a
Taking, insurance proceeds, condemnation awards and similar payments, only to
the extent in excess of $5.0 million for any individual Destruction or Taking,
or in excess of $25.0 million in the aggregate for all such events (together
with all Asset Sales (other than Asset Sales described in clauses (a) and (b) of
the definition of Asset Sale Prepayment Event) in such Fiscal Year) in any
Fiscal Year, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by the Borrower and its Restricted Subsidiaries in connection with
such event, (ii) the amount of all taxes paid (or reasonably and in good faith
estimated to be payable) by the Borrower and its Restricted Subsidiaries in
connection with such event, including any withholding taxes imposed on the
repatriation of proceeds, (iii) in the case of an Asset Sale, Destruction or
Taking, the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than any Indebtedness
pursuant to Section 6.01(i), 6.01(iii) or 6.01(xiv)) which is secured by a Lien
on the properties subject to such Asset Sale, Destruction or Taking (so long as
such Lien was permitted to encumber such properties under the Loan Documents at
the time of such Asset Sale, Destruction or Taking) and which is repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
properties), (iv) the amount of any reasonable reserves established by, and
reflected on the financial statements of, the Borrower and its Restricted
Subsidiaries in accordance with GAAP (other than any taxes deducted pursuant to
clause (ii) above) (x) in respect of the sale of such assets or assets, or (y)
associated with the assets that are the subject of such event and (A) that are
retained by the Borrower or any Restricted Subsidiary to fund contingent
liabilities that are directly attributable to such event and that are reasonably
estimated to be payable by the Borrower or any Restricted Subsidiary within 18
months following the date that such event occurred (other than in the case of
contingent tax liabilities, which shall be reasonably estimated to be payable
within the current or immediately succeeding tax year) or (B) that are retained
by the Borrower or any Restricted Subsidiary
 


 
- 26 -

--------------------------------------------------------------------------------

 


after such events, including pension and other post-employment benefits
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that any
amount by which such reserves are reduced for reasons other than payment of any
such contingent liabilities shall be considered “Net Proceeds” on the date of
such reduction.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.19.
 
“Non-Guarantor Restricted Subsidiary” means each Restricted Subsidiary that is
not a Subsidiary Guarantor.
 
“Non-Profit Subsidiaries” means any Restricted Subsidiary that is exempt from
income taxes and is organized and operated exclusively for charitable,
scientific, testing for public safety or educational purposes (within the
meaning of Section 501(c)(3) of the Code or, in the case of any Non-U.S.
Restricted Subsidiary, any similar provision under the laws of the jurisdiction
in which such Non-U.S. Restricted Subsidiary is organized).  As of the Effective
Date, there are no Non-Profit Subsidiaries.
 
“Non-U.S. Guarantee Agreements” means one or more guarantee agreements in form
and substance reasonably satisfactory to the Collateral Agent, providing for the
guarantee of the Obligations by the Non-U.S. Restricted Subsidiaries party
thereto, made by the Non-U.S. Restricted Subsidiaries party thereto.
 
“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of the Borrower other than the United States (or any State thereof) or the
District of Columbia.
 
“Non-U.S. Lender” means any Lender that is not treated, for U.S federal income
tax purposes, as a “United States person” within the meaning of Section
7701(a)(3) of the Code.
 
 “Non-U.S. Pledge Agreements” means one or more pledge agreements in form and
substance reasonably satisfactory to the Collateral Agent, among the Loan
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties.
 
“Non-U.S. Restricted Subsidiary” means any Restricted Subsidiary that is or
becomes organized under the laws of a Non-U.S. Jurisdiction.
 
“Non-U.S. Security Agreements” means one or more security agreements in form and
substance reasonably satisfactory to the Collateral Agent, among the Loan
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties.
 
“Non-U.S. Subsidiary” means any Subsidiary that is or becomes organized under
the laws of a Non-U.S. Jurisdiction.
 
“Non-Wholly Owned Restricted Subsidiary” means each Restricted Subsidiary that
is not a Wholly Owned Restricted Subsidiary.
 
“Note” means a Term Note, Revolving Credit Note or Swing Line Note, as the
context may require.
 
“Obligations” means, collectively, (a) all Loan Obligations, (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Pari Passu Secured Hedging Agreement and (c) the
due and punctual payment and performance of all obligations of the Borrower and
the other Loan Parties under each Pari Passu Secured Treasury Services
Agreement.
 


 
- 27 -

--------------------------------------------------------------------------------

 


“Offered Loans” has the meaning assigned to such term in Section 2.05(d)(ii).
 
“Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents) and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests, (ii) relative to each Person that is a
limited liability company, its certificate of formation and operating agreement
(or similar documents) and any other similar arrangements applicable to any
membership interests or other Equity Interests in such Person, (iii) relative to
each Person that is a limited partnership, its certificate of formation and
limited partnership agreement (or similar documents) and any other similar
arrangements applicable to any partnership interests or other Equity Interests
in such Person, (iv) relative to each Person that is a general partnership, its
partnership agreement (or similar document) and any other similar arrangements
applicable to any partnership interests or other Equity Interests in such Person
and (v) relative to any Person that is any other type of legal entity, such
documents as shall be the functional legal equivalent of the foregoing.
 
“Other Taxes” has the meaning assigned to such term in Section 2.15(b).
 
“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, occurring on such date and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
“Pari Passu Secured Hedging Agreement” means any Hedging Agreement permitted by
Section 6.14 that is entered into by the Borrower or any of its Restricted
Subsidiaries with any counterparty that was a Joint Lead Arranger and Bookrunner
or an Affiliate of a Joint Lead Arranger and Bookrunner, an Agent or an
Affiliate of an Agent, or a Lender or a Lender Affiliate on the date hereof or
at the time such Hedging Agreement was entered into such Hedging Agreement if
such Hedging Agreement has been designated in writing as a “Pari Passu Secured
Hedging Agreement” by the Borrower in certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent.
 
“Pari Passu Secured Treasury Services Agreement” means any Treasury Services
Agreement permitted by Section 6.01 that is entered into by the Borrower or any
of its Restricted Subsidiaries with any Treasury Services Bank.
 
“Participant” has the meaning assigned to such term in Section 9.04(f).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PATRIOT Act” has the meaning assigned to such term in Section 9.19.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and which is sponsored or maintained by the Borrower or any Restricted
Subsidiary or any ERISA Affiliate or to which the Borrower or any Restricted
Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case
 


 
- 28 -

--------------------------------------------------------------------------------

 


of a multiple employer plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
“Perfection Certificate” means a certificate in the form of Annex II to the
Security Agreement or any other form approved by the Administrative Agent.
 
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Restricted Subsidiary of all
or substantially all the assets of, or at least 51% of the Equity Interests in
(other than directors qualifying shares), a Person or a division, line of
business or other business unit of a Person so long as:
 
(a)           such acquisition shall have been approved by the board of
directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such acquisition and such Person shall not
have announced that it will oppose such acquisition;
 
(b)           such assets are to be used in, or such Person so acquired is
engaged in, as the case may be, a business of the type conducted by the Borrower
and its Restricted Subsidiaries on the Effective Date or in a business
reasonably related or ancillary thereto or otherwise permitted by Section
6.03(c);
 
(c)           no Default or Event of Default has occurred and is continuing or
would result therefrom;
 
(d)           (i) all transactions related thereto are consummated in all
material respects in accordance with applicable Requirements of Law, (ii) (x) in
the case of an acquisition of Equity Interests, the Person acquired shall
become, immediately after giving effect thereto, a Restricted Subsidiary or be
merged into the Borrower or a Restricted Subsidiary (or, in the case of any
Person who is initially excluded from the definition of Subsidiary as a result
of clause (ii) of the final sentence thereof, becomes a Restricted Subsidiary no
later than 6 months following the date of acquisition of such Equity Interests)
and (y) in the case of an acquisition of assets or a division, line of business
or other business unit, immediately after giving effect thereto, the Property
acquired shall be conveyed to the Borrower or a Restricted Subsidiary, and, in
the case of each of the foregoing clauses (x) and (y), all actions required to
be taken under Sections 5.11, 5.12 and 5.16 shall have been taken, (iii) the
aggregate amount of consideration paid by the Borrower and the Subsidiary
Guarantors (excluding any assumed Indebtedness or other liabilities of a Person
acquired in such acquisition) in respect of Persons not becoming Subsidiary
Guarantors and in assets, divisions, and lines of business or business units not
being conveyed to the Borrower or a Subsidiary Guarantor (calculated net of
acquired cash and Cash Equivalents that are transferred to the Borrower or a
Subsidiary Guarantor in connection therewith) shall not exceed the sum of (1)
$300.0 million plus (2) the amount of proceeds of unsecured Permitted Other Debt
and the proceeds from any borrowings of Incremental Term Loans, in each case,
that are incurred following the Effective Date (and that are not applied to
refinance other Indebtedness or to make an Investment in reliance on Section
6.04(iii)(z)(2)), (iv) immediately after giving effect thereto, the Borrower and
its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with the
covenant contained in Section 6.12 recomputed as at the date of the last ended
Test Period, as if such acquisition (and any related incurrence or repayment of
Indebtedness) had occurred on the first day of the relevant Test Period, (v)
immediately after giving effect thereto, the Borrower and its Restricted
Subsidiaries are in compliance, on a Pro Forma Basis, with the covenant
contained in Section 6.13 recomputed as at the date of the last ended Test
Period, as if such acquisition (and any related incurrence or repayment of
Indebtedness) had occurred on the first day of the relevant
 


 
- 29 -

--------------------------------------------------------------------------------

 


Test Period, and (vi) any Indebtedness that is incurred, acquired or assumed in
connection with such acquisition shall be in compliance with Section 6.01; and
 
(e)           in the case of any acquisition or series of related acquisitions
where the Acquisition Consideration is greater than $10.0 million in the
aggregate, the Borrower has delivered to the Administrative Agent an officers’
certificate certifying that (i) such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance, including compliance with clause (d)
above) and (ii) such transaction could not reasonably be expected to result in a
Material Adverse Effect, together with all other relevant financial information
for the Person or assets to be acquired.
 
“Permitted Currency” means Dollars, Sterling, Euros and any other currency
permitted by the Issuer.
 
“Permitted Guarantor Factoring Transactions” means the factoring of receivables
solely for cash consideration on a non-recourse basis by the Borrower or any of
its Restricted Subsidiaries structured as a true sale to a Person that is not an
Affiliate of the Borrower or any of its Subsidiaries pursuant to a structured
factoring program on fair market terms; provided that the book value of all
receivables subject to such factoring programs at any one time outstanding shall
not exceed an aggregate of $30.0 million; provided, further, however, for the
avoidance of doubt the internal factoring of receivables by Solutia Systems,
Inc. with another Loan Party shall not constitute a use of this definition.
 
“Permitted Investments” means:
 
(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;
 
(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
(c)           commercial paper issued by any Person organized in the United
States of America and maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;
 
(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. branch of a foreign bank,
in any case, having at the date of acquisition thereof combined capital and
surplus of not less than $500.0 million;
 
(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
 
(f)           with respect to any Non-U.S. Restricted Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank
 


 
- 30 -

--------------------------------------------------------------------------------

 


having combined capital and surplus of not less than $500.0 million (or the
Dollar Equivalent thereof); which is organized and existing under the laws of
the country in which such Person maintains its chief executive office or
principal place of business or is organized provided such country is a member of
the Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating of at least A-1 or the equivalent thereof
from S&P or of at least P-1 or the equivalent thereof from Moody’s (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank;
 
(g)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of any
member nation of the European Union (and the United Kingdom) whose legal tender
is the Euro or British Pounds Sterling and which are denominated in Euros or
British Pounds Sterling or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Non-U.S. Restricted Subsidiary organized in such jurisdiction,
maturing within one year from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s or a comparable rating from an international recognized rating
agency; provided that the full faith and credit of any such member nation of the
European Union is pledged in support thereof;
 
(h)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (g)
above; and
 
(i)           Hedging Agreements entered into for non-speculative purposes.
 
“Permitted Lien” has the meaning assigned to such term in Section 6.02.
 
“Permitted Loan Purchase” has the meaning assigned to such term in Section
2.05(d)(i).
 
“Permitted Loan Purchase Amount” has the meaning assigned to such term in
Section 2.05(d)(i).
 
“Permitted Loan Purchase Notice” has the meaning assigned to such term in
Section 2.05(d)(iii).
 
“Permitted Non-Guarantor Factoring Transactions” means the factoring of
receivables solely for cash consideration on a recourse or non-recourse basis by
Non-Guarantor Restricted Subsidiaries structured as a true sale to a Person that
is not an Affiliate of the Borrower or any of its Subsidiaries pursuant to a
structured factoring program on fair market terms; provided that the book value
of all receivables subject to such factoring programs at any one time
outstanding shall not exceed an aggregate of $60.0 million.
 
“Permitted Other Debt” means (x) senior unsecured or senior subordinated
Indebtedness of the Borrower and the Subsidiary Guarantors and (y) Indebtedness
of the Borrower and the Subsidiary Guarantors in an amount not to exceed $300.0
million that is secured by a Lien only on all or a portion of the Collateral and
constitutes “second lien obligations” pursuant to the terms of a Second Lien
Intercreditor Agreement; provided that, in each case, (A) such Indebtedness will
not mature prior to the date that is 91 days following the Term Loan Maturity
Date (excluding a bridge loan maturity if such bridge loan will automatically
convert or be exchanged for loans or notes that do not mature prior to such date
so long as no default or event of default has occurred and is continuing
thereunder (“Bridge Loan Maturity”)), (B) the terms of such Indebtedness do not
provide for any scheduled repayment, mandatory
 


 
- 31 -

--------------------------------------------------------------------------------

 


redemption, mandatory prepayment or sinking fund obligations prior to the date
that is 91 days following the Term Loan Maturity Date (other than customary
offers to repurchase or mandatory prepayment provisions, as applicable, upon a
change of control, asset sale, equity issuance, debt issuance, sale of the
company, excess cash flow or casualty or condemnation event and customary
acceleration rights after an event of default and scheduled amortization
payments not in excess of 1% of the original principal amount of any such
Indebtedness during any Fiscal Year; provided that (i) in the case of any
mandatory prepayment or offer to repurchase any such Indebtedness relating to
excess cash flow, the Borrower shall first prepay the Loans in the amount
required under Section 2.05(b)(iv) prior to making any such prepayment of or
offer to repurchase any such other Indebtedness, and (ii) in the case of any
mandatory prepayment of or offer to repurchase any such Indebtedness, the
obligations of the Borrower (if any) to repay or prepay the Loans in accordance
with the terms hereof (including, without limitation, as required pursuant to
Section 2.05) arising from such change of control, asset sale, equity issuance,
debt issuance, sale of the company, excess cash flow or casualty or condemnation
event shall be satisfied to the fullest extent required hereunder), (C) no
Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom, (D) immediately after giving effect thereto, the
Borrower and its Restricted Subsidiaries are in compliance, on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness (and any other
Indebtedness incurred since the last day of the immediately preceding Test
Period), and the application of the proceeds thereof, with the covenants set
forth in Section 6.12 and 6.13 recomputed as at the date of the last ended Test
Period, as if all such Indebtedness was incurred on the first day of the
immediately preceding Test Period, and (E) no Restricted Subsidiary shall
Guarantee any such Indebtedness unless such Restricted Subsidiary is also a
Subsidiary Guarantor.
 
“Permitted Purchase Option Notice” has the meaning assigned to such term in
Section 2.05(d)(i).
 
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, extension or renewal thereof; provided, however, that
(i) no Default or Event of Default shall have occurred and be continuing or
would immediately arise therefrom, (ii) any such refinanced, refunded, extended
or renewed Indebtedness shall (a) not have a final maturity date or Weighted
Average Life to Maturity, respectively, that is shorter than the final maturity
date or Weighted Average Life to Maturity, respectively, of the Indebtedness
being refinanced, refunded, extended or renewed (excluding any Bridge Loan
Maturity), (b) be at least as subordinate to the Loans and other Obligations as
the Indebtedness being refinanced, refunded, extended or renewed (and unsecured
if the refinanced, refunded, extended or renewed Indebtedness is unsecured
(except, in the case of Indebtedness permitted under Section 6.01(ii), to the
extent such Indebtedness may be secured under Section 6.02(xvi))) and (c) be in
an aggregate principal amount (or accreted value, if applicable) that does not
exceed the aggregate principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced, refunded, extended or renewed, plus an amount equal
to all accrued and unpaid interest thereon, plus the stated amount of any
premium and other reasonable amounts required to be paid in connection with such
refinancing, refunding, extension or renewal pursuant to the terms of the
Indebtedness being refinanced, refunded, extended or renewed, plus the amount of
reasonable expenses of the Borrower or any of its Restricted Subsidiaries
incurred in connection with such refinancing, refunding, extension or renewal
and (iii) in the case of any Indebtedness of a Loan Party being refinanced,
refunded, extended or renewed, no Non-Guarantor Restricted Subsidiary that is
not already an obligor on such Indebtedness being refinanced, refunded, extended
or renewed shall become an obligor on such refinanced, refunded, extended or
renewed Indebtedness.
 
“Person” or “person” means any natural person, corporation, trust, joint
venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.
 


 
- 32 -

--------------------------------------------------------------------------------

 


“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit I, among the Loan Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties.
 
“Pledged Securities” means the “Pledged Securities” (as defined in the Pledge
Agreement) and/or the Equity Interests pledged under any Non-U.S. Pledge
Agreement, as applicable.
 
“Preferred Equity Interests” means, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person,
whether or not outstanding or issued on the Effective Date.
 
“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
four consecutive fiscal quarters first ending following any permitted
acquisition with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries and with respect to which all
actions required to achieve such increase or decrease either have been taken or
will be taken within three months of the delivery of the applicable Pro Forma
Adjustment Certificate and such amount is set forth on the Pro Forma Adjustment
Certificate, provided that so long as such net cost savings or additional net
costs will be realizable at any time during such four-quarter period, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such net
cost savings or additional net costs will be realizable during the entire such
period; provided further that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for net cost savings or additional net costs actually
realized during such period and already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be.
 
“Pro Forma Adjustment Certificate” means a certificate signed by a Financial
Officer of the Borrower and delivered to the Administrative Agent for delivery
to the Lenders setting forth a reasonably detailed calculation of any Pro Forma
Adjustment.
 
“Pro Forma Basis” means:
 
(i)           (x) there shall be included in determining Consolidated EBITDA for
any period (A) the Acquired EBITDA of any Person, property, business or asset
acquired to the extent not subsequently sold, transferred or otherwise disposed
of by the Borrower or any Restricted Subsidiary during or after such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and any Unrestricted Subsidiary
converted to a Restricted Subsidiary pursuant to Section 5.17 during or after
such period, based on the actual Acquired EBITDA of such Acquired Entity or
Business or converted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition) and (B) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in the Pro
Forma Adjustment Certificate delivered to the Lenders and the Administrative
Agent and (y) there shall be excluded in determining Consolidated EBITDA for any
period the Acquired EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”) and any Restricted
 


 
- 33 -

--------------------------------------------------------------------------------

 


Subsidiary converted to an Unrestricted Subsidiary pursuant to Section 5.17
during or after such period, based on the actual Acquired EBITDA of such Sold
Entity or Business or converted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition);
 
(ii)           with respect to compliance with any test or covenant hereunder on
a Pro Forma Basis, the following shall be deemed to have occurred as of the
first day of the applicable period of measurement (a) any retirement or
repayment of Indebtedness in connection with the relevant transaction, and (b)
any Indebtedness incurred or assumed by the Borrower or any of its Restricted
Subsidiaries in connection with the relevant transaction, and if such
Indebtedness has a floating or formula rate, it shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided, that, any
determination of Total Leverage Ratio or Total Net Leverage Ratio on a pro forma
basis shall be calculated using the amount of Consolidated Indebtedness or
Consolidated Net Indebtedness, as applicable, as of the relevant date of
determination (rather than the last day of the most recent Test Period), giving
effect to clauses (a) and (b) above.
 
“Pro Rata Share” means, with respect to each Revolving Credit Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place) the
numerator of which is the amount of Revolving Credit Exposure of such Lender at
such time and the denominator of which is the aggregate amount of Revolving
Credit Exposure of all Lenders outstanding at such time.
 
“Projected Financial Statements” has the meaning assigned to such term in
Section 3.16(b).
 
“Property” or “property” means any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including any ownership interests of any Person.
 
“Qualifying Loans” has the meaning assigned to such term in Section
2.05(d)(iii).
 
“Real Property” means all right, title and interest of any Restricted Subsidiary
in and to a parcel of real property owned or leased by any Restricted Subsidiary
together with, in each case, all improvements and appurtenant fixtures,
easements and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Refinancing” means the entering into of this Agreement, the borrowings
hereunder on the Effective Date and the repayment of all Indebtedness under the
Existing Credit Agreements and the termination of all commitments thereunder.
 
“Refinancing Notes” means any debt securities or debt for borrowed money of the
Borrower or any Subsidiary Guarantor, (i) no part of the principal of which is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise), prior to the Term Loan Maturity
Date (it being understood that any required offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction), (ii) which is either unsecured or secured only by Liens on
Collateral (and if secured by Liens on the Collateral, is either subject to the
terms of the First Lien Intercreditor Agreement as “Additional First Lien
Obligations” or
 


 
- 34 -

--------------------------------------------------------------------------------

 


subject to the terms of the Second Lien Intercreditor Agreement as second lien
obligations) and (iii) and is otherwise on market terms as determined in good
faith by the Borrower.
 
“Register” has the meaning assigned to such term in Section 9.04(d).
 
“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect.
 
“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees,  partners, directors, officers, employees, agents,
fund managers and advisors.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 USC Section 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
otherwise take corrective action to address any Hazardous Material in the
Environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the Environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Borrowing Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Request and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Requirement of Law” means, as to any Person, collectively, any and all
requirements of an arbitrator or a court or other Governmental Authority,
including any and all laws, judgments, orders, decrees, ordinances, rules,
regulations or statutes, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
 
“Required Revolving Lenders” shall mean Lenders having more than 50% of the
Aggregate Commitments (or, if the Aggregate Commitments have been terminated,
more than 50% of the aggregate Revolving Credit Exposure of all Revolving Credit
Lenders); provided that the Revolving Credit Commitment of, and the portion of
the Revolving Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for all purposes of making any determination of Required
Revolving Lenders.
 
“Requisite Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the aggregate Term Commitments (or, following the
borrowing of the Term Loans on the
 


 
- 35 -

--------------------------------------------------------------------------------

 


Effective Date, the Term Loans) and (b) Aggregate Commitments (or, if the
Aggregate Commitments have been terminated, more than 50% of the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders); provided that the
Revolving Credit Commitment of, and the portion of the Revolving Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for all purposes
of making any determination of Requisite Lenders.
 
“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents (a)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related solely to Liens permitted by clause (b) below or (b) are
subject to any Lien other than a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties or Liens that are subject to the First Lien
Intercreditor Agreement or the Second Intercreditor Agreement.
 
“Restricted Joint Venture” means each Joint Venture formed or otherwise acquired
after the Effective Date, the grant of any Lien on the Equity Interests of which
held by any Loan Party (a) is prohibited by provisions of any contract,
agreement, instrument or indenture governing such Equity Interests, including
any Organizational Document of such Joint Venture, (b) is permitted only with
the consent of any other Person (other than a Loan Party), and such consent has
not been obtained after the applicable Loan Party has made commercially
reasonable efforts to obtain such consent, (c) is prohibited by any Requirement
of Law or requires a consent not obtained of any Governmental Authority pursuant
to such Requirement of Law after the applicable Loan Party has made commercially
reasonable efforts to obtain such consent, or (d) would trigger (1) an option to
purchase such Equity Interests held by any Loan Party, (2) the termination,
dissolution or liquidation of such Joint Venture or (3) any similar right by a
third party, under, any contract, license, agreement, instrument or other
document evidencing or related to such Equity Interests, including, with
limitation, any Organizational Document of such Joint Venture.  Notwithstanding
any provision of any Loan Document to the contrary, the Borrower and its
Subsidiaries shall not be required to seek the consent of any Person or
Governmental Authority described in this definition if the Borrower reasonably
determines that such consent or seeking such consent could trigger any event or
circumstance described under clause (d) of this definition.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests or Equity
Rights in the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests or Equity Rights in the
Borrower or any Restricted Subsidiary.  Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Restricting Information” has the meaning assigned to such term in Section
9.18(a).
 
“Revolving Commitment Increase” has the meaning set forth in Section 2.21(a).
 
“Revolving Commitment Increase Lender” has the meaning set forth in Section
2.21(d).
 


 
- 36 -

--------------------------------------------------------------------------------

 


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders shall be $300,000,000 on the Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.
 
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and Swing Line Loans
at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.
 
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
 
“Revolving Loan Maturity Date” means March 17, 2015; provided, however, that if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
“SEC” means the Securities and Exchange Commission.
 
“Second Lien Intercreditor Agreement” means an agreement by and among Collateral
Agent and the collateral agent(s) for the holders of any Permitted Other Debt
that is secured by Liens on the Collateral (the “Junior Liens”), providing for
the subordination of such Junior Liens to the Liens securing the Obligations on
terms determined by the Administrative Agent to be customary for subordination
agreements between similar syndicated first lien credit facilities and junior
lien debt securities; provided that the terms of such intercreditor agreement
shall not be less favorable to the Lenders with respect to the specific matters
set forth below than the following: (i) notwithstanding the time, order or
method of grant, creation, attachment or perfection of any Liens securing the
Obligations and such Junior Liens, the Liens securing the Obligations shall rank
senior to any Junior Liens on the Collateral, (ii) no holder of any obligation
secured by any Junior Liens shall contest the validity or enforceability of the
Liens securing the Obligations, (iii) until the earlier of (x) payment and
discharge in full of all Obligations under this Agreement and (y) the 180th day
after the collateral agent for the holders of such Permitted Other Debt provides
notice to the Collateral Agent that an event of default has occurred and is
continuing under the
 


 
- 37 -

--------------------------------------------------------------------------------

 


agreement governing such Permitted Other Debt (which period shall be extended
for any period during which the Collateral Agent has commenced pursuing remedies
against the Collateral or is legally prohibited by applicable Requirements of
Law from pursuing remedies against the Collateral), the Collateral Agent will
have the sole power to exercise remedies against the Collateral (subject to the
right of the holders of obligations secured by Junior Liens to take customary
(as determined by the Administrative Agent) protective measures with respect to
the Junior Liens) and to foreclose upon and dispose of the Collateral, (iv) upon
any private or public sale of Collateral taken in connection with the exercise
of remedies by the Collateral Agent which results in the release of the Liens
securing the Obligations, the Junior Liens on such item of Collateral will be
automatically released, (v) in connection with any enforcement action with
respect to the Collateral or any insolvency or liquidation proceeding involving
the Borrower or any Guarantor, all proceeds of Collateral will first be applied
to the repayment of all Obligations under this Agreement prior to being applied
to the obligations secured by such Junior Liens, (vi) if any holder of an
obligation secured by Junior Liens receives any proceeds of Collateral in
contravention of the foregoing, such proceeds will be turned over to the
Collateral Agent, (vii) no holder of any obligation secured by Junior Liens may,
without the consent of the Lenders (a) seek relief from the automatic stay with
respect to any Collateral, (b) object to any sale of any Collateral in any
insolvency or liquidation proceeding which has been consented to by the
Collateral Agent (provided that the Junior Liens attach to the proceeds of such
sale with the priority set forth in the Second Lien Intercreditor Agreement) or
(c) object to any claim of any Lenders to post-petition interest, fees or
expenses on account of the Liens securing the Obligations and (viii) no holder
of obligations secured by Junior Liens shall support any plan or reorganization
in connection with any insolvency or liquidation proceeding that is in
contravention of the Second Lien Intercreditor Agreement without the consent of
the Lenders.
 
“Secured Parties” means each Agent, each Lender that holds Loans or has
Commitments (in its capacity as such), each counterparty (other than the
Borrower or any Restricted Subsidiary) under any Pari Passu Secured Hedging
Agreements (in its capacity as such) or any Treasury Services Bank (in its
capacity as such).
 
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit J, among the Loan Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties.
 
“Security Documents” means the Security Agreement, the Non-U.S. Security
Agreements, the Security Trust Deed, the Pledge Agreement, the Non-U.S. Pledge
Agreements, the Mortgages and each other security agreement, pledge agreement or
other instrument or document executed and delivered pursuant to Section 5.11,
5.12, 5.15 or 5.16 to secure any of the Obligations.
 
“Security Trust Deed” means the Security Trust Deed, dated as of the date
hereof, among the Administrative Agent, the Collateral Agent, the Borrower and
the Persons named therein as Chargors.
 
“SFC” means SFC LLC, a Delaware limited liability company.
 
“SFC Limited Liability Company Agreement” means the Limited Liability Company
Agreement of SFC in the form attached as Exhibit O to the Monsanto Settlement
Agreement.
 
“Small Asset Sale” means any sale or other disposition by the Borrower or any of
its Restricted Subsidiaries, of Property, that, when taken together with the
fair market value of any other Property sold or otherwise disposed of by the
Borrower or any of its Restricted Subsidiaries in any related sales or
dispositions, has an aggregate fair market value of not more than $1,000,000.
 
“Specified Asset Sales” means the sale or other disposition of the Property
described on Schedule 1.01(b); provided that (i) no Event of Default has
occurred and is continuing or would immediately result
 


 
- 38 -

--------------------------------------------------------------------------------

 


therefrom and (ii) immediately after giving effect to such sale or other
disposition (and any related repayment of the Loans), the Total Net Leverage
Ratio (computed on a Pro Forma Basis as at the date of the last ended Test
Period, as if such sale or other disposition (and any related repayment of the
Term Loans) had occurred on the first day of such Test Period) would be no
greater than the Total Net Leverage Ratio as at the date of the last ended Test
Period without giving effect to such transactions and, prior to the consummation
thereof, the Borrower shall deliver to the Administrative Agent a certificate of
a Financial Officer of the Borrower setting forth in reasonable detail the
calculations demonstrating compliance with the foregoing.
 
“Specified Businesses” means the businesses described on Schedule 1.01(f).
 
“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined in good faith by the Borrower which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
Dollars at approximately 5:00 p.m., New York City time, on the prior Business
Day; provided that if such rate is not available, such rate shall be the spot
selling rate posted by the Federal Reserve Bank of New York on its website for
the sale of the applicable currency for Dollars at approximately 5:00 p.m., New
York City time, on the prior Business Day.
 
“Sterling” or “£” each mean the lawful money of the United Kingdom.
 
“Subordinated Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary that is by its terms expressly subordinated in right of payment to
the Obligations of the Borrower or such Restricted Subsidiary, as applicable,
but excluding intercompany Indebtedness.
 
“Subordinated Debt Documents” means each document governing or pursuant to which
is issued any Subordinated Debt, as the same may be in effect from time to time
in accordance with the terms hereof and thereof.
 
“Subsidiary” means, with respect to any Person (“parent”), (i) any corporation,
limited liability company, association or other business entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power to
elect a majority of the board of directors of such corporation, limited
liability company, association or other business entity (irrespective of whether
at the time any other class or classes of Equity Interests of such corporation,
limited liability company, association or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the parent; (ii) any partnership of which more
than 50% of the outstanding partnership interests having the power to act as a
general partner of such partnership (irrespective of whether at the time any
partnership interests other than general partnership interests of such
partnership shall or might have voting power upon the occurrence of any
contingency) are at the time directly or indirectly owned by the parent.  Unless
otherwise indicated, when used in this Agreement, the term (i) “Subsidiary”
shall refer to a Subsidiary of the Borrower and (ii) shall not include any
Person that becomes a Non-Wholly Owned Restricted Subsidiary of the Borrower as
a result of a tender offer for the capital stock of such Person until such time
as such Person becomes a Wholly Owned Restricted Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each of the Borrower’s Restricted Subsidiaries that
Guarantees the Obligations pursuant to (a) the Guarantee Agreement or (b) a
Non-U.S. Guarantee Agreement and has not been released from such
guarantees.  For the avoidance of doubt, “Subsidiary Guarantor” shall exclude
each Excluded Subsidiary (other than Excluded Subsidiaries executing the
Guarantee Agreement on the Effective Date).
 
 “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 


 
- 39 -

--------------------------------------------------------------------------------

 


“Swing Line Lender” means the Administrative Agent in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
 
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit F-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans made by the Swing Line Lender.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
 “Taking” means any taking of any Property of the Borrower or any Restricted
Subsidiary or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of the Borrower or any Restricted
Subsidiary or any portion thereof, by any Governmental Authority.
 
“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01.
 
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The initial aggregate amount of the Term Commitments is
$850,000,000.
 
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
 
“Term Loan” has the meaning assigned to such term in Section 2.01(a).
 
“Term Loan Maturity Date” means March 17, 2017.
 
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit F-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
 


 
- 40 -

--------------------------------------------------------------------------------

 


“Terminated Lender” has the meaning assigned to such term in Section 2.19.
 
“Termination Value” means, on any date in respect of any Hedging Agreement,
after taking into account the effect of any netting agreement relating to such
Hedging Agreement, (a) if such Hedging Agreement has been terminated as of such
date, an amount equal to the termination value determined in accordance with
such Hedging Agreement and (b) if such Hedging Agreement has not been terminated
as of such date, an amount equal to the mark-to-market value for such Hedging
Agreement, which mark-to-market value shall be determined by the Administrative
Agent in its commercially reasonable judgment by reference to one or more
mid-market or other readily available quotations provided by any recognized
dealer (including any Lender or an Affiliate of any Lender) of such Hedging
Agreements.
 
“Test Period” means (i) for the covenants contained in Sections 6.12 and 6.13,
the four consecutive complete Fiscal Quarters then last ended as of the date
closest to each date listed under the heading “Date” therein and (ii) for all
other provisions in this Agreement, the four consecutive complete Fiscal
Quarters then last ended as of the time indicated.  Except as otherwise set
forth herein, compliance with such covenants shall be tested, as of the end of
each Test Period, on the date on which the financial statements pursuant to
Sections 5.01(a) or 5.01(b) have been, or should have been, delivered for the
applicable fiscal period; provided, that for purposes of testing compliance with
any test or covenant based on a “Pro Forma Basis” under any incurrence test
hereunder following the last day of a fiscal year but prior to delivery of
audited financial statements for such fiscal year, the Borrower may use its most
recent preliminary unaudited financial statements for such fiscal year.  For the
avoidance of doubt, it is expressly understood and agreed that where the
permissibility of a transaction or designation hereunder depends upon compliance
with (i) the covenant contained in Section 6.12 at any date of determination
prior to the completion of the second full Fiscal Quarter following the
Effective Date, the term “Test Period” means the period of four consecutive
complete Fiscal Quarters then last ended as of such date of determination, and
for purposes of compliance with the covenant set forth in Section 6.12, the
applicable ratio specified in Section 6.12 for such Test Period shall be the
ratio set forth opposite the first date listed under the heading “Date” in
Section 6.12; and (ii) the covenant contained in Section 6.13 at any date of
determination prior to the completion of the first full Fiscal Quarter following
the Effective Date, the term “Test Period” means the period of four consecutive
complete Fiscal Quarters then last ended as of such date of determination, and
for purposes of compliance with the covenant set forth in Section 6.13, the
applicable ratio specified in Section 6.13 for such Test Period shall be the
ratio set forth opposite the first date listed under the heading “Date” in
Section 6.13.
 
“Title Company” means Chicago Title Insurance Company and its affiliated title
insurance companies or such other title insurance or abstract company as shall
be selected by the Borrower and reasonably approved by the Administrative Agent.
 
“Title Policy” has the meaning assigned to such term in Section 5.16(b)(C).
 
“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown, as shown on the most recent
balance sheet of the Borrower delivered pursuant to Section 5.01(a) or (b).
 
“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.
 
“Total Net Leverage Ratio” means, at any date, the ratio of (a) Consolidated Net
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.
 


 
- 41 -

--------------------------------------------------------------------------------

 


“Transferred Liability” means, in connection with any sale, transfer or other
disposition of assets by the Borrower or its Restricted Subsidiaries, any
liability (i) that would be recorded on a balance sheet of the Borrower or its
Restricted Subsidiaries in accordance with GAAP or identified under FAS 5, (ii)
that is related to the assets sold, transferred or otherwise disposed of by the
Borrower or its Restricted Subsidiaries, (iii) that is (x) expressly assumed by
the purchaser or transferee of such assets or (y) expunged by the holder of such
liability, and (iv) with respect to which the Borrower and its Restricted
Subsidiaries are fully and unconditionally released upon consummation of such
sale, transfer or other disposition.
 
 “Treasury Services Agreements” means, with respect to the Borrower or any of
its Restricted Subsidiaries, any direct or indirect liability, contingent or
otherwise, of such Person in respect of cash pooling services, cash management
services (including treasury, depository, overdraft (daylight and temporary),
credit or debit card, electronic funds transfer and other cash management
arrangements), including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith to the
extent provided for in the documents evidencing such cash management services.
 
“Treasury Services Bank” means a Joint Lead Arranger and Bookrunner, an
Affiliate of a Joint Lead Arranger and Bookrunner, an Agent, an Affiliate of an
Agent, or a Lender or a Lender Affiliate which has been designated in writing to
the Borrower as a “Treasury Services Bank.”
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable state or jurisdiction.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary pursuant to Section 5.17 following the Effective Date.
 
“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.
 
“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary of the Borrower.
 
“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than
directors’ qualifying shares) are directly or
 


 
- 42 -

--------------------------------------------------------------------------------

 


indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
“Yield Differential” has the meaning set forth in Section 2.21(b).
 
SECTION 1.02.                           Types of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”).  Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).
 
SECTION 1.03.                           Terms Generally; Currency Translation;
Accounting Terms; GAAP.
 
(a)           The definitions of terms herein shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise or otherwise specified in any applicable Loan
Document, (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”  For purposes of this Agreement and the other
Loan Documents (including the issuance, amendment or extension of a Letter of
Credit), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate in effect on the Business Day immediately
preceding the date of such transaction or determination and the permissibility
of actions taken under Article VI shall not be affected by subsequent
fluctuations in exchange rates (provided that if Indebtedness is incurred to
refinance or renew other Indebtedness, and such refinancing or renewal would
cause the applicable Dollar denominated limitation to be exceeded if calculated
at the Spot Selling Rate in effect on the Business Day immediately preceding the
date of such refinancing or renewal, such Dollar denominated restriction shall
be deemed not to have been exceeded so long as (x) such refinancing or renewal
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced or renewed and (y) the principal amount of such refinancing or
renewal Indebtedness does not exceed the principal amount of such Indebtedness
being refinanced or renewed except as permitted by the definition of Permitted
Refinancing.  For purposes of this Agreement and the other Loan Documents,
unless the context otherwise requires, the word “foreign” shall refer to
jurisdictions other than the United States, the States thereof and the District
of Columbia.
 


 
- 43 -

--------------------------------------------------------------------------------

 


(b)           Except as otherwise specified, if any payment under this Agreement
or any other Loan Document shall be due on any day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and
in the case of any payment accruing interest, interest thereon shall be paid for
the period of such extension.
 
(c)           All terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
if at any time any change in GAAP following the Effective Date would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
SECTION 1.04.                           Resolution of Drafting Ambiguities.  The
Borrower acknowledges and agrees, on behalf of itself and the other Loan
Parties, that each of the Loan Parties was represented by counsel in connection
with the execution and delivery of the Loan Documents to which it is a party,
that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.
 
SECTION 1.05.                           Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such stated amount is in
effect at such time.
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.                           The Loans.
 
(a)           The Term Borrowings.  Each Term Lender severally agrees to make to
the Borrower, in one draw on the Effective Date, a loan (a “Term Loan”) in
Dollars in an aggregate principal amount equal to such Term Lender’s Term
Commitment.  Term Loans shall only be Eurodollar Loans, except as provided in
Section 2.11 and Section 2.13.  Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.
 
(b)           The Revolving Credit Borrowings.  Each Revolving Credit Lender
severally agrees to make loans denominated in Dollars to the Borrower pursuant
to Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time,
on any Business Day during the Availability Period, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment.  Within the limits
of each Lender’s Revolving Credit Commitment, Revolving Credit Loans may be
repaid and reborrowed; provided that the Revolving Credit Loans, if any, shall
be repaid in
 


 
- 44 -

--------------------------------------------------------------------------------

 


full on the Revolving Loan Maturity Date.  Revolving Credit Loans may be Base
Rate Loans or Eurodollar Loans as provided herein.
 
SECTION 2.02.                           Borrowings, Conversions and
Continuations of Loans.
 
(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent (each such notice, a “Borrowing Notice”),
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than (i) 2:00 p.m. three (3) Business Days prior
to the requested date of any Borrowing or continuation of Eurodollar Loans or
any conversion of Base Rate Loans to Eurodollar Loans, and (ii) 11:00 a.m. on
the requested date of any Borrowing of a Base Rate Loan.  Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a Borrowing Notice, appropriately
completed and signed by an Authorized Officer of the Borrower in the form of
Exhibit B-1.  Each Borrowing of, conversion to or continuation of Eurodollar
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans (other than Swing
Line Loans as to which this Section 2.02 shall not apply) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Borrowing Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Term Borrowing or a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If, in connection with a Revolving Credit Borrowing, the Borrower
fails to specify a Type of Loan in a Borrowing Notice or fails to give a timely
notice requesting a conversion or continuation then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Loans.  If, in
connection with a Term Borrowing, the Borrower fails to give a timely notice
requesting a continuation of a Term Borrowing, such Term Borrowing shall be
continued for an additional one month Eurodollar Borrowing. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any such Borrowing Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.
 
(b)           Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuations as
Eurodollar Loans described in the preceding subsection.  Each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (x) 1:00
p.m. on the Business Day specified in the applicable Borrowing Notice in the
case of a Borrowing of Eurodollar Loans or (y) 2:00 p.m. on the Business Day
specified in the applicable Borrowing Notice in the case of a Borrowing of Base
Rate Loans.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Borrowing Notice with respect to such Borrowing is
 


 
- 45 -

--------------------------------------------------------------------------------

 


given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan unless the Borrower pays the amount due, if any, under Section
2.16 in connection therewith.  During the existence of an Event of Default, the
Administrative Agent or the Requisite Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Loans.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in DBTCA’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than fifteen Interest Periods in effect with respect to
all Eurodollar Loans.
 
(f)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.                           Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)       On the Effective Date, each Existing L/C will be deemed to be a Letter
of Credit issued under this Agreement on the Effective Date.
 
(ii)       Subject to the terms and conditions set forth herein, (A) each Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit upon the request of the Borrower for the account of the Borrower or any
Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of such Person and any drawings
thereunder; provided that after taking such Letter of Credit into account, (x)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment and (y) the aggregate outstanding amount of L/C
Obligations shall not exceed $125,000,000.  Each request by the Borrower for the
issuance, renewal or increase in the stated amount of a Letter of Credit shall
be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
 
(iii)       No Issuer shall issue any Letter of Credit, if:
 


 
- 46 -

--------------------------------------------------------------------------------

 


(A)       the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless the
Required Revolving Lenders have approved such expiry date, provided that any
Letter of Credit may, at the request of the Borrower, provide for the renewal
thereof for additional periods of up to 12 months; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the Borrower has entered into
arrangements with the Issuer at the time such Letter of Credit is issued
satisfactory to the Issuer to eliminate the Issuer’s credit risk with respect to
such Letter of Credit following the Letter of Credit Expiration Date.
 
(iv)       No Issuer shall be under any obligation to issue any Letter of Credit
if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Effective Date, or shall impose upon such Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which , in each case, such Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate any
Requirement of Law or one or more policies of such Issuer applicable to letters
of credit generally;
 
(C)           such Letter of Credit is to be denominated in a currency other
than a Permitted Currency;
 
(D)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Credit Lender is at such time an Impacted
Lender, unless each applicable Issuer has received (as set forth in clause
(a)(viii) below) Cash Collateral or similar security satisfactory to such Issuer
(in its sole discretion) from either the Borrower or such Impacted Lender or
such Impacted Lender’s Pro Rata Share of the L/C Obligations has been
reallocated pursuant to clause (a)(viii) below in respect of such Impacted
Lender’s obligation to fund under Section 2.03(c).
 
(v)       No Issuer shall amend any Letter of Credit if such Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.
 
(vi)       No Issuer shall be under any obligation to amend any Letter of Credit
if (A) such Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vii)                  Each Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article VIII with respect to any acts
taken or omissions suffered by such Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and
 


 
- 47 -

--------------------------------------------------------------------------------

 


Issuer Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included such Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to such Issuer.
 
(viii)                  In the case where any Revolving Credit Lender is at any
time an Impacted Lender, the Borrower and such Impacted Lender each agree,
within one Business Day following notice by the Administrative Agent, to cause
to be deposited with the Administrative Agent for the benefit of each applicable
Issuer, Cash Collateral in the full amount of such Impacted Lender’s Pro Rata
Share of the outstanding L/C Obligations; provided that, at the Borrower’s
option, the Borrower may, by notice to the Administrative Agent, elect to
reallocate all or any part of the Impacted Lender’s Pro Rata Share of the L/C
Obligations among all Revolving Credit Lenders that are not Impacted Lenders but
only to the extent (x) the total Revolving Credit Exposure of all Revolving
Credit Lenders that are not Impacted Lenders plus such Impacted Lender’s Pro
Rata Share of the L/C Obligations and any Swing Line Loans, in each case, except
to the extent Cash Collateralized, does not exceed the Aggregate Commitments
(excluding the Revolving Credit Commitment of any Impacted Lender except to the
extent of any outstanding Revolving Credit Loans of such Impacted Lender) and
(y) the conditions set forth in Section 4.02(b) are satisfied at such time (in
which case (i) the Revolving Credit Commitments of all Impacted Lenders shall be
deemed to be zero (except to the extent Cash Collateral has been posted in
respect of any portion of such Impacted Lender’s L/C Obligations or
participations in Swing Line Loans) solely for purposes of any determination of
the Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder).  The Borrower and/or
such Impacted Lender hereby grant to the Administrative Agent, for the benefit
of such Issuer, a security interest in any Cash Collateral and all proceeds of
the foregoing with respect to such Impacted Lender’s participations in Letters
of Credit deposited hereunder.  Such Cash Collateral shall be maintained in
blocked deposit accounts at DBTCA and may be invested in cash equivalents
reasonably acceptable to the Administrative Agent and the Borrower.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
under this clause (a)(viii) are subject to any right or claim of any Person
other than the Administrative Agent for the benefit of such Issuer or that the
total amount of such funds is less than such Impacted Lender’s Pro Rata Share of
all L/C Obligations that has not been reallocated as provided above, the
Borrower and/or such Impacted Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (I) such Impacted
Lender’s Pro Rata Share of all L/C Obligations that have not been so reallocated
over (II) the total amount of funds, if any, then held as Cash Collateral in
respect thereof under this clause (a)(viii) that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse such Issuer.  If the Lender that triggers the Cash Collateral
requirement under this clause (a)(viii) ceases to be an Impacted Lender (as
determined by the Administrative Agent and the Borrower in good faith), or if
there are no L/C Obligations outstanding in which the Impacted Lender has any
participating interest, any funds held as Cash Collateral pursuant to the
foregoing provisions shall thereafter be returned to the Borrower or the
Impacted Lender, whichever provided the funds for the Cash Collateral, and the
Pro Rata Share of the L/C Obligations of each Revolving Credit Lender shall
thereafter take into account such Revolving Credit Lender’s Revolving Credit
Commitment.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon submission by the Borrower upon request for an issuance of a Letter of
Credit (a “Letter of Credit Request”), delivered to the applicable Issuer (with
a copy to the Administrative Agent) substantially in the form of Exhibit N
 


 
- 48 -

--------------------------------------------------------------------------------

 


hereto (or, with respect to the issuance or amendment of any Letter of Credit,
such other form as such Issuer may reasonably request), appropriately completed
and signed by an Authorized Officer of the Borrower.  Such Letter of Credit
Request must be received by the applicable Issuer and the Administrative Agent
not later than 3:00 p.m. at least three Business Days (or such later date and
time as the Administrative Agent and such Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; and (E) such other matters as such
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to such Issuer (A) the Letter of Credit
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the requested amendments; and (D) such other matters as such
Issuer may reasonably require.  Additionally, the Borrower shall furnish to the
applicable Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Issuer or the Administrative Agent may
reasonably require.
 
(ii)       Promptly after receipt of any Letter of Credit Request, the
applicable Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Borrower and, if not, such Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuer shall, on the requested date, issue
a Letter of Credit or enter into the applicable amendment, as the case may be,
in each case in accordance with such Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuer a risk participation in
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
amount of such Letter of Credit.
 
(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, such Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, such Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than the date of any
payment by such Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such Issuer in an amount equal to the
amount of such drawing (in the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the Issuer in the Dollar
Equivalent of such Alternative Currency as determined by the Issuer); provided
that such drawing may be reimbursed the following Business Day if the Borrower
does not receive notice thereof prior to 10:00 a.m. on such Business Day (but
for the avoidance of doubt the amount of such drawing shall bear interest at the
rate applicable to Base Rate Loans that are Revolving Credit Loans if not
reimbursed on the Honor Date). If the Borrower fails to so reimburse such Issuer
by such time, upon receipt from such Issuer of notice of such failure, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
 


 
- 49 -

--------------------------------------------------------------------------------

 


Amount”), and the amount of such Lender’s Pro Rata Share thereof.  In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving
Credit Loans that are Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02(b) (other than the delivery of a
Borrowing Notice).  Any notice given by such Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii)       Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such Issuer at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to such Issuer.
 
(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving Credit Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv)       Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse such Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such Issuer.
 
(v)       Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse such Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuer, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) (but not L/C Advances) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Borrowing Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuer for the
amount of any payment made by such Issuer under any Letter of Credit, together
with interest as provided herein.
 
(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of such Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment
 


 
- 50 -

--------------------------------------------------------------------------------

 


is immediately available to such Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by such Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuer in connection with
the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of
such Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)       At any time after the applicable Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)       If any payment received by the Administrative Agent for the account
of such Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 9.22 including pursuant to any
settlement entered into by such Issuer in its discretion), each Revolving Credit
Lender shall pay to the Administrative Agent for the account of such Issuer its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Loan Obligations and the termination of this
Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
each Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:
 
(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)       any payment by any Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any
 


 
- 51 -

--------------------------------------------------------------------------------

 


payment made by such Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
 
(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against such Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of any Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Requisite Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower and each Loan Party hereby assume all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower or a Loan Party, as the case may be,
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of any Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (iv) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against such Issuer, and such Issuer may be liable to the Borrower
or a Loan Party, as the case may be, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower or such Loan Party, as the case may be, which the Borrower or such Loan
Party proves were caused by such Issuer’s willful misconduct, bad faith or gross
negligence as determined in a final and non-appealable judgment of a court of
competent jurisdiction or such Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, such Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each Issuer shall deliver to the
Borrower copies of any documents purporting to assign or transfer a Letter of
Credit issued by such Issuer.  The failure of any Issuer to deliver such
documents will not relieve the Borrower of its obligations hereunder or under
the other Loan Documents.
 


 
- 52 -

--------------------------------------------------------------------------------

 


(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if any Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02(b) to a Borrowing of Revolving Credit Loans
cannot then be met, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 7.02 and 7.03 set forth certain additional requirements
to deliver Cash Collateral hereunder.  For purposes of this Section 2.03 and
Sections 7.02 and 7.03, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and such Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at DBTCA and may be invested in
cash equivalents.  Subject to the provisions of Section 2.03(a)(viii) hereof
with respect to Cash Collateral in connection with participations in Letters of
Credit held by Impacted Lenders, if at any time during which Cash Collateral is
required to be maintained in respect of L/C Obligations, the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate outstanding amount of all L/C
Obligations, the Borrower will, forthwith promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate outstanding amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse such Issuer.  To the
extent that the amount of any Cash Collateral exceeds the then outstanding
amount of L/C Obligations for which such Cash Collateral has been posted and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each outstanding Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate with respect to Revolving Credit Loans that are
Eurodollar Loans times the daily amount then available to be drawn under such
Letter of Credit (whether or not such amount is then in effect under such Letter
of Credit if such amount increases periodically pursuant to the terms of such
Letter of Credit) on a quarterly basis in arrears; provided that (x) if any
portion of an Impacted Lender’s Pro Rata Share of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Revolving Credit
Lenders pursuant to Section 2.03(a)(viii), then the Borrower shall not be
required to pay a Letter of Credit Fee with respect to such portion of such
Impacted Lender’s Pro Rata Share so long as it is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders (it being
understood a reallocation shall result in an increase in the Pro Rata Shares of
the other Revolving Credit Lenders for purposes of the foregoing sentence) and
(y) if any portion of an Impacted Lender’s Pro Rata Share is not Cash
Collateralized or reallocated pursuant to Section 2.03(a)(iv), then the Letter
of Credit Fee with respect to such Impacted Lender’s Pro Rata Share shall be
payable to the applicable Issuer until such Pro Rata Share is Cash
Collateralized or such Lender ceases to be an Impacted Lender.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the tenth Business Day after the
 


 
- 53 -

--------------------------------------------------------------------------------

 


end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to
Issuers.  The Borrower shall pay directly to the applicable Issuer for its own
account a fronting fee with respect to each Letter of Credit issued at the
request of the Borrower equal to the greater of (i) $500 or (ii) one-quarter of
one percent (0.25%) per annum, computed on the daily amount available to be
drawn under such Letter of Credit (whether or not such amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears, and due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05.  In addition, the Borrower shall pay directly to
the applicable Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable promptly upon,
but in any event within three Business Days of, demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any other Person inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Person.
 
SECTION 2.04.                           Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.04, agree in its sole
discretion to make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Exposure of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, the
aggregate Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and provided, further, that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Pro Rata Share of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. (or such later time as may be agreed by the Swing Line Lender) on the
requested
 


 
- 54 -

--------------------------------------------------------------------------------

 


borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by an Authorized
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the provisos to the first sentence
of Section 2.04, or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)       The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding (or, so long as the Revolving Credit Exposure of each Revolving
Credit Lender would not exceed its Revolving Credit Commitment as a result
thereof, such greater amount as is required to repay all outstanding Swing Line
Loans).  Such request shall be made in writing (which written request shall be
deemed to be a Borrowing Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Borrowing Notice available
to the Administrative Agent in immediately available funds for the account of
the Swing Line Lender at the Administrative Agent’s Office not later than 1:00
p.m. on the day specified in such Borrowing Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
 
(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the Borrowing
Notice submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.
 
(iii)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
 


 
- 55 -

--------------------------------------------------------------------------------

 


Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
(iv)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
(but not to fund its risk participation) pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)       At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof (or greater share of the
amount funded) in the same funds as those received by the Swing Line Lender.
 
(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.22
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Loan Obligations and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of
such Pro Rata Share of such Swing Line Loan shall be solely for the account of
the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 


 
- 56 -

--------------------------------------------------------------------------------

 


SECTION 2.05.                                Prepayments and Repurchase of
Loans.
 
(a)           Voluntary Prepayments of Loans.
 
(i)       The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans or Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than (A) 2:00 p.m. three
Business Days prior to any date of prepayment of Eurodollar Loans and (B) 2:00
p.m. one Business Day prior to the date of prepayment of Base Rate Loans; (ii)
any prepayment of Eurodollar Loans shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof or, if less than $1,000,000,
the outstanding amount of such Loans; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class and Type(s) of Loans to be prepaid and, if Eurodollar
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice and the amount of such Lender’s share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 2.16. Each such
prepayment shall be applied to prepay the Loans of the applicable Class of the
Lenders on a pro rata basis in accordance with the respective amounts of such
Class of Loans held by each Lender.
 
(ii)       The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000 or,
if less, the entire principal amount of Swing Line Loans then outstanding.  Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
(iii)       Notwithstanding anything to the contrary contained in this Agreement
(but subject to Section 2.16), the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing of all outstanding Loans or from the consummation of a
transaction, which refinancing or transactions shall not be consummated or shall
otherwise be delayed.
 
(iv)       Voluntary prepayments of Term Loans shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.05(c) in a
manner determined at the discretion of the Borrower and specified in the notice
of prepayment.
 
(b)           Mandatory Prepayment of Loans.
 
(i)       If the Borrower or any of its Restricted Subsidiaries shall incur (x)
any Indebtedness pursuant to Section 6.01(iii) (other than any Permitted
Refinancing of Refinancing Notes) or (y) any other Indebtedness not permitted by
Section 6.01 (each, a “Debt Incurrence”), 100% of the Net Proceeds thereof shall
be applied within three Business Days after receipt thereof toward the
prepayment of the Loans as specified in Section 2.05(b)(v).
 


 
- 57 -

--------------------------------------------------------------------------------

 


(ii)       If the Borrower or any of its Restricted Subsidiaries shall receive
Net Proceeds from any Asset Sale Prepayment Event, 100% of such Net Proceeds
shall be applied within five Business Days after receipt thereof toward the
prepayment of the Loans in accordance with Section 2.05(b)(v) below; provided
that the Net Proceeds from Asset Sale Prepayment Events permitted by Section
6.05 (other than Specified Asset Sales to the extent necessary to satisfy the
condition set forth in clause (ii) of the definition of Specified Asset Sales)
shall not be required to be applied toward the prepayment of the Loans as
provided herein on such date if and to the extent that (1) no Event of Default
or Default under Section 7.01(a) or under Section 7.01(i) then exists or would
immediately arise therefrom and (2) the Borrower delivers an officers’
certificate to the Administrative Agent on or prior to or within five Business
Days after the date of such Asset Sale Prepayment Event stating that such Net
Proceeds shall be reinvested or committed to be reinvested in assets used or
useful in the business of the Borrower or any Restricted Subsidiary or in
Permitted Acquisitions  in each case within 365 days following the date of such
Asset Sale Prepayment Event (which certificate shall set forth the estimates of
the proceeds to be so expended), and  if all or any portion of such Net Proceeds
not so applied as provided herein is not so used within such 365-day period (or
if, prior to such 365th day, the Borrower or any such Subsidiary shall have
entered into a binding agreement to so use any such Net Proceeds, within 180
days following the end of such 365-day period), such remaining portion shall be
applied toward the prepayment of the Loans on the first Business Day to occur
following such period; provided, further, if the Property subject to such Asset
Sale Prepayment Event constituted Collateral under the Security Documents, then
any assets purchased with the Net Proceeds thereof pursuant to this Section
2.05(b)(ii) shall be mortgaged or pledged, as the case may be, to the Collateral
Agent, for the benefit of the Secured Parties, in accordance with Section 5.11;
provided, further, notwithstanding the foregoing, no notice or officer’s
certificate shall be required to be delivered in connection with any
reinvestment hereunder if the proceeds of the Asset Sale Prepayment Event do not
exceed $7.5 million; provided further that, subject to the second preceding
proviso, it is hereby understood that Permitted Acquisitions funded with Net
Proceeds shall constitute a reinvestment hereunder.
 
(iii)       If the Borrower or any of its Restricted Subsidiaries shall receive
Net Proceeds from insurance or condemnation recoveries in respect of any
Destruction or any Net Proceeds in respect of any Taking, 100% of the Net
Proceeds thereof shall be applied within three Business Days after receipt
thereof toward the prepayment of the Loans in accordance with Section 2.05(b)(v)
below; provided, that (x) so long as no Event of Default or Default under
Section 7.01(a) or under Section 7.01(i) then exists or would arise therefrom,
such Net Proceeds shall not be required to be so applied to the extent that the
Borrower has delivered an officers’ certificate to the Administrative Agent
promptly following the receipt of such Net Proceeds stating that such proceeds
shall be used to (1) repair, replace or restore any Property in respect of which
such Net Proceeds were paid or (2) reinvest in other Property used or usable in
the business of the Borrower or the Restricted Subsidiaries, in each case within
365 days following the date of the receipt of such Net Proceeds and (y) if all
or in respect of Permitted Acquisitions any portion of such Net Proceeds not so
applied as provided herein is not so used within 365 days (or if, prior to such
365th day, the Borrower or any such Subsidiary shall have entered into a binding
agreement to so use any such Net Proceeds, within 180 days following the end of
such 365-day period) after the date of the receipt of such Net Proceeds, such
remaining portion shall be applied on the first Business Day to occur following
such period toward the prepayment of the Loans; provided, further, if the
Property subject to such Destruction or Taking constituted Collateral under the
Security Documents, then any replacement or substitution Property purchased with
the Net Proceeds thereof pursuant to this Section 2.05(b)(iii) shall be
mortgaged or pledged, as the case may be, to the Collateral Agent, for the
benefit of the Secured Parties, in accordance with Section 5.11; provided,
further, notwithstanding the foregoing, no notice or officers’ certificate shall
be required to be delivered in connection with any such reinvestment hereunder
if the proceeds of the Destruction, Taking or other such events described in
this clause, do not exceed $7.5
 


 
- 58 -

--------------------------------------------------------------------------------

 


million; provided that, subject to the second preceding proviso, it is hereby
understood that any Permitted Acquisitions made with Net Proceeds shall
constitute a reinvestment hereunder.
 
(iv)       If there shall be Excess Cash Flow for any Excess Cash Flow Period,
an amount equal to (a) the Excess Cash Flow Percentage of such Excess Cash Flow
less (b) the sum of the aggregate amount of (x) voluntary prepayments of the
Term Loans and (y) voluntary prepayments of the Revolving Credit Loans to the
extent accompanied by permanent optional reductions of the Revolving Credit
Commitments, in each case, made pursuant to Section 2.05(a) during such Excess
Cash Flow Period, shall be applied, not later than 10 days after the date upon
which the Borrower is required to deliver its annual audit report pursuant to
Section 5.01(b), toward the prepayment of the Loans in accordance with Section
2.05(b)(v) below.
 
(v)       All mandatory prepayments made pursuant to this Section 2.05(b) shall
be applied:  first, to the remaining scheduled amortization payments of the Term
Loans pursuant to Section 2.06(c), in direct order of maturity to installments
payable during the 24 months following the date of prepayment; second, on a pro
rata basis, to remaining scheduled amortization payments of the Term Loans
pursuant to Section 2.06(c); third, to any outstanding Swingline Loans; and
fourth, to any outstanding Revolving Credit Loans (but without a reduction of
the Revolving Credit Commitments).  Any repayment to be applied to the Loans of
a Class pursuant to this Section 2.05(b) shall be applied on a pro rata basis to
the Loans of such Class.
 
(c)           Except as otherwise may be directed by the Borrower, any
prepayment of Loans of any Class pursuant to Section 2.05(a) or (b) shall be
applied, first, to, any Base Rate Loans of such Class then outstanding and the
balance of such prepayment, if any, to the Eurodollar Loans of such Class then
outstanding in a manner so as to minimize any breakage costs.
 
(d)           Repurchase of Term Loans.
 
(i)       Notwithstanding any other provision in this Agreement or any other
Loan Document, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower may at any time prepay
Term Loans (each such prepayment, a “Permitted Loan Purchase”) pursuant to the
procedures described in this Section 2.05(d).  In connection with any Permitted
Loan Purchase, the Borrower will provide written notice to the Administrative
Agent (each, a “Permitted Purchase Option Notice”) that the Borrower desires to
prepay Term Loans in an aggregate principal amount specified by the Borrower
(each, a “Permitted Loan Purchase Amount”), which principal amount shall be not
less than $10.0 million in the aggregate, in each case at a discount as
specified below; provided that (I) after giving pro forma effect to such
prepayment, the Unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries would exceed the outstanding amount of Swingline Loans and
Revolving Credit Loans, (II) after giving effect to each purchase the Borrower
is in compliance, on a Pro Forma Basis, with the covenants set forth in Section
6.12 and 6.13 as at the date of the last ended Test Period, (III) at the time of
delivery of the Permitted Purchase Option Notice to the Administrative Agent, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (IV) prior to providing a Permitted Purchase Option Notice,
the Borrower shall have discussed the same with each of S&P and Moody’s and,
based upon such discussions, shall reasonably believe that the proposed purchase
of Term Loans through such Permitted Loan Purchase shall not be deemed to be a
“distressed exchange,” (V) at the time of consummation of each Permitted Loan
Purchase, neither S&P nor Moody’s shall have announced or communicated to the
Borrower that the proposed purchase of Term Loans through such Permitted Loan
Purchase shall be deemed to be a “distressed exchange,” and (VI) at the time of
each Permitted Loan Purchase, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying as to
 


 
- 59 -

--------------------------------------------------------------------------------

 


compliance with the preceding clauses (I) through (V).  The Permitted Purchase
Option Notice shall further specify with respect to the proposed Permitted Loan
Purchase:  (I) the Permitted Loan Purchase Amount, (II) a discount range
selected by the Borrower with respect to such proposed Permitted Loan Purchase
equal to a percentage of par of the principal amount of the Term Loans (the
“Discount Range”), which shall reflect a discount to par of at least 5%, and
(III) the date by which the Lenders are required to indicate their election to
participate in such proposed Permitted Loan Purchase, which shall be no earlier
than three Business Days and no later than five Business Days following the date
of the Permitted Purchase Option Notice (“Acceptance Date”).  The failure of any
Lender to indicate its election to participate in such proposed Permitted Loan
Purchase shall be deemed an express election by such Lender to not participate
in such proposed Permitted Loan Purchase.
 
(ii)       Upon receipt of any Permitted Purchase Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Date, each Lender may (but shall not be required to)
specify by written notice substantially in the form of Exhibit M hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (I) a discount to par
(the “Acceptable Discount”) within the Discount Range and (II) a principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans held by such Lender that such Lender is willing to permit to be
prepaid pursuant to a Permitted Loan Purchase (“Offered Loans”).  Based on the
Acceptable Discounts and principal amounts of Term Loans specified by the
Lenders in the applicable Lender Participation Notices, the Administrative
Agent, in consultation with the Borrower, will determine the clearing discount
(the “Applicable Discount”) for the Permitted Loan Purchase which will be the
lowest Acceptable Discount within the Discount Range at which the Borrower can
prepay the Permitted Loan Purchase Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that if such Permitted Loan
Purchase Amount cannot be prepaid in full at any Acceptable Discount (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount), the Applicable Discount shall be
the highest Acceptable Discount specified by the Lenders that is within the
Discount Range specified by the Borrower.  The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Permitted Loan
Purchase and have Qualifying Loans (as defined below).
 
(iii)       The Borrower shall make a Permitted Loan Purchase by prepaying those
Term Loans (or the respective portions thereof) offered by the Lenders that
specify an Acceptable Discount that is equal to or higher than the Applicable
Discount (“Qualifying Loans”) at the Applicable Discount; provided that (I) if
the aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
Permitted Loan Purchase Amount for such Permitted Loan Purchase, the Borrower
shall prepay such Qualifying Loans at the Applicable Discount ratably based on
the respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent) and (II) in the event that
the Qualifying Loans are less than the Permitted Loan Purchase Amount, the
Borrower shall only be permitted to make a Permitted Loan Purchase to the extent
the principal amount of such Qualifying Loans equals or exceeds $10.0 million in
the aggregate.  Each Permitted Loan Purchase shall be made within five Business
Days of the date of determination of the Applicable Discount, without premium or
penalty, upon irrevocable notice (each a “Permitted Loan Purchase Notice”),
delivered to the Administrative Agent no later than 2:00 p.m., New York City
time, three Business Days prior to the date of such Permitted Loan Purchase,
which notice shall specify the date and amount of the Permitted Loan Purchase
and the Applicable Discount.  Upon receipt of any Permitted Loan Purchase Notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any Permitted Loan Purchase Notice is given, the Borrower shall be obligated to
prepay the Qualifying Loans subject thereto for the amount specified in such
notice from the applicable
 


 
- 60 -

--------------------------------------------------------------------------------

 


Lenders on the date specified therein, together with accrued interest (on the
par principal amount) to but not including such date on the amount prepaid.
 
(iv)       To the extent not expressly provided for herein, each Permitted Loan
Purchase shall be consummated pursuant to the procedures established by the
Administrative Agent acting in its sole reasonable discretion.
 
(v)       Prior to the delivery of a Permitted Loan Purchase Notice, upon
written notice to the Administrative Agent, (I) the Borrower may withdraw its
offer to make a Permitted Loan Purchase pursuant to any Permitted Purchase
Option Notice and (II) any Lender may withdraw its offer to participate in a
Permitted Loan Purchase pursuant to any Lender Participation Notice.
 
(vi)       Any Term Loans prepaid pursuant to a Permitted Loan Purchase shall be
cancelled and shall for all purposes of this Agreement and the other Loan
Documents no longer be outstanding.
 
SECTION 2.06.                           Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower shall repay to the Revolving Credit Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of Revolving Credit
Loans outstanding on such date.
 
(b)           The Borrower shall repay each Swing Line Loan on the Revolving
Loan Maturity Date.
 
(c)           Subject to reduction as provided in Section 2.05, the Borrower
shall repay to the Term Lenders on each March 31, June 30, September 30 and
December 31 of each year (beginning on June 30, 2010) (each such date, an
“Installment Payment Date”), an amount equal to the original principal amount of
the Term Loans borrowed hereunder on the Effective Date multiplied by 0.25% with
the remainder due and payable on the Term Loan Maturity Date.  Each such
repayment shall be applied on a pro rata basis to the Term Loans of each Term
Lender.
 
(d)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business in accordance with its
usual practice.  The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loan Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(e)           In addition to the accounts and records referred to in Section
2.06(d), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 


 
- 61 -

--------------------------------------------------------------------------------

 


SECTION 2.07.                                Interest Rates and Payment Dates;
Default Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan of any Class shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the LIBO
Rate for such Interest Period plus the Applicable Rate with respect to
Eurodollar Loans of such Class; (ii) each Base Rate Loan of any Class (other
than Swing Line Loans) shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate with respect to Base Rate Loans of such Class; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate with respect to Base Rate Loans that are
Revolving Credit Loans.
 
(b)           If any amount of principal of any Loan or any other amount due
hereunder is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
(c)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
SECTION 2.08.                           Computation of Interest and Fees.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
DBTCA’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
SECTION 2.09.                           Fees.  In addition to certain fees
described in Sections 2.03(h) and (i):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender, a commitment fee equal to
0.75% per annum times the actual average daily amount by which the Revolving
Credit Commitment of such Lender exceeds the Outstanding Amount of such Lender’s
Revolving Credit Loans and such Lender’s Pro Rata Share of the Outstanding
Amount of L/C Obligations (but excluding, for the avoidance of doubt, the Swing
Line Loans) (the “Commitment Fee”); provided, however that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender during any period that it is a Defaulting Lender until such time as such
failure has been cured (as determined by the Administrative Agent and the
Borrower).  The Commitment Fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears on each March 31, June 30, September 30 and December 31, commencing with
the first such date to occur after the
 


 
- 62 -

--------------------------------------------------------------------------------

 


Effective Date, and on the last day of the Availability Period.  The Commitment
Fees shall be calculated quarterly in arrears.
 
(b)           Other Fees.
 
(i)       The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times otherwise agreed in writing between the
Administrative Agent and the Borrower.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)       The Borrower shall pay to the Arrangers such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(c)           Closing Fees.  The Borrower agrees to pay on the Effective Date to
each Lender party to this Agreement on the Effective Date, as fee compensation
for the funding of such Lender’s Term Loan and making of such Lender’s Revolving
Credit Commitment, a closing fee (the “Closing Fee”) in an amount equal to (x)
2.25% of the stated principal amount of such Lender’s Revolving Credit
Commitment on the Effective Date and (y) 0.50% of the stated principal amount of
such Lender’s Term Loan made on the Effective Date.  Such Closing Fee will be in
all respects fully earned, due and payable on the Effective Date and
non-refundable and non-creditable thereafter.
 
SECTION 2.10.                           Termination or Reduction of
Commitments.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments, or from time to time permanently
reduce the Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 2:00 p.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce the Revolving Credit Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the aggregate Revolving Credit Exposure
would exceed the Aggregate Commitments.  The Administrative Agent will promptly
notify the Revolving Credit Lenders of any such notice of termination or
reduction of the Revolving Credit Commitments.  Any reduction of the Aggregate
Commitments shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Pro Rata Share.  All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.  Notwithstanding anything herein to
the contrary, the Borrower may rescind any notice of termination of Revolving
Credit Commitments under this Section 2.10 not later than 1:00 p.m. on the
Business Day before such termination was scheduled to take place if such
termination would have resulted from a refinancing of the Aggregate Commitments,
which refinancing shall not be consummated or shall otherwise be
delayed.  Unless previously terminated, the Term Commitments shall terminate at
5:00 p.m., New York City time, on the Effective Date.  The Borrower may, upon
notice to the Administrative Agent, terminate or permanently reduce the
Revolving Credit Commitments of any Impacted Lender in whole or in part, if no
Revolving Loans are then outstanding to the extent the aggregate remaining
Revolving Credit Commitments would be at least equal to the aggregate Revolving
Credit Exposure.
 
SECTION 2.11.                           Inability to Determine Interest Rate;
Unavailability of Deposits; Inadequacy of Interest Rate.  If prior to 11:00
a.m., London time, two Business Days before the first day of any Interest
Period, including an initial Interest Period, for a requested Eurodollar
Borrowing:
 


 
- 63 -

--------------------------------------------------------------------------------

 


(i)           the Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Eurodollar
Borrowing for such Interest Period, or
 
(ii)       the Administrative Agent shall have received notice from the
Requisite Lenders that the LIBO Rate determined or to be determined for such
Interest Period for such Eurodollar Borrowing will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their affected Loans
during such Interest Period,
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon, New York City time, on the same
day.  The Administrative Agent shall give telecopy or telephonic notice to the
Borrower and the Lenders promptly after the circumstances giving rise to such
notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to Section
2.02 or (y) made pursuant to a Borrowing Notice, and shall be continued or made
as Base Rate Loans, as the case may be.
 
SECTION 2.12.                           Payments Generally; Administrative
Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars (which, in the case of any reimbursement of a drawing
under a Letter of Credit made in an Alternative Currency, shall be the Dollar
Equivalent of the Alternative Currency in which the such Letter of Credit is
denominated) and in immediately available funds not later than 2:00 p.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its share of such payment in like funds as received by wire transfer
to such Lender’s lending office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
except that this sentence shall not apply to payments required to be made on the
Maturity Date.
 
(b)           Subject to Section 2.11, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall pay such corresponding
amount to the Administrative Agent within one Business Day of demand
therefor.  The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the
 


 
- 64 -

--------------------------------------------------------------------------------

 


Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.07, for the respective Loans.
 
(c)           Funding by Lenders; Presumption by Administrative Agent.
 
(i)       Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.01 and Section 2.02, and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith promptly upon, but in any
event within one Business Day of, demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing and the Administrative Agent shall make such amount available to
the Borrower under this Section 2.12(c)(i).  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
 
(ii)       Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
 
(d)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or
 


 
- 65 -

--------------------------------------------------------------------------------

 


waived in accordance with the terms hereof, the Administrative Agent shall
return such funds promptly (in like funds as received from such Lender) to such
Lender, without interest.
 
(e)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 9.05(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.05(c).
 
(f)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(g)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
SECTION 2.13.                           Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law, or
in the interpretation or application thereof, shall make it unlawful for any
Lender to make or maintain Eurodollar Loans as contemplated by this Agreement,
(a) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.
 
SECTION 2.14.                           Increased Costs; Reserves on Eurodollar
Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.14(e)) or
any Issuer;
 
(ii)       subject any Lender or any Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 2.15 (for the avoidance
of doubt, no duplication of the Borrower’s obligation under Section 2.15 with
respect to Indemnified Taxes or Other Taxes is intended under this clause (ii))
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuer); or
 


 
- 66 -

--------------------------------------------------------------------------------

 


(iii)       impose on any Lender or such Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuer, the Borrower will pay to
such Lender or Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuer, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any Issuer determines that
any Change in Law affecting such Lender or such Issuer or any lending office of
such Lender or such Lender’s or Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuer’s capital or on the capital of such Lender’s or
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuer, to
a level below that which such Lender or such Issuer or such Lender’s or such
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuer’s policies and the policies of
such Lender’s or such Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuer or such Lender’s or such Issuer’s holding company for
any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or a
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuer,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(e)           Reserves on Eurodollar Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice ten
 


 
- 67 -

--------------------------------------------------------------------------------

 


(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.
 
SECTION 2.15.                           Taxes.
 
(a)           Unless required by applicable law (as determined in good faith by
the applicable withholding agent), any and all payments by any Loan Party under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future Taxes (including reasonable expenses) arising
therefrom or with respect thereto, but excluding (i) taxes imposed on or
measured by the recipient’s net income or net profits (including branch profits
or similar taxes imposed in lieu of net income taxes), and franchise taxes
imposed in lieu of net income taxes, by a jurisdiction (or political subdivision
thereof) under the laws of which such Lender or Agent (as the case may be) is
organized or, in the case of a Lender, has its applicable lending office, (ii)
any U.S. federal withholding taxes imposed on amounts payable to a Lender under
the Loan Documents under laws (including any statute, treaty or regulation) in
effect on the date hereof (or, in the case of an assignee, the date of the
relevant Assignment and Assumption, but not excluding U.S. federal withholding
taxes to the extent that its assignor was entitled at the date of the Assignment
and Assumption to receive additional amounts from the Borrower with respect to
such U.S. federal withholding taxes), but not excluding any U.S. federal
withholding taxes payable as a result of any change in such laws occurring after
the date such Lender becomes a party hereto (or the date of such Assignment and
Assumption), and (iii) any withholding tax that is attributable to a Lender’s
failure to comply with Section 2.15(e) (such non-excluded items being called
“Indemnified Taxes”).  In the event that any withholding or deduction from or in
respect of any payment under any Loan Document is required in respect of any
Indemnified Taxes or Other Taxes pursuant to any applicable law then (i) the
applicable withholding agent shall make such required withholding or deduction
and pay directly to the relevant authority the full amount required to be so
withheld or deducted in accordance with applicable law, (ii) the applicable
withholding agent, if it is not the Administrative Agent, shall promptly forward
to the Administrative Agent at its address referred to in Section 9.01
documentation reasonably satisfactory to the Administrative Agent evidencing
such payment to such authority and (iii) the relevant Loan Party shall pay to
the Administrative Agent for the account of the Lenders and the Agents such
additional amount or amounts as are necessary to ensure that the net amount
actually received by each Lender or Agent (as the case may be), after making all
required withholdings and deductions (including withholdings and deductions
applicable to additional sums payable under this Section 2.15), will equal the
full amount such Lender or Agent (as the case may be) would have received had no
such withholding or deduction been required.
 
(b)           In addition, the Borrower will, and will cause each relevant Loan
Party to, pay any present or future stamp or documentary taxes or any other
excise, property, intangible, mortgage, recording or similar Taxes, charges or
similar levies of any jurisdiction, and all liabilities (including for
reasonable expenses) arising therefrom or with respect thereto, in each case
arising from any payment made under any Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, any Loan Document
(collectively, “Other Taxes”).
 
(c)           Without duplication of amounts paid by the Borrower under Section
2.15(a) and Section 2.15(b), the Borrower will, and will cause each other Loan
Party to, jointly and severally, indemnify each Lender and each Agent for the
full amount of Indemnified Taxes and Other Taxes (including any Indemnified
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) paid by such Lender or Agent (as the case may be) and any
liability (including for reasonable and documented expenses) arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally asserted.  This indemnification shall be made within
20 days after the date such Lender or Agent (as the case may be) makes written
demand therefor.  Such written
 


 
- 68 -

--------------------------------------------------------------------------------

 


demand shall set forth the amount of such indemnification, and shall be presumed
to be correct in the absence of manifest error.  The Borrower or other relevant
Loan Party shall not be obligated to make a payment to any Lender or Agent
pursuant to this Section 2.15 in respect of any penalties, interest and other
liabilities attributable to any Indemnified Taxes and Other Taxes if such
penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Lender or Agent.  After a Lender or an
Agent receives notice of the imposition of the Indemnified Taxes or Other Taxes
that are subject to this Section, such Lender or Agent will act in good faith to
promptly notify the Borrower (or other relevant Loan Party) of its obligations
thereunder; provided, that the failure to provide such notice shall not relieve
the Borrower (or other relevant Loan Party) of such party’s obligation to
indemnify such Lender or Agent pursuant to this Section 2.15.  For purposes of
this Section 2.15, a distribution hereunder by the Administrative Agent to or
for the account of any Lender or Agent shall be deemed a payment by the Borrower
or such other relevant Loan Party.
 
As soon as practical after the date of any payment of Indemnified Taxes or Other
Taxes by any Loan Party pursuant to this Section 2.15, the Borrower will, or
will cause the relevant Loan Party to, furnish to the Administrative Agent, at
its address referred to in Section 9.01, evidence of such payment reasonably
satisfactory to the Administrative Agent.  If the Borrower or other relevant
Loan Party fails to remit to the Administrative Agent, for the account of the
respective Lenders and Agents, such documentary evidence, the Borrower shall
indemnify the Lenders and Agents for any incremental Taxes or other costs
(including reasonable attorneys’ fees and expenses) that may become payable by
any Lender or Agent as a result of any such failure.
 
(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, each Agent
and each Lender contained in this Section 2.15 shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e)           Each Lender shall (x) prior to the date hereof in the case of each
Lender that is a signatory hereto (or the date of Assignment and Assumption in
the case of a Person that becomes a Lender after the date hereof) and (y) at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any documentation
prescribed by law, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding tax with respect to any payments to be made to such
Lender under the Loan Documents.  Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so.  Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such tax at
a rate reduced by an applicable tax treaty, the Borrower, Administrative Agent
or other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.
 
Without limiting the generality of the foregoing:
 
(i)       Each Lender that is a Domestic Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.
 


 
- 69 -

--------------------------------------------------------------------------------

 


(ii)       Each Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
 
(A)           two duly completed and executed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;
 
(B)           two duly completed and executed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms);
 
(C)           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit K-1, or any other form approved by the
Administrative Agent and the Borrower, to the effect that such Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business and (y) two duly completed and executed original copies of Internal
Revenue Service Form W-8BEN (or any successor form);
 
(D)           to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Participant holding a participation
granted by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN,
certificate in substantially the form of Exhibit N-2, N-3 or N-4 (as
applicable), Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, a certificate
in substantially the form of Exhibit N-2 shall be provided by such Lender on
behalf of such beneficial owner(s)); or
 
(E)           any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
 
Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.
 
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
 


 
- 70 -

--------------------------------------------------------------------------------

 


Each Agent will, from time to time, provide any forms or documentation
reasonably requested by the Borrower to determine whether any amounts payable to
such Agent in its own capacity are subject to any Tax withholding (and, if so,
at what rate); provided that no Agent shall be required to provide any forms or
documentation that such Agent is not legally eligible to provide.
 


(f)           If the Administrative Agent or a Lender determines, in its good
faith discretion, that it has received a refund in respect of any Indemnified
Taxes or Other Taxes with respect to which the Borrower has paid additional
amount pursuant to this Section 2.15, it shall pay over such refund within 30
days of its receipt thereof to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or other relevant
Loan Party under this Section 2.15 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Lender or
Administrative Agent and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender or Administrative Agent, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section 2.15 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
(g)           For purposes of this Section 2.15, “Lender” shall include any
Issuer.
 
SECTION 2.16.                           Compensation for Lender Losses.  Upon
demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.18;
 
excluding any loss of anticipated profits and including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.16, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded and provided that amounts payable under this Section 2.16 shall
be calculated without regard to clause (y) of the definition of “LIBO Rate”.
 
SECTION 2.17.                           Change of Lending Office.  Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Sections 2.13, 2.14 and 2.15 with respect to such Lender, it will, if requested
by the Borrower, use commercially reasonable efforts (subject to overall policy
 


 
- 71 -

--------------------------------------------------------------------------------

 


 considerations of such Lender) to designate another lending office for any
Loans affected by such event with the object of avoiding the consequences of
such event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its respective lending offices to
suffer no material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 2.17 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Sections
2.13, 2.14 and 2.15.
 
SECTION 2.18.                           Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall, unless the Lenders entitled to such
payment have waived in writing this Section 2.18 in respect of such payment, (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)           the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (after giving effect to any amendment hereto
consented to by the Requisite Lenders so long as such amendment does not provide
for a distribution of proceeds from the exercise of remedies (including any such
set-off or counterclaim) following an Event of Default that is inconsistent with
Section 7.04), including without limitation Section 2.05(d) or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant (including, if consented to by the Requisite Lenders,
any assignment to the Borrower or its Affiliates).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
SECTION 2.19.                           Replacement of Lenders Under Certain
Circumstances.  In the event that (a) any Lender shall have delivered a notice
or certificate pursuant to Sections 2.14 or 2.18, or the Borrower shall be
required to make additional payments to any Lender under Section 2.15 (each, an
“Increased Cost Lender”) or (b) subject to the terms and conditions of Section
9.08(f), in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof described in
Section 9.08(f) with respect to which the consent of the Requisite Lenders is
obtained but the required consent of such Lender is not obtained (such Lender, a
“Non-Consenting Lender”); then, with respect to each such Increased Cost Lender
and each such Non-Consenting Lender (each, a “Terminated Lender”), the Borrower
shall have the right, but not the obligation, at its own expense, upon notice to
such Terminated Lender and the Administrative Agent, to replace such Terminated
Lender with an assignee (in
 


 
- 72 -

--------------------------------------------------------------------------------

 


accordance with and subject to the restrictions contained in Section 9.04)
approved by the Administrative Agent (which approval shall not be unreasonably
withheld), and such Terminated Lenders hereby agree to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all its interests, rights and obligations under this Agreement
to such assignee; provided, however, that no Terminated Lender shall be
obligated to make any such assignment unless (i) such assignment shall not
conflict with any law or any rule, regulation or order of any Governmental
Authority and (ii) such assignee or the Borrower shall pay to each affected
Terminated Lender in immediately available funds on the date of such assignment
the principal of and interest and fees accrued to the date of payment on the
Revolving Credit Commitment, Loans and participations in Letters of Credit made
by such Terminated Lender and all other amounts accrued for such Terminated
Lender’s account or owed to it hereunder.  Each Lender agrees that, if it
becomes a Terminated Lender, it shall execute and deliver to the Administrative
Agent an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if the assigning Lender’s Loans
are evidenced by Notes) subject to such Assignment and Assumption; provided,
however, that the failure of any Terminated Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
 
SECTION 2.20.                           Notice of Certain
Costs.  Notwithstanding anything to the contrary contained in Sections 2.14 or
2.15 of this Agreement, to the extent any notice required by Sections 2.14 or
2.15 is given by any Lender more than 270 days after such Lender has actual
knowledge of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Sections 2.14
or 2.15 for any such amounts incurred or accruing prior to the 271st day prior
to the giving of such notice to the Borrower (except that, if the circumstances
giving rise to such claim are retroactive, then such 270-day period referred to
above shall be extended to include the period of retroactive effect thereof).
 
SECTION 2.21.                           Increase in Commitments.
 
(a)           Incremental Credit Extensions.  The Borrower may at any time or
from time to time after the Effective Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”), or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase” together with any Incremental Term Loans, referred to herein as an
“Incremental Facility”), provided that (i) both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist and at the time that any such
Incremental Term Loan is made (and after giving effect thereto) no Default or
Event of Default shall exist and (ii) the Borrower shall be in compliance with
each of the covenants set forth in Sections 6.12 and 6.13 determined on a Pro
Forma Basis as of the last day of the most recently completed Test Period.  Each
Incremental Facility shall be in an aggregate principal amount that is not less
than $5,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans shall not exceed $300,000,000 and the
aggregate amount of the Revolving Commitment Increase shall not exceed
$100,000,000.
 
(b)           Incremental Term Loans.  The Incremental Term Loans:  (i) shall
rank pari passu in right of payment and of security with the Revolving Credit
Loans and the Term Loans; (ii) shall mature on such date and amortize on such
schedule as each may be agreed by the Borrower and the Lenders providing such
Incremental Term Loan, provided that no Incremental Term Loan shall mature
earlier than the Term Loan Maturity Date and each Incremental Term Loan shall
have a Weighted Average Life to
 


 
- 73 -

--------------------------------------------------------------------------------

 


Maturity that is no shorter than the then remaining Weighted Average Life to
Maturity of the Term Loans; (iii) except as set forth above, shall be treated
substantially the same as the Term Loans (in each case, including with respect
to mandatory and voluntary prepayments); (iv) shall bear a rate of interest, OID
(as defined below) and initial fees as agreed by the Borrower and the Lenders
providing such Incremental Term Loan, provided that if the initial yield on any
Incremental Term Loan (as reasonably determined by the Administrative Agent and
the Borrower to be equal to the sum of (x) the margin above the LIBO Rate on
such Incremental Term Loans, (y) if such Incremental Term Loans are initially
made at a discount or the Lenders making the same receive a fee directly or
indirectly from the Borrower or any Subsidiary for doing so but excluding any
arrangement fees not paid to the Lenders thereof generally (the amount of such
discount or fee, expressed as a percentage of the Incremental Term Loans, being
referred to herein as “OID”), the amount of such OID (based on an assumed four
year weighted average life) and (z) any minimum LIBO rate applicable to such
Incremental Term Loans, the “Incremental Yield”) exceeds the initial yield on
the Term Loans by more than 50 basis points (taking into account the same
factors in making the determination of the yield on the Incremental Term Loans
and assuming a weighted average life of four years; the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable Rate then in effect for Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the
Incremental Term Loans; and (v) except as provided in clauses (ii) and (iv)
above, the terms and conditions applicable to Incremental Term Loans shall not
be materially more restrictive on the Borrower than those of the Term
Loans.  Subject to the limitations in this clause (b) and any applicable
limitations in Section 6.10, Incremental Term Loans may be issued in exchange
for other Indebtedness of the Borrower and its Restricted Subsidiaries.
 
(c)           Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility.  Incremental Term Loans may be made, and Revolving Commitment
Increases may be provided, by any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”), provided that the Borrower and the
Administrative Agent and, in the case of a Revolving Commitment Increase, each
Issuer and Swing Line Lender shall have consented (such consents not to be
unreasonably withheld, conditioned or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, as applicable.  Commitments in respect of Incremental
Facilities shall become effective pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Incremental
Facilities, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower to effect the provisions of this Section.  The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Effective Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the Effective Date of such Incremental Amendment)
and such other conditions as the parties thereto shall agree.
 
(d)           The Borrower will use the proceeds of the Incremental Term Loans
and Revolving Commitment Increases and Letters of Credit issued pursuant to the
Revolving Commitment Increases for any purpose not prohibited by this
Agreement.  No Lender shall be obligated to provide any Incremental Facility,
unless it so agrees in writing.  Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without
 


 
- 74 -

--------------------------------------------------------------------------------

 


further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Revolving Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Revolving Letters of Credit and (ii)
participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.16.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
 
(e)           If the Borrower enters into a Replacement Revolving Credit
Facility pursuant to Section 9.08(j), the provisions of Section 2.21(a),
permitting a Revolving Commitment Increase, shall be available with respect to
such Replacement Revolving Credit Facility.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.18 or Section 9.08 to the contrary.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents, the
Borrower hereby makes the representations and warranties set forth in this
Article III on and as of the Effective Date, on the date of each Credit
Extension and on and as of each other date as may be required hereunder:
 
SECTION 3.01.                           Organization, etc.  (a) Each Loan Party
and each of its Restricted Subsidiaries is a corporation or other form of legal
entity, duly organized or incorporated, as the case may be, and validly existing
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, as the case may be, except, in the case of a Non-Guarantor
Restricted Subsidiary, to the extent the failure to be so organized or
incorporated, existing and in good standing could not reasonably be expected to
have a Material Adverse Effect; (b) each Loan Party and each of its Restricted
Subsidiaries, except in the case of any Immaterial Restricted Subsidiary, has
all requisite corporate or other organizational power and authority to carry on
its business as now conducted and to own and operate its Property or hold under
lease its Property operated under lease; (c) each Loan Party and each of its
Restricted Subsidiaries is duly qualified to do business and is in good standing
as a foreign corporation, foreign limited liability company, foreign partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity), as the case may be, in each jurisdiction where the nature
of its business requires such qualification, except where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (d) each Loan Party
has full corporate or other organizational power and authority to, and holds all
requisite material licenses, permits and other approvals of Governmental
Authorities to, enter into and perform its obligations under each Loan Document
to which it is a party; and (e) each Loan Party and each of its Restricted
 


 
- 75 -

--------------------------------------------------------------------------------

 


Subsidiaries has full corporate or other organizational power and authority to,
and holds all requisite material licenses, permits and other approvals of
Governmental Authorities to, own or hold under lease its Property and to conduct
its business as currently conducted by it, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.02.                           Due Authorization, Non-Contravention,
etc.  The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party (including the execution, delivery and
performance by the Borrower of this Agreement), the borrowing of the Loans and
the use of the proceeds thereof are within each Loan Party’s corporate,
partnership or comparable powers, as the case may be, have been duly authorized
by all necessary corporate, limited liability company, partnership or comparable
and, if required, stockholder, action, as the case may be, and do not and will
not:
 
(a)           contravene the Organizational Documents of any Loan Party or any
of its respective Restricted Subsidiaries;
 
(b)           contravene any material Requirement of Law;
 
(c)           result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default or event of default or an acceleration of
any rights or benefits under, any Material Indebtedness or any other indenture,
agreement or other instrument binding upon any Loan Party or any of its
respective Restricted Subsidiaries which could reasonably be expected to result
in a Material Adverse Effect; or
 
(d)           result in, or require the creation or imposition of, any Lien on
any assets of any Loan Party, except Liens created under the Loan Documents and
Permitted Liens.
 
SECTION 3.03.                           Government Approval, Regulation,
etc.  No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person is required for
the due execution, delivery or performance by any Loan Party of any Loan
Document (including the due execution, delivery and performance by the Borrower
of this Agreement), the borrowing of the Loans except such as have been obtained
or made and are in full force and effect and except the filings necessary to
perfect Liens under the Security Documents referred to in Section 3.20.  No Loan
Party is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940.
 
SECTION 3.04.                           Validity, etc.  Each Loan Document
delivered on the Effective Date has been duly executed and delivered by each
Loan Party party thereto and constitutes, and each other Loan Document to which
any Loan Party is to be a party will, on the due execution and delivery thereof
by such Loan Party, constitute, the legal, valid and binding obligation of each
such Loan Party enforceable in accordance with its respective terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.05.                           Financial Information.
 
(a)           The consolidated balance sheets of the Borrower and its
Subsidiaries and the related consolidated statements of income, stockholders’
equity and cash flow, as of and for the 2007, 2008 and 2009 Fiscal Years,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
public accountants, copies of which have been furnished to the Administrative
Agent, have been prepared in accordance with GAAP except to the extent provided
in the notes to said financial statements, and present fairly in all material
respects the consolidated financial condition of the Borrower and its
 


 
- 76 -

--------------------------------------------------------------------------------

 


Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended.
 
(b)           The unaudited interim consolidated balance sheets of the Borrower
and its Subsidiaries and the related unaudited interim consolidated statements
of income, stockholders’ equity and cash flow, as of and for the Fiscal Quarters
ended March 31, 2009, June 30, 2009 and September 30, 2009, copies of which have
been furnished to the Administrative Agent, have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements, and on a basis consistent with audited financial
statements referred to in Section 3.05(a), and present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended (subject to normal year-end audit
adjustments and the absence of certain notes).
 
(c)           As of the Effective Date, except as disclosed in the financial
statements referred to above or the notes thereto or on Schedule 3.05, none of
the Borrower or its Restricted Subsidiaries has any material Indebtedness,
accrued, contingent, absolute, determined, determinable or other liabilities or
unrealized losses.
 
SECTION 3.06.                           No Material Adverse Effect.  Since
December 31, 2009, no event or circumstance has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
SECTION 3.07.                           Litigation.  There is no pending or, to
the knowledge of the Loan Parties, threatened, litigation, action or proceeding
affecting the Borrower or any of its Restricted Subsidiaries, or any of their
respective operations, properties, businesses or assets or the ability of the
parties to consummate the transactions contemplated hereby, (i) which has a
reasonable likelihood of adverse determination and, if determined adversely, in
the case of the Borrower and its Restricted Subsidiaries, could reasonably be
expected to have a Material Adverse Effect or (ii) which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or any of the other transactions contemplated hereby or thereby.
 
SECTION 3.08.                           Compliance with Laws and
Agreements.  None of the Loan Parties or any of their respective Restricted
Subsidiaries has violated, is in violation of or has been given written notice
of any violation of any Requirement of Law (other than Environmental Laws, which
are the subject of Section 3.14) or has violated, is in violation of or default
under, or has been given written notice of any violation of or default under,
any and all indentures, agreements and other instruments binding upon it or its
property, except, in each case, for any such violations or defaults which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.09.                           Ownership of Subsidiaries.
 
(a)           As of the Effective Date, Schedule 3.09(a) sets forth the legal
name and jurisdiction of organization of, the number of each class of authorized
Equity Interests of, the number of each class of outstanding Equity Interests
of, and the number of Equity Interests covered by outstanding options, warrants,
rights of conversion or purchase and similar rights in respect of such Equity
Interests of each Subsidiary of the Borrower and identifies each Subsidiary that
is a Loan Party and each Subsidiary that is an Excluded Subsidiary, in each case
as of the Effective Date.  All Equity Interests of each Loan Party are duly and
validly issued and are fully paid and non-assessable (to the extent applicable),
and, except as set forth on Schedule 3.09(a), other than the Equity Interests of
the Borrower, are owned by the Borrower, directly or indirectly through Wholly
Owned Restricted Subsidiaries.
 


 
- 77 -

--------------------------------------------------------------------------------

 


(b)           As of the Effective Date, except as set forth on Schedule 3.09(b),
all Equity Interests of each Restricted Subsidiary (other than Loan Parties) are
duly and validly issued and are fully paid and non-assessable (to the extent
applicable) and are owned by the Borrower or directly or indirectly through
Wholly Owned Restricted Subsidiaries.  Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under any Security Document.  The Equity Interests of each
Restricted Subsidiary held, directly or indirectly, by the Borrower are owned,
directly or indirectly, by the Borrower free and clear of all Liens other than
Liens permitted by Section 6.02.  There are not, as of the Effective Date, any
existing options, warrants, calls, subscriptions, convertible or exchangeable
securities, rights, agreements, commitments or arrangements for any Person to
acquire any Equity Interests of the Borrower or its Restricted Subsidiaries or
any other securities convertible into, exchangeable for or evidencing the right
to subscribe for any such Equity Interests, or that require the issuance or sale
of any such Equity Interests, except as set forth on Schedule 3.09(b).
 
(c)           Other than consents which have been obtained and are in full force
and effect, as of the Effective Date, no consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Documents or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect
thereof, the failure to obtain would reasonably be expected to cause a Material
Adverse Effect.
 
SECTION 3.10.                           Ownership of Properties.
 
(a)           Each of the Borrower and its Restricted Subsidiaries has good and
marketable title to (or other similar title in jurisdictions outside the United
States of America), or valid leasehold interests in, or easements or other
limited property interests in, or is licensed to use, all its material
Properties (including all Mortgaged Properties) except for minor defects in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted at such Property or to utilize
each Property for its intended purpose.  All such Properties are free and clear
of Liens, other than Permitted Liens.  The property of the Borrower and its
Restricted Subsidiaries, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear and casualty and condemnation
excepted) in all material respects and (ii) except as could not reasonably be
expected to have a Material Adverse Effect, constitutes all the property which
is required for the business and operations of the Borrower and its Restricted
Subsidiaries as presently conducted.  As of the Effective Date, except as set
forth on Schedule 3.10(a), no Loan Party is obligated under, or a party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any material Properties.  The representations and
warranties set forth in this Section 3.10(a) shall not apply to Intellectual
Property, the representations and warranties of which are addressed separately
in Section 3.11.
 
(b)           As of the Effective Date, Schedule 3.10(b) contains a true and
complete list of each parcel of Real Property owned by any Loan Party with a
fair market value in excess of $5,000,000 as of the date hereof and describes
the type of interest therein held by such Loan Party and (ii) leased, subleased
or otherwise occupied or utilized by any Loan Party, as lessee, where the
aggregate annual rent, as of the Effective Date, with respect to such Property
is in excess of $100,000 (the “Leased Real Property”), as of the date hereof and
describes the type of interest therein held by such Loan Party..
 
(c)           As of the Effective Date, each of the Borrower and its Restricted
Subsidiaries has complied with all obligations under all leases with respect to
the Leased Real Property to which it is a party, and all such leases are in full
force and effect, and no default by any Loan Party to such leases (and
 


 
- 78 -

--------------------------------------------------------------------------------

 


to the knowledge of the applicable Loan Party, by any other party thereto)
exists, except such noncompliance, failure to be in full force and effect and
defaults which could not reasonably be expected to have a Material Adverse
Effect.  As of the Effective Date, each of the Borrower and its Restricted
Subsidiaries enjoys in all material respects peaceful and undisturbed possession
under all such leases.
 
(d)           As of the Effective Date, no Loan Party or any of its respective
Restricted Subsidiaries has received any written notice of, or has any actual
knowledge of, any pending or contemplated Taking affecting all or any portion of
its Property or any sale or disposition thereof in lieu of a Taking that would
reasonably be expected to have a Material Adverse Effect.  No Mortgage encumbers
improved Real Property that is located in an area that is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) unless flood insurance available
under the National Flood Insurance Act of 1968 has been obtained in accordance
with Section 5.04.
 
SECTION 3.11.                           Intellectual Property.  Each of the
Borrower and its Restricted Subsidiaries owns, is licensed or otherwise has the
right to use, all Intellectual Property necessary for the present conduct of its
business, except for those the failure to own or license or otherwise have the
right to use, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No claim has been asserted and is
now pending by any Person challenging the Borrower’s or any of its Restricted
Subsidiaries’ use of any Intellectual Property, or the validity of any
Intellectual Property owned by the Borrower or its Restricted Subsidiaries, nor
does the Borrower or any Restricted Subsidiary know of any valid basis for any
such claim, except for such claims that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  The use of such
Intellectual Property by each of the Borrower and its Restricted Subsidiaries
does not infringe the rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.12.                           Taxes.  Except as could not reasonably
be expected to result in a Material Adverse Effect, each of the Borrower and its
Restricted Subsidiaries has (a) timely filed (subject to any applicable
extensions) all federal, state, local and foreign income and franchise Tax
Returns and all other Tax Returns required to have been filed by it and all such
Tax Returns are true and correct and (b) duly and timely paid, collected or
remitted or caused to be duly and timely paid, collected or remitted all Taxes
(whether or not shown on any such Tax Return) due and payable, collectible or
remittable by it (including in the capacity of a withholding agent) and all
assessments received by it, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books of the Borrower or its Restricted
Subsidiary in accordance with GAAP.  Except as could not reasonably be expected
to result in a Material Adverse Effect, each of the Borrower and its Restricted
Subsidiaries has made adequate provisions in accordance with GAAP for all Taxes
not yet due and payable.  None of the Borrower or any of its Restricted
Subsidiaries is aware of any proposed or pending Tax assessments, deficiencies
or audits that, individually or in the aggregate, could be reasonably expected
to have a Material Adverse Effect.
 
SECTION 3.13.                           Pension and Welfare Plans.
 
(a)           No ERISA Event has occurred or is reasonably expected to occur
which could reasonably be expected to have a Material Adverse Effect.  The
Borrower and its Restricted Subsidiaries and their ERISA Affiliates are in
compliance in all respects with the presently applicable provisions of ERISA and
the Code with respect to each Pension Plan except for failures to so comply
which could not reasonably be expected to have a Material Adverse Effect.
 


 
- 79 -

--------------------------------------------------------------------------------

 


(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Foreign Plan has been maintained in compliance with
applicable Requirements of Law, and (ii) neither the Borrower nor any of its
Restricted Subsidiaries has incurred or is reasonably expected to incur any
obligation (whether direct, indirect, actual or contingent) in connection with
the termination of or withdrawal from any Foreign Plan.
 
SECTION 3.14.                           Environmental.
 
(a)           Except as set forth on Schedule 3.14 or except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all facilities and property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries, and all operations conducted
thereon, are in compliance with all Environmental Laws.
 
(b)           There are no pending or threatened (in writing):
 
(i)       Environmental Claims received by the Borrower or any of its Restricted
Subsidiaries, or
 
(ii)       written claims, complaints, notices or inquiries received by the
Borrower or any of its Restricted Subsidiaries regarding Environmental
Liability,
 
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(c)           There have been no Releases of Hazardous Materials at, on, under
or from any property or facility now or, to any Loan Party’s knowledge,
previously owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
(d)           The Borrower and its Restricted Subsidiaries have obtained and are
in compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits and except for any such failure to obtain, comply, or
maintain in effect which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
(e)           No property now or, to any Loan Party’s knowledge previously,
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
is listed or, to any Loan Party’s knowledge, proposed (with respect to owned
property only) for listing (i) on the National Priorities List pursuant to
CERCLA or (ii) on the CERCLIS or on any similar list of sites requiring
investigation or clean-up, which, in each of the foregoing cases, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
(f)           There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge previously, owned or
leased by the Borrower or any of its Restricted Subsidiaries that could result
in liabilities under Environmental Law which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(g)           Neither the Borrower nor any of its Restricted Subsidiaries has
transported or arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar list or which
 


 
- 80 -

--------------------------------------------------------------------------------

 


transportation could reasonably be expected to lead to any Environmental Claim
against the Borrower or such Restricted Subsidiary which listing, proposed
listing or Environmental Claim, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(h)           Except for Permitted Liens, no Liens have been recorded pursuant
to any Environmental Law with respect to any property or other assets currently
owned or leased by the Borrower or its Restricted Subsidiaries.
 
(i)           Neither the Borrower nor any of its Restricted Subsidiaries is
currently conducting any Remedial Action pursuant to any Environmental Law, nor
has any of the Loan Parties or any of their respective Restricted Subsidiaries
assumed by contract, agreement or operation of law, any Remedial Action or other
obligation under Environmental Law, the cost of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(j)           There are no polychlorinated biphenyls or friable asbestos present
at any property or facility owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(k)           No Person with an indemnity or contribution obligation to the
Borrower and its Restricted Subsidiaries relating to compliance with or
liability under Environmental Laws is in default with respect to such
obligation, except such defaults that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(l)           To the knowledge of any Loan Party, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including
the release, emission, discharge, presence or disposal of any Hazardous
Substance, that could form the basis of any Environmental Claim against the
Borrower or any of its Restricted Subsidiaries or against any Person whose
liability for any Environmental Claim the Borrower or any of its Restricted
Subsidiaries has retained or assumed either contractually or by operation of
law, or otherwise result in any costs or liabilities under Environmental Law,
which Environmental Claim, costs or liabilities could reasonably be expected to
have a Material Adverse Effect.
 
(m)           The Borrower and its Restricted Subsidiaries have made available
to the Lenders information and documents concerning compliance with or potential
liability under Environmental Laws, including those concerning the actual or
suspected existence of Hazardous Material at Real Property or facilities
currently or formerly owned, operated, leased or used by the Borrower and its
Restricted Subsidiaries sufficient to enable a fair and accurate review and
assessment of such matters which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.15.                           Federal Reserve Regulations.  Neither
the Borrower nor any of its Restricted Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock (as defined in Regulation U).  The
Loans, the use of the proceeds thereof, this Agreement, the pledge of the
Pledged Securities pursuant to the Security Documents and the other transactions
contemplated hereby will not result in a violation of any provision of the
regulations of the Board of Governors, including Regulation U and Regulation X.
 
SECTION 3.16.                           Disclosure; Accuracy of Information; Pro
Forma Balance Sheets and Projected Financial Statements.
 
(a)           Neither this Agreement nor any other material document,
certificate or written data furnished (taken as a whole and when furnished) to
the Administrative Agent or any Lender by or on
 


 
- 81 -

--------------------------------------------------------------------------------

 


behalf of any Loan Party in connection herewith (including the Information
Memorandum and the Projected Financial Statements) contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained herein and therein not (taken as a whole and when
furnished) materially misleading, in light of the circumstances under which they
were made; provided that to the extent this or any such document, certificate or
data (including the Information Memorandum and the Projected Financial
Statements) was based upon or constitutes a forecast, forward-looking statement
or projection, the Loan Parties represent only that they acted in good faith and
utilized assumptions believed by management of the Loan Parties to be reasonable
at the time made.  The Administrative Agent and the Lenders understand, however,
that forecasts, forward-looking statements and projections as to future events
are subject to significant uncertainties and contingencies  which may be beyond
the Borrower’s and/or its Subsidiaries’ control and are not to be viewed as
representations with respect to future performance and no assurance is given by
any of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and that the actual results during the period or
periods covered by the forecasts, forward-looking statements or projections may
differ from the projected results and that such difference may be material.
 
(b)           The Borrower has heretofore furnished to the Administrative Agent
pro forma consolidated income statement projections for the Borrower and its
Restricted Subsidiaries, pro forma consolidated balance sheet projections for
the Borrower and its Restricted Subsidiaries, and pro forma consolidated cash
flow projections for the Borrower and its Restricted Subsidiaries through the
2014 Fiscal Year, which shall be prepared on a quarterly basis through the 2011
Fiscal Year and annually thereafter (the “Projected Financial Statements”),
which give effect to the Refinancing and all Indebtedness and Liens incurred or
created in connection with the Refinancing, and have been prepared in good faith
by the Borrower and based on assumptions believed by the Borrower on the date
hereof and on the Effective Date to be reasonable.  Notwithstanding anything
contained herein to the contrary, it is hereby understood by the Administrative
Agent and each Lender that (i) any financial or business projections furnished
to the Administrative Agent or any Lender by the Borrower or any of its
Subsidiaries under any Loan Document are subject to significant uncertainties
and contingencies, which may be beyond the Borrower’s and/or its Subsidiaries’
control, (ii) no assurance is given by any of the Borrower or its Subsidiaries
that the results forecast in any such projections will be realized and (iii) the
actual results may differ from the forecast results set forth in such
projections and such differences may be material.
 
SECTION 3.17.                           Insurance.  Set forth on Schedule 3.17
is a summary of all material insurance policies maintained by the Borrower and
each of its Restricted Subsidiaries as of the Effective Date and such insurance
policies constitute all insurance policies required to be maintained pursuant to
the Security Documents as of the Effective Date.  The material insurance
policies maintained by the Borrower and its Restricted Subsidiaries (a) are in
full force and effect, and all premiums thereon have been duly paid to the
extent due and neither the Borrower nor any of its Restricted Subsidiaries has
received any notice of cancellation or material violation thereof or if
otherwise in default thereunder, and the use, occupancy and operation of the
property covered thereby comply in all material respects with all applicable
provisions thereof, in each case, as of the Effective Date, (b) are maintained
with financially sound and responsible insurance companies, and (c) cover all
properties material to the business of the Borrower and its Restricted
Subsidiaries against such casualties and contingencies and of such types, and in
such amounts, as are customary in the case of similar businesses of similar size
operating in the same or similar locations.
 
SECTION 3.18.                           Labor Matters.  Except as, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (a) there are no strikes, lockouts or slowdowns against the Borrower or
any Restricted Subsidiary pending or, to the knowledge of any Loan Party,


 
- 82 -

--------------------------------------------------------------------------------

 


     threatened; (b) the hours worked by and payments made to employees of the
Borrower and its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938 or any other applicable Federal, state, local or
foreign law dealing with such matters; and (c) all payments due from the
Borrower or any Restricted Subsidiary, or for which any claim may be made
against the Borrower or any Restricted Subsidiary, on account of wages, have
been paid or accrued as a liability on the books of the Borrower or such
Restricted Subsidiary.
 
SECTION 3.19.                           Solvency.  Immediately following the
making of the Loans on the Effective Date and after giving effect to the
application of the proceeds of such Loans, and immediately after the
consummation of the Refinancing on the Effective Date, (a) the fair value of the
properties of the Borrower, individually, and the Borrower on a consolidated
basis with its Restricted Subsidiaries, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower, individually, and the Borrower on a consolidated
basis with its Restricted Subsidiaries, will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower, individually, and the
Borrower on a consolidated basis with its Restricted Subsidiaries, does not
intend to, and does not believe that it or its Restricted Subsidiaries (on a
consolidated basis with the Borrower) will, incur debts or liabilities beyond
the ability of the Borrower (individually) and its Restricted Subsidiaries (on a
consolidated basis with the Borrower) to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower, individually, and the Borrower on a
consolidated basis with its Restricted Subsidiaries, will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.
 
SECTION 3.20.                           Security Documents.
 
(a)           The Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable security interests in the Collateral (as defined in the Pledge
Agreement) and, when such Collateral is delivered to the Collateral Agent and
appropriate filings have been made in accordance with the applicable UCC (and
any such foreign filings necessary with respect to pledge entities organized
outside the United States), the Pledge Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the pledgor thereunder in such Collateral to the extent such Liens and security
interests can be perfected by filing and by possession.
 
(b)           (i) The Security Agreement, each Non-U.S. Security Agreement and
each Non-U.S. Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, legal, valid and enforceable
security interests in the Collateral referred to therein and (ii) when
(1) financing statements in appropriate form are filed in the offices specified
on Schedule 7 to the Perfection Certificate dated the Effective Date, (2)
filings in appropriate form are filed with the United States Patent and
Trademark Office and the United States Copyright Office, (3) upon the taking of
possession or control by the Collateral Agent of any such Collateral in which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement, such Non-U.S. Security Agreement or such Non-U.S. Pledge Agreement,
as the case may be), and (4) any necessary filings, registrations and other
actions required under local law with respect to perfection in connection with
each Non-U.S. Pledge Agreement, each of the Security Agreement, each Non-U.S.
Security Agreement and each Non-U.S. Pledge Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in such Collateral to the extent such Liens and security
interests can be perfected by the filing of a financing statement pursuant to
the
 


 
- 83 -

--------------------------------------------------------------------------------

 


UCC or by possession or control by the Collateral Agent, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.
 
(c)           When the filings in clause (b)(ii)(2) above are made in the United
States Patent and Trademark Office and the United States Copyright Office, the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the United
States in the Intellectual Property in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect Liens on Intellectual
Property acquired by the Loan Parties after the Effective Date), in each case
prior and superior in right to any other Person other than with respect to
Permitted Liens.
 
(d)           Each Mortgage executed and delivered to the Collateral Agent to
secure the Obligations as of the Effective Date is, or, to the extent any
Mortgage is duly executed and delivered thereafter by the relevant Loan Party,
will be, effective to create, subject to the exceptions listed in each title
insurance policy covering each such Mortgage, in favor of the Collateral Agent,
for the benefit of the Secured Parties, legal, valid and enforceable Liens on
and security interests in all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties as described therein and the proceeds thereof,
and when such Mortgages are recorded in the applicable office of each political
subdivision where each such Mortgaged Property is situated, such Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by such Mortgage.
 
(e)           Each Security Document (other than any Mortgage) delivered
pursuant to Sections 5.11, 5.12, 5.15 and 5.16 will, upon execution and delivery
thereof and the filings set forth therein and in this Section 3.20, be effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral to the
extent the actions required by the Loan Documents are effective to create and
perfect such security interests thereunder, and (i) when all appropriate filings
or recordings are made in the appropriate offices as may be required under
applicable law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document, except as directed by the Collateral Agent or the Administrative
Agent), such Security Document will constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.
 
SECTION 3.21.                           Anti-Terrorism Laws.
 
(a)           None of the Loan Parties or their respective Subsidiaries and, to
the knowledge of any Loan Party, none of their respective Affiliates is in
violation of Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), or the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107 56 (collectively, “Anti-Terrorism Laws”).
 
(b)           None of the Loan Parties or their respective Subsidiaries and, to
the knowledge of any Loan Party, none of their respective Affiliates or their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:
 


 
- 84 -

--------------------------------------------------------------------------------

 


(i)           a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(ii)       a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
(iii)       a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)       a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
(v)       a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
 
(c)           No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or the purpose of attempting
to violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 3.22.                           Status as Senior Debt.  The Loan
Obligations constitute “Senior Debt” or “Designated Senior Indebtedness” (or any
other defined term having a similar purpose) within the meaning of all
outstanding Subordinated Debt Documents.
 
ARTICLE IV

 
CONDITIONS
 
SECTION 4.01.                           Effective Date.  The obligations of the
Lenders to make Loans on the Effective Date are subject, at the time of the
making of such Loans, to satisfaction or waiver of the following conditions on
or prior to the Effective Date:
 
(a)           The Administrative Agent shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party.
 
(b)           The Administrative Agent shall have received (i) counterparts of
the Guarantee Agreement signed on behalf of each Loan Party party thereto, and
(ii) counterparts of the Indemnity, Subrogation and Contribution Agreement
signed on behalf of each Loan Party.
 
(c)           The Administrative Agent shall have received from the Borrower a
Closing Certificate, dated the Effective Date and signed on behalf of the
Borrower by a Financial Officer of the Borrower.
 
(d)           The Administrative Agent shall have received:
 


 
- 85 -

--------------------------------------------------------------------------------

 


(A)           a certificate of the secretary, assistant secretary or managing
director (where applicable) or other authorized officer of each Loan Party dated
the Effective Date, certifying (i) that attached thereto is a true and complete
copy of each Organizational Document of such Loan Party certified (to the extent
customary in the applicable state) as of a recent date by the Secretary of State
(or equivalent Governmental Authority) of the jurisdiction of its organization,
(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect and (iii) as to the incumbency and specimen signature of
each officer executing any Loan Document on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary, assistant secretary, managing director or other
authorized officer executing the certificate in this clause (A)); and
 
(B)           a certificate as to the good standing (where applicable, or such
other customary functionally equivalent certificates or abstracts, to the extent
available in the applicable jurisdiction) of each Loan Party (in so-called
“long-form” if available) as of a recent date, from the Secretary of State (or
other applicable Governmental Authority) of such Loan Party’s jurisdiction of
organization.
 
(e)           The Administrative Agent shall have received from Kirkland & Ellis
LLP, special counsel to the Loan Parties, a customary written opinion addressed
to each Agent and the Lenders and dated the Effective Date, in form reasonably
satisfactory to such Agent.
 
(f)           [Reserved].
 
(g)           The Arrangers shall have received, sufficiently in advance of the
Effective Date, all documentation and other information requested by the Lenders
at least two Business Days prior to the Effective Date in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations (including the PATRIOT Act), including the information described
in Section 9.19.
 
(h)           The Administrative Agent shall have received the audited and
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower described in Section 3.05.
 
(i)           The Collateral Agent shall have received evidence and be
reasonably satisfied that the insurance required by Section 5.04 and the
Security Documents is in effect in form and substance reasonably satisfactory to
the Collateral Agent.
 
(j)           The Administrative Agent shall have received Notes signed on
behalf of the Borrower in favor of each Lender that has requested a Note at
least two Business Days prior to the Effective Date.
 
(k)           The Administrative Agent shall have received certificates of the
chief financial officer of the Borrower, substantially in the form of Exhibit L,
confirming the solvency of the Borrower (individually and on the consolidated
basis with its Restricted Subsidiaries) after giving effect to the Refinancing.
 


 
- 86 -

--------------------------------------------------------------------------------

 


(l)           Except as set forth on Schedule 5.16(a), the Administrative Agent
shall have received reasonably satisfactory evidence that substantially
concurrently with the initial borrowings under this Agreement all indebtedness
under the Existing Credit Agreements shall be repaid, all commitments thereunder
shall have terminated and all security interests thereunder shall have been
released.
 
(m)           The Administrative Agent shall have received all fees payable to
the Administrative Agent, any of the Arrangers or any of the Lenders on or prior
to the Effective Date and all other amounts due and payable pursuant to the Loan
Documents on or prior to the Effective Date, including reimbursement or payment
of all reasonable and invoiced out-of-pocket expenses (including reasonable
fees, charges and disbursements of Cahill Gordon & Reindel llp) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.
 
(n)           The Administrative Agent shall have received subordination
agreements in form and substance reasonably satisfactory to it covering all
Intercompany Notes or other obligations owed by a Loan Party to a Subsidiary of
the Borrower that is not a Loan Party.
 
(o)           Except for those items required to be delivered pursuant to
Schedule 5.16(a), the Collateral Agent shall have received (i) counterparts of
the Security Agreement signed by each Loan Party party thereto and (ii)
counterparts of the Pledge Agreement signed by each Loan Party party thereto and
covering pledges of 100% of the Equity Interests held by such Loan Parties in
all of their Restricted Subsidiaries (other than Excluded Subsidiaries) and all
their Non-U.S. Restricted Subsidiaries that are Subsidiary Guarantors, 65% of
the Equity Interests held by such Loan Parties in all of their “first tier”
Non-U.S. Restricted Subsidiaries (other than Excluded Subsidiaries described in
clauses (a), (b), (e), (f) and (g) of the definition thereof) and other Equity
Interests held by such Loan Parties (excluding Equity Interests in Excluded
Joint Ventures held by such Loan Parties), other than any Equity Interests of
such Subsidiaries pledged pursuant to Non-U.S. Pledge Agreements, together with
the following in form and substance reasonably satisfactory to the Collateral
Agent:
 
(A)           to the extent certificated or in bearer form, certificates
representing all Pledged Securities (and in the case of certificates
representing Equity Interests in Non-U.S. Subsidiaries, to the extent permitted
to leave the jurisdiction of formation of such Non-U.S. Subsidiary) or bearer
form securities, together with executed and undated stock powers and/or
assignments in blank (if applicable);
 
(B)           all endorsements and certificates of insurance required under this
Agreement;
 
(C)           appropriate financing statements or comparable documents
authorized by (and executed by, to the extent applicable) the appropriate
entities in proper form for filing under the provisions of the UCC and
applicable domestic, local and foreign laws, rules or regulations in each of the
offices where such filing is necessary or appropriate, in the Collateral Agent’s
reasonable discretion, to grant to the Collateral Agent perfected Liens on the
Collateral, superior and prior to the rights of all third persons other than the
holders of Permitted Liens;
 
(D)           evidence of the preparation for recording or filing, as
applicable, of all recordings and filings of each such Security Document and
delivery and recordation, if necessary, of such other security and other
documents as may be necessary to perfect the Liens created, or purported to be
created, by such Security Documents in the United States; and
 


 
- 87 -

--------------------------------------------------------------------------------

 


(E)           a completed Perfection Certificate dated the Effective Date and
signed by a Financial Officer or other authorized officer of the Borrower and
each other Loan Party, together with all attachments contemplated thereby.
 
SECTION 4.02.                           Conditions to All Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a continuation or conversion to a Eurodollar Borrowing) is
subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article III or any other Loan Document shall be true and
correct (or, in the case of representations and warranties not qualified as to
materiality, true and correct in all material respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct (or, in the case of representations and warranties not
qualified as to materiality, true and correct in all material respects) as of
such earlier date.
 
(b)           No Default or Event of Default shall exist or would result from
the making of such proposed Credit Extension.
 
(c)           The Administrative Agent and, if applicable, the applicable Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.  Each Request for Credit Extension
(other than a Borrowing Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Loans for an additional Interest
Period) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V

 
AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full, all Commitments have terminated and no L/C Obligations are
outstanding (other than unasserted contingent indemnification obligations not
due and payable or unless arrangements reasonably satisfactory to the Issuer
have been made to eliminate the Issuer’s credit risk with respect to such L/C
Obligations):
 
SECTION 5.01.                           Financial Information, Reports, Notices,
etc.  The Borrower will furnish, or will cause to be furnished, to the
Administrative Agent (for distribution to each Lender) copies of the following
financial statements, reports, notices and information:
 
(a)           within 45 days (or such shorter period for the filing of the
Borrower’s Form 10-Q as may be required by the SEC) after the end of each of the
first three Fiscal Quarters of each Fiscal Year commencing with the Fiscal
Quarter ending March 31, 2010, a consolidated balance sheet of the Borrower and
its Restricted Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings, stockholders’ equity and cash flows of the
Borrower and its Restricted Subsidiaries for such Fiscal Quarter and for the
same period in the prior Fiscal Year and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of the Borrower as fairly presenting, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and
 


 
- 88 -

--------------------------------------------------------------------------------

 


its Restricted Subsidiaries as of the dates and for the periods specified on a
consolidated basis in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the absence of notes), it being understood
and agreed that the delivery of the Borrower’s Form 10-Q (as filed with the
SEC), if certified as required in this Section 5.01(a), shall satisfy the
requirements set forth in this clause to the extent such Form 10-Q includes the
information specified in this clause, together with a certificate from a
Financial Officer of the Borrower on behalf of the Borrower (a “Compliance
Certificate”) containing a computation in reasonable detail of, and showing
compliance with, each of the financial ratios and restrictions contained in the
Financial Covenants and setting forth a calculation of the Total Net Leverage
Ratio and to the effect that, in making the examination necessary for the
signing of such certificate, such Financial Officer has not become aware of any
Default or Event of Default that has occurred and is continuing, or, if such
Financial Officer has become aware of such Default or Event of Default,
describing such Default or Event of Default and the steps, if any, being taken
to cure it;
 
(b)           within 90 days (or such shorter period as may be required for the
filing of the Borrower’s Form 10-K by the SEC) after the end of each Fiscal Year
of the Borrower, commencing with the Fiscal Year ending December 31, 2010, a
copy of the annual audit report for such Fiscal Year for the Borrower, including
therein a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings, stockholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
(without any Impermissible Qualification) of Deloitte & Touche LLP or other
independent public accountants of recognized national standing selected by the
Borrower and reasonably acceptable to the Administrative Agent, stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of the dates and for the periods
specified on a consolidated basis in accordance with GAAP (it being understood
and agreed that the delivery of the Borrower’s Form 10-K (as filed with the SEC)
shall satisfy such delivery requirement in this clause to the extent such Form
10-K includes the information and opinion specified in this clause), together
with a Compliance Certificate and a calculation of Excess Cash Flow for such
Fiscal Year, and a certificate of the accounting firm that delivered its opinion
with respect to such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Event of Default under any of the Financial Covenants and, if in the opinion
of such accounting firm such an Event of Default has occurred, identifying such
Event of Default (which certificate may be limited to the extent required by
accounting rules or guidelines); provided that, for any period, the Borrower
shall not be required to deliver such certificate if the Borrower certifies to
the Administrative Agent that its is unable to do so following the use of
commercially reasonable efforts;
 
(c)           no later than February 28 of each Fiscal Year of the Borrower,
commencing with the Fiscal Year beginning January 1, 2011, a detailed
consolidated budget by Fiscal Quarter for such Fiscal Year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for each Fiscal Quarter during
such Fiscal Year) and the next two succeeding Fiscal Years and, promptly when
available, any significant revisions of such budgets;
 
(d)           promptly upon receipt thereof, copies of all final material
reports submitted to the Borrower by independent public accountants (except to
the extent that would violate any confidentiality provision not waiveable by the
Borrower) in connection with each annual, interim or special audit of the books
of the Borrower or any of its Restricted Subsidiaries made by such accountants,
including any final management letters submitted by such
 


 
- 89 -

--------------------------------------------------------------------------------

 


accountants to management in connection with their annual audit;
 
(e)           as soon as possible and in any event within five Business Days
after becoming aware of the occurrence of any Default or Event of Default, a
statement of a Financial Officer of the Borrower on behalf of the Borrower
setting forth details of such Default or Event of Default and the action (if
any) which the Borrower and it Subsidiaries have taken or propose to take with
respect thereto;
 
(f)           promptly and in any event within five Business Days after
obtaining knowledge of (i) the occurrence of any adverse development with
respect to any litigation, action or proceeding that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(ii) the commencement of any litigation, action or proceeding that could
reasonably be expected to have a Material Adverse Effect or that purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, notice thereof
and, upon the request of the Administrative Agent, copies of all material
documentation relating thereto;
 
(g)           promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its security holders (in their
capacity as such) or any trustee, agent or other representative therefor, and
all reports, registration statements (other than on Form S-8 or any successor
form) or other materials (including affidavits with respect to reports) which
the Borrower or any of its Subsidiaries files with the SEC or any national
securities exchange;
 
(h)           promptly upon becoming aware of the taking of any specific actions
by the Borrower or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
the Borrower or any Restricted Subsidiary having to provide more than $10.0
million in addition to the normal contribution required for the plan year in
which termination occurs to make such Pension Plan sufficient), or the
occurrence of an ERISA Event which would result in a Lien on the assets of the
Borrower or any Restricted Subsidiary or in the incurrence by the Borrower or
any Restricted Subsidiary of any payment obligations, fine or penalty which
could reasonably be expected to have a Material Adverse Effect, notice thereof
and copies of all documentation relating thereto;
 
(i)           upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any Restricted Subsidiary or ERISA Affiliate with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan and each Foreign Plan for which
a report is prepared; (iii) all notices received by the Borrower or any
Restricted Subsidiary or ERISA Affiliate from a Multiemployer Plan sponsor or
any Governmental Authority concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Pension Plan,
Multiemployer Plan (to the extent a Loan Party possesses such document, report
or filing) or Foreign Plan as the Administrative Agent shall reasonably request;
 
(j)           promptly and in any event within ten Business Days after obtaining
knowledge thereof, notice of any other development that has resulted in or could
reasonably be expected to have a Material Adverse Effect;
 


 
- 90 -

--------------------------------------------------------------------------------

 


(k)           such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request; and
 
(l)           upon becoming aware of any newly arising environmental matters,
facts or conditions affecting any property or facilities owned or operated by
the Borrower or any of its Restricted Subsidiaries, or which relate to any
Environmental Liabilities of the Borrower or any of its Restricted Subsidiaries,
to the extent reflecting any matters which, in any such case, could reasonably
be expected to result in a new Environmental Liability (or an increase in an
existing Environmental Liability) in excess of $10.0 million, notify the
Administrative Agent within five Business Days after becoming aware of such
environmental matters and any Remedial Actions or other corrective actions of
the Borrower or any of its Restricted Subsidiaries in respect thereof.
 
Documents required to be delivered pursuant to Sections 5.01(a) and (b) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the Borrower’s website
address listed in Section 9.01(a); (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents are available via the EDGAR system of
the SEC on the internet; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and, if requested by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.
 
SECTION 5.02.                           Compliance with Laws, etc.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, comply in all
respects with all Requirements of Law, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, such compliance to include, subject to the foregoing
and except as permitted by Section 6.03, the maintenance and preservation of
their and their respective Restricted Subsidiaries’ existence and their
qualification as a foreign corporation, limited liability company or partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity).
 
SECTION 5.03.                           Maintenance of Properties.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, maintain, preserve,
protect and keep its material properties and assets in good repair, working
order and condition (ordinary wear and tear and loss from casualty or
condemnation excepted), and make necessary repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this Section 5.03 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties or any portion thereof or any of those of its Restricted Subsidiaries
if such discontinuance is, in the reasonable commercial judgment of the
Borrower, desirable in the conduct of its or their business and could not, in
the aggregate, be reasonably expected to have a Material Adverse Effect.
 
SECTION 5.04.                           Insurance.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, maintain or cause to be maintained
with financially sound and reputable insurance companies (a) insurance with
respect to their properties material to the business of the Borrower and its
respective Restricted Subsidiaries against such casualties and contingencies and
of such types and in such amounts with such deductibles as is customary in the
case of similar businesses of similar size operating in the same or similar
locations (and, in any event, shall maintain (i) physical hazard insurance on an
“all


 
- 91 -

--------------------------------------------------------------------------------

 


risk” basis, (ii) commercial general liability against claims for bodily injury,
death or property damage, (iii) explosion insurance in respect of any boilers,
machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance as may be required
by any Requirement of Law, (vi) if any portion of any Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area  with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and (vii) such other insurance
as is customary in the case of similar businesses of similar size and nature
operating in the same or similar locations) and (b) all insurance required to be
maintained pursuant to the Security Documents, and will, upon reasonable request
of the Administrative Agent or the Collateral Agent (excluding any such requests
during the continuation of an Event of Default, not more than once per year),
furnish to the Administrative Agent and the Collateral Agent (x) at reasonable
intervals a certificate of insurance.  Each such insurance policy shall (i)
provide that it may not be cancelled or otherwise terminated, or have the
coverage thereunder materially reduced or otherwise materially modified without
at least thirty days’ prior written notice to the Collateral Agent (and to the
extent any such policy is cancelled, modified or renewed, the Borrower shall
deliver a copy of the renewal or replacement policy (or other evidence thereof)
to the Administrative Agent and the Collateral Agent, or an insurance
certificate with respect thereto, together, if requested, with evidence
reasonably satisfactory to the Administrative Agent and Collateral Agent of the
payment of the premium therefor); (ii) to the extent reasonably requested by the
Collateral Agent, provide that the Collateral Agent and the Administrative Agent
are permitted to pay any premium therefor within thirty days after receipt of
any notice stating that such premium has not been paid when due; and (iii) name
the Collateral Agent, on behalf of the Secured Parties, as a mortgagee (in the
case of property insurance) or an additional insured (in the case of liability
insurance) or a loss payee (in the case of property insurance), as applicable.
 Notwithstanding the inclusion in any insurance policy of the provision
described in clause (ii) of the immediately preceding sentence, in the event the
Borrower gives the Collateral Agent written notice that it (or the relevant
Restricted Subsidiary) does not intend to pay any premium relating to any
insurance policy when due, the Collateral Agent shall not exercise its right to
pay such premium so long as the Borrower delivers to the Collateral Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by the Borrower (or the
relevant Restricted Subsidiary) with no lapse in such coverage.
 
SECTION 5.05.                           Books and Records; Visitation Rights;
Lender Meetings.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, keep books and records which accurately reflect its business
affairs in all material respects and material transactions and permit the
Administrative Agent or its representatives, at reasonable times and intervals
and upon reasonable notice, to visit all of its offices, to discuss its
financial matters with its officers, employees and independent public
accountants and, upon the reasonable request of the Administrative Agent, to
examine (and, at the expense of the Borrower, photocopy extracts from) any of
its books or other organizational records.
 
SECTION 5.06.                           Environmental Covenant.  The Borrower
will, and will cause each of its Restricted Subsidiaries to:
 
(a)           use and operate all of its facilities and properties in compliance
with all applicable Environmental Laws except for such noncompliance which could
not reasonably be
 


 
- 92 -

--------------------------------------------------------------------------------

 


expected to have a Material Adverse Effect and handle all Hazardous Materials in
compliance with all applicable Environmental Laws, except for any noncompliance
that could not reasonably be expected to have a Material Adverse Effect;
 
(b)           promptly notify the Administrative Agent in accordance with
Section 5.01 and provide copies of all written inquiries, claims, complaints or
notices from any Person relating to the environmental condition of its
facilities and properties or compliance with or liability under any
Environmental Law, the subject matter of which could reasonably be expected to
have a Material Adverse Effect;
 
(c)           in the event of the presence of any Hazardous Material on any
Mortgaged Property which is in violation of any Environmental Law or which could
reasonably be expected to result in Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, upon discovery thereof, take reasonable necessary steps to initiate and
expeditiously complete all response, corrective or other action to mitigate any
such Material Adverse Effect in accordance with and to the extent required by
applicable Environmental Laws, and promptly notify the Administrative Agent and
keep the Administrative Agent reasonably informed of its actions;
 
(d)           at the written request of the Administrative Agent or the
Requisite Lenders, which request shall specify in reasonable detail the basis
therefor, provide, at the Borrower’s sole reasonable cost and expense, an
environmental site assessment report concerning any Mortgaged Property now or
hereafter owned or leased by such Loan Party or any of its respective Restricted
Subsidiaries, prepared by an environmental consulting firm reasonably acceptable
to the Administrative Agent, reasonable in scope and substance based upon the
circumstances of such request; provided that such request may be made only if
there has occurred and is continuing an Event of Default; and
 
(e)           provide such information which the Administrative Agent may
reasonably request from time to time to evidence compliance with this Section
5.06.
 
If the Borrower or any Restricted Subsidiary fails to undertake the actions
described in Sections 5.06(c) and 5.06(d) reasonably promptly, and in any event
within 180 days after notice of such violation was received or after such
request was made, the Administrative Agent may undertake such actions, and the
Borrower will grant and hereby grants, and will cause each such Restricted
Subsidiary to grant, the Administrative Agent and the Requisite Lenders and
their respective agents reasonable access to such Mortgaged Property and the
Borrower specifically grants, and will cause each such other Restricted
Subsidiary to grant, the Administrative Agent and the Requisite Lenders a
non-exclusive license, subject to the rights of tenants, acting reasonably and
cost-effectively, to perform such actions, all at the Borrower’s sole reasonable
cost and expense.
 
SECTION 5.07.                           Information Regarding Collateral.
 
(a)           The Borrower will not, and will cause each of the other Loan
Parties not to, effect any change (i) in such Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business or any office in which it maintains material books or records relating
to Collateral owned by it (including the establishment of any such new office),
(iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction) unless (A) it
shall have given the Administrative Agent and the
 


 
- 93 -

--------------------------------------------------------------------------------

 


Collateral Agent at least five days’ prior written notice (or such lesser notice
period as may be agreed to by the Administrative Agent in its sole discretion)
of its intention so to do, clearly describing such change and providing such
other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably necessary to maintain the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral following such change, if applicable.
 
(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to Section 5.01(b), the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth the information required pursuant to
Sections 1(a) and 8 of each Perfection Certificate or confirming that there has
been no change in such information since the date of such Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section.
 
SECTION 5.08.                           Existence; Conduct of Business.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things reasonably necessary to maintain, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, registered copyrights, trademarks and trade
names in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03, or any
Asset Sale permitted under Sections 6.05 or 6.06.
 
SECTION 5.09.                           Performance of Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, perform
all of its obligations under the terms of each material mortgage, indenture,
security agreement, other debt instrument (including under all Material
Indebtedness) and material contract by which it is bound or to which it is a
party except for such noncompliance as in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.10.                           Casualty and Condemnation.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, (a) furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any Collateral in an amount in excess of $7.5 million or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof in an amount in excess of $7.5 million or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are applied in accordance with the
applicable provisions of this Agreement and the Security Documents.
 
SECTION 5.11.                           Pledge of Additional
Collateral.  Subject to any applicable exceptions set forth in the Security
Documents, within 60 days (or such longer periods as set forth in the applicable
Security Documents or as may be agreed to by the Administrative Agent from time
to time in its reasonable discretion) after the acquisition of assets of the
type that would have on the Effective Date constituted Collateral under the
Security Documents (but in any event excluding Equity Interests of Excluded
Joint Ventures acquired by any Loan Party) (the “Additional Collateral”), the
Borrower will, and will cause the Subsidiary Guarantors to (i) take all action
that may be required under any applicable law, or that the Collateral Agent (or
the Collateral Agent acting at the direction of the Requisite Lenders) may
reasonably request (including the authorization of appropriate financing
statements and other filings under the provisions of the UCC and other
applicable domestic, local or foreign laws, rules or regulations, in each of the
offices where such filing is necessary or appropriate, or amending or, with
respect to creation or acquisition of a new Restricted Subsidiary (other than
any Excluded Subsidiary) after the Effective Date, entering into or amending (to
add such acquired assets or such new Restricted Subsidiary
 


 
- 94 -

--------------------------------------------------------------------------------

 


 as a party to extent required hereunder), the Guarantee Agreement, the Non-U.S.
Guarantee Agreements and the Security Documents, or in the case of the Equity
Interests of a Non-U.S. Restricted Subsidiary that is a Subsidiary Guarantor or
“first tier” Non-U.S. Restricted Subsidiary (other than any Excluded Subsidiary
described in clauses (a), (b), (e), (f) and (g) of the definition thereof),
entering into a Non-U.S. Pledge Agreement (upon the request of the
Administrative Agent) providing for the Collateral Agent to have, for the
benefit of the Secured Parties, an enforceable and perfected security interest
in 65% (or such greater percentage as could not, in the good faith judgment of
the Borrower, reasonably be expected to have adverse tax consequences to the
Borrower or its Restricted Subsidiaries) of the Equity Interests in such
Subsidiary), (ii) grant to the Collateral Agent, for the benefit of the Secured
Parties, perfected Liens (subject to no Liens other than Permitted Liens) in
such Additional Collateral pursuant to, and with the priority required by, the
Security Documents and this Agreement (including, to the extent reasonably
requested by the Administrative Agent, delivery of an opinion in form reasonably
acceptable to the Administrative Agent) and otherwise reasonably acceptable in
form and substance to the Collateral Agent and (iii) with respect to Mortgages,
satisfy the conditions set forth in Section 5.16(b)).  Notwithstanding the
foregoing or anything contained in the Security Documents, no Loan Party shall
be required to pledge the Equity Interests in (i) Solutia UK Holdings Ltd. or
(ii) Solutia Netherlands Holdings B.V or enter into a foreign law pledge
agreement with respect to the Equity Interests of Solchem Netherlands C.V or any
Non-U.S Restricted Subsidiary that is not a Material Non-U.S. Restricted
Subsidiary. In the event that any Loan Party acquires a fee interest in
additional Real Property located in the United States after the Effective Date
(other than Real Property subject to a Lien permitted by Section 6.02(ii) or
(vi) which prohibits the granting of a Lien thereon to the Collateral Agent) and
the fair market value of such acquired Real Property is in excess of $5.0
million as determined in good faith by the Borrower, the Borrower shall, and
shall cause the Subsidiary Guarantors to take such actions and execute such
documents as the Collateral Agent shall require to create a new Mortgage
(including satisfaction of the conditions set forth in clause (c) of Section
5.16 (unless, with respect to any such Real Property, the Administrative Agent
determines, in its reasonable discretion, that the fees and expenses of
obtaining a Mortgage with respect to such Real Property and the other related
deliveries required by this Section 5.11 would be disproportionate to the
expected benefits to the Secured Parties of the security to be afforded
thereby).
 
SECTION 5.12.                           Further Assurances.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the authorization of filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and, to the extent reasonably requested by the Administrative Agent,
the delivery of appropriate opinions of counsel), which may be required under
any applicable law, or which the Administrative Agent, the Collateral Agent or
the Requisite Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of any such
Lien, all at the reasonable expense of the Loan Parties.  Upon the exercise by
the Administrative Agent, the Collateral Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document that requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, the Borrower will, and will cause each of its Restricted
Subsidiaries to, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Collateral Agent or such Lender may reasonably require in connection
therewith.  If the Administrative Agent, the Collateral Agent or the Requisite
Lenders reasonably determine that they are required by a Requirement of Law to
have additional appraisals prepared in respect of the Real Property of any Loan
Party constituting Collateral, the Borrower shall provide to the Administrative
Agent and the Collateral Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA (or other
applicable Requirements of Law) and are otherwise in form reasonably
satisfactory to the Administrative Agent and the Collateral Agent.
 


 
- 95 -

--------------------------------------------------------------------------------

 


SECTION 5.13.                            Use of Proceeds.  On the Effective
Date, the proceeds of this Agreement shall be used to consummate the Refinancing
and to pay any fees and expenses related to the Refinancing.  Thereafter, the
proceeds of this Agreement shall be used for working capital including the
issuance of Letters of Credit, capital expenditures, and for general corporate
purposes not in contravention of any Law or of any Loan Document.  In no event
shall the proceeds of any Loan or Letter of Credit be used directly or
indirectly for purposes of acquiring or carrying any margin stock (within the
meaning of Regulation U of the FRB) in violation of Regulation U.
 
SECTION 5.14.                           Payment of Taxes and Claims.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, (a) pay
and discharge all material Taxes imposed upon it or upon its income or profits,
or upon any Properties belonging to it, prior to the date on which penalties
attach thereto, and all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might become a Lien (other than a
Permitted Lien) or charge upon any Properties of the Borrower or any of its
Restricted Subsidiaries or cause a failure or forfeiture of title thereto;
provided that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to pay any such Tax or claim that is being contested in good faith
and by proper proceedings diligently conducted, which proceedings have the
effect of preventing the forfeiture or sale of the Property or asset that may
become subject to such Lien (other than a Permitted Lien), if it has maintained
adequate reserves with respect thereto in accordance with and to the extent
required under GAAP and such failure to pay could not reasonably be expected to
have a Material Adverse Effect; and (b) timely file all material Tax Returns
required to be filed by it, and withhold, collect and remit all material Taxes
that it is required to collect, withhold or remit.
 
SECTION 5.15.                           Additional Guarantors.  In the event
that any Subsidiary (other than any Excluded Subsidiary) of the Borrower
existing on the Effective Date has not previously executed the Guarantee
Agreement or in the event that any Person becomes a Subsidiary (other than any
Excluded Subsidiary) of the Borrower after the Effective Date, the Borrower will
promptly notify the Administrative Agent of that fact and cause such Subsidiary
to, (i) within 30 days of becoming a Subsidiary (or ceasing to be an Excluded
Subsidiary, as applicable)(or such longer period of time as may reasonably be
agreed by the Collateral Agent), execute and deliver to the Administrative Agent
a counterpart of the Guarantee Agreement (or a Non-U.S. Guarantee Agreement, as
applicable) and deliver to the Collateral Agent counterparts of Security
Documents and to take all such further actions and execute all such further
documents and instruments (including actions, documents and certificates) as may
be necessary in the reasonable opinion of the Collateral Agent to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, valid and
perfected Liens on all of the Property (but specifically excluding any Real
Property with a fair market value of $5.0 million or less) of such Subsidiary
described in the applicable forms of the Security Documents, subject to no Liens
other than Permitted Liens, and (ii) in the case of a Non-U.S. Restricted
Subsidiary which is a Subsidiary Guarantor, provide the Administrative Agent
with evidence of the acceptance by a process agent as shall be reasonably
approved by the Administrative Agent of its appointment as process agent by such
Subsidiary.
 
SECTION 5.16.                           Post-Closing Covenants.
 
(a)           The Borrower will, and will cause its Restricted Subsidiaries to,
execute and deliver the documents and complete the tasks set forth on
Schedule 5.16(a), in each case within the respective time periods specified on
such schedule (or within such longer periods as may be agreed to by the
Administrative Agent in its sole discretion).
 
(b)           The Collateral Agent shall have received the following documents
and instruments (or the Borrower shall have performed each of the items below,
as the case may be) in respect of each of the
 


 
- 96 -

--------------------------------------------------------------------------------

 


Mortgaged Properties identified on Schedule 5.16(b) within 60 days of the
Effective Date (or within such longer periods as may be agreed to by the
Administrative Agent in its sole discretion):
 
(A)           a Mortgage encumbering each of the same in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that holds any direct interest in such Mortgaged Property, and
otherwise in form for recording in the applicable office of each political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, in favor of the Collateral Agent for the benefit
of the Secured Parties, and such financing statements and any other instruments
as are contemplated by the counsel opinions described in Section 5.16(b)(F) in
respect of such Mortgages and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to the Collateral Agent, which
Mortgages and financing statements and other instruments shall when recorded be
effective to create Liens on such Mortgaged Property subject to no other Liens
other than Permitted Liens;
 
(B)           Borrower shall have used its commercially reasonable efforts to
obtain such consents, approvals, amendments, supplements, tenant subordination
agreements or other instruments set forth on Schedule 5.16(b), in form
reasonably satisfactory to the Collateral Agent, as necessary to consummate the
transactions contemplated hereby in order for the owner or holder of the fee
interest constituting such Mortgaged Property to grant the Liens contemplated by
the Mortgages with respect to such Mortgaged Property;
 
(C)           with respect to each Mortgage of property located in the United
States or, to the extent reasonably requested by the Collateral Agent, any other
jurisdictions, a policy of title insurance (or marked title commitment having
the effect of a title insurance policy) insuring the Lien of such Mortgage as a
valid perfected mortgage lien on the real property and fixtures described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
in an amount equal to not less than 115% of the fair market value of such real
property and fixtures (which fair market value is set forth on Schedule
5.16(b)), which policies (or marked commitments having the effect of title
insurance policies) (each, a “Title Policy”) shall (v) be issued by the Title
Company, (w) to the extent necessary, include such reinsurance arrangements
(with provisions for direct access) as shall be reasonably acceptable to the
Collateral Agent, (x) contain a “tie-in” or “cluster” endorsement (if available
under applicable law) (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (y) have been supplemented by such endorsements as shall be
reasonably requested by the Collateral Agent (including, if available in the
applicable jurisdiction, endorsements on matters relating to usury, first loss,
last dollar, zoning, contiguity, variable rate, revolving credit, doing
business, access, survey, address, environmental lien, mortgage recording tax,
subdivision, separate tax lot, non-imputation and so-called comprehensive
coverage over covenants and restrictions (but specifically excluding creditor’s
rights)) and (z) contain only such exceptions to title as shall be reasonably
acceptable to the Collateral Agent, it being understood that, in each case, such
Title Policy shall not include any standard survey exceptions;
 
(D)           to the extent not previously delivered to the Collateral Agent,
policies or certificates of insurance as required hereby (including, without
limitation, flood insurance policies) or by the Mortgage relating thereto, which
policies or certificates shall comply with the insurance requirements contained
herein or in such Mortgage;
 


 
- 97 -

--------------------------------------------------------------------------------

 


(E)           Customary written opinions of local counsel to the Loan Parties in
each of the jurisdictions where Mortgaged Properties are situated, which
opinions (x) shall be addressed to each Agent and the Lenders and be dated the
date of the Mortgages, (y) shall cover the enforceability of the respective
Mortgages and perfections of the Liens and security interests granted pursuant
to the relevant Mortgages and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request and (z)
shall be customary in form, scope and substance in the jurisdiction of the
relevant counsel.
 
(F)           to the extent available, environmental reports, including Phase I
reports, in form and substance reasonably satisfactory to the Collateral Agent;
 
(G)           zoning compliance reports or other evidence reasonable
satisfactory to the Collateral Agent and which is sufficient for the Title
Company to issue a zoning endorsement for each Mortgaged Property as required by
Section 5.16(b)(C);
 
(H)           such affidavits, certificates, information and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy or Title Policies
and endorsements contemplated in subparagraph (C) above;
 
(I)           evidence acceptable to the Collateral Agent of payment by the
appropriate Loan Party of all applicable Title Policy premiums, search and
examination charges, survey costs, if any and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the Title Policies referred to in subparagraph (C)
above;
 
(J)           copies of all Material Leases or other agreements relating to the
Mortgaged Property where the aggregate annual rent, as of the Effective Date,
with respect to such Property is in excess of $2.0 million per year; and
 
(K)           a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the United States (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Loan Party relating thereto).
 
SECTION 5.17.                           Designation of Subsidiaries.  The
Borrower may designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary upon prior written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Section 6.12 and 6.13 as at the date of the last ended Test Period (it
being understood that as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth in reasonable
detail the calculations demonstrating such compliance), (iii) no Subsidiary may
be designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary”
(or any other defined term having a similar purpose) for the purpose of any
Subordinated Debt Documents (unless concurrently designated as an Unrestricted
Subsidiary under such documents as well), (iv) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (v) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it owns any Equity Interests of, or holds any
Indebtedness of, any other Restricted Subsidiary, (vi) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the net tangible assets of such Subsidiary as of such
 


 
- 98 -

--------------------------------------------------------------------------------

 


date of designation (the “Designation Date”), as set forth on such Subsidiary’s
most recent balance sheet, plus (B) the aggregate amount of net tangible assets
of all Unrestricted Subsidiaries designated as Unrestricted Subsidiaries
pursuant to this Section 5.17 prior to the Designation Date (in each case
measured as of the date of each such Unrestricted Subsidiary’s designation as an
Unrestricted Subsidiary) shall not exceed (i) 5.0% of Consolidated Net Tangible
Assets at such date or (ii) 5.0% of Consolidated EBITDA for the period of four
Fiscal Quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Sections 4.01(h), 5.01(a) or
5.01(b), as applicable, as of such Designation Date, in each case, pro forma for
such designation, and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower on
behalf of the Borrower certifying compliance with the provisions of this Section
5.17 setting forth in reasonable detail the computations necessary to determine
such compliance.  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower and its Restricted Subsidiaries, as applicable, therein at the
Designation Date in an amount equal to the net book value of the applicable
parties’ investment therein.  The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all Investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s and its Restricted Subsidiaries’ (as applicable)
Investment in such Subsidiary.  On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Non-U.S. Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits.
 
ARTICLE VI

 
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that on and after the Effective Date
and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full, all Commitments have terminated and no L/C Obligations are
outstanding (other than unasserted contingent indemnification obligations not
due and payable or unless arrangements reasonably satisfactory to the Issuer
have been made to eliminate the Issuer’s credit risk with respect to such L/C
Obligations):
 
SECTION 6.01.                           Indebtedness.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, create, issue, incur,
assume or permit to exist (including by way of Guarantee) any Indebtedness,
except:
 
(i)       Indebtedness incurred and outstanding under this Agreement and the
other Loan Documents;
 
(ii)       Indebtedness outstanding on the Effective Date and set forth on
Schedule 6.01(ii) and any Permitted Refinancing thereof;
 
(iii)       Indebtedness of the Borrower and the Subsidiary Guarantors in
respect of Refinancing Notes and any Permitted Refinancing thereof;
 
(iv)       Indebtedness of (x) Borrower to any Subsidiary of Borrower, (y) any
Subsidiary Guarantor to Borrower or any Subsidiary of Borrower, and (z) any
Non-Guarantor Restricted Subsidiary to Borrower or any Subsidiary Guarantor
permitted by Section 6.04; provided that any
 


 
- 99 -

--------------------------------------------------------------------------------

 


Indebtedness of a Loan Party to any Subsidiary that is not a Loan Party must by
its terms be subordinated to the Indebtedness insurred and outstanding under
this Agreement and the other Loan Documents;
 
(v)       Guarantees in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder to the extent permitted as
an Investment under Section 6.04; provided that (A) if such Guaranteed
Indebtedness is subordinated to the Obligations under the Loan Documents, such
Guarantee is as subordinated to the Obligations and (B) no Restricted Subsidiary
shall Guarantee any Indebtedness of the Borrower or any Subsidiary Guarantor
unless such Restricted Subsidiary is a Subsidiary Guarantor;
 
(vi)       Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, lease, installation, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and purchase money
Indebtedness, any Indebtedness assumed or incurred in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (A) such Indebtedness is incurred or assumed prior to or within
270 days after such acquisition or lease or the completion of such construction,
installation or improvement, (B) the aggregate amount of such Indebtedness does
not exceed 100% of the cost of such acquisition, installation, construction or
improvement plus any transaction fees and expenses related to such acquisition
installations, construction or improvements, as the case may be, and (C) the
aggregate principal amount of all Indebtedness permitted by this Section
6.01(vi) shall not exceed $50.0 million at any one time outstanding;
 
(vii)                  Indebtedness under Hedging Obligations permitted under
Section 6.14;
 
(viii)                  Indebtedness of the Borrower and its Restricted
Subsidiaries in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations and trade
related letters of credit, in each case issued for the account of the Borrower
and its Restricted Subsidiaries in the ordinary course of business of the
Borrower and its Restricted Subsidiaries, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
of the Borrower and its Restricted Subsidiaries (and in each case other than for
an obligation for borrowed money);
 
(ix)       Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition or acquisition otherwise permitted under this Agreement of
any business, assets or a Subsidiary, other than Guarantees of Indebtedness
incurred by any Person (other than the Borrower or any Restricted Subsidiaries)
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
 
(x)       Indebtedness of the Borrower and its Restricted Subsidiaries in
respect of Treasury Services Agreements (including Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds) in the ordinary course of business of the Borrower
and its Restricted Subsidiaries so long as, in the case of any cash pooling or
similar arrangements, any intercompany Investments relating thereto are
otherwise permitted under Section 6.04;
 


 
- 100 -

--------------------------------------------------------------------------------

 


(xi)       Indebtedness of a Person existing at the time such Person becomes a
Subsidiary (or is merged into or consolidated with a Subsidiary)  or
Indebtedness attaching to assets that are acquired by Borrower or a Restricted
Subsidiary, in each case in connection with a Permitted Acquisition or other
Investment permitted under this Agreement, but only if such Indebtedness was not
created or incurred in contemplation of such Person becoming a Subsidiary and
any Permitted Refinancing thereof; provided that the aggregate principal amount
of all such Indebtedness pursuant to this Section 6.01(xi) shall not exceed an
aggregate of $500.0 million at any one time outstanding;
 
(xii)                  Indebtedness of any Non-Guarantor Restricted Subsidiary
and Guarantees by any Non-Guarantor Restricted Subsidiary in respect of such
Indebtedness; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would immediately result therefrom and (B) the
aggregate principal amount of all Indebtedness pursuant to this Section
6.01(xii) shall not exceed an aggregate of $150.0 million at any one time
outstanding;
 
(xiii)                  solely to the extent otherwise constituting
Indebtedness, Permitted Guarantor Factoring Transactions and Permitted
Non-Guarantor Factoring Transactions;
 
(xiv)                  Indebtedness of the Borrower and the Subsidiary
Guarantors in respect of Permitted Other Debt;
 
(xv)                  Indebtedness consisting of obligations of the Borrower or
its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;
 
(xvi)                  Indebtedness of any Non-Guarantor Restricted Subsidiary
owing to any other Subsidiary;
 
(xvii)                  Indebtedness consisting of the financing of insurance
premiums;
 
(xviii)                  unsecured Indebtedness of Borrower and its Restricted
Subsidiaries representing the obligation of such Person to make payments with
respect to the cancellation or repurchase of Equity Interests and Equity Rights
of officers, employees or directors (or their estates) of the Borrower or its
Subsidiaries permitted by Section 6.07;
 
(xix)                  Indebtedness consisting of take-or-pay obligations
arising under supply agreements entered into in the ordinary course of business
and not in connection with the borrowing of money;
 
(xx)                  Indebtedness of the Borrower and its Restricted
Subsidiaries arising under Capital Lease Obligations entered into in connection
with Sale and Leaseback Transactions permitted by Section 6.06;
 
(xxi)                  other Indebtedness of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $75.0 million at any
one time outstanding; and
 
(xxii)                  intercompany notes evidencing obligations relating to
Investments made pursuant to Section 6.04(xxi) or asset dispositions made
pursuant to Section 6.05(xvi) or Section 6.05(xx); provided that (A) such
intercompany notes are pledged pursuant to the Pledge Agreement in accordance
with Section 5.11 and (B) the obligations of any obligor evidenced by such
 


 
- 101 -

--------------------------------------------------------------------------------

 


intercompany notes shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;
 
provided, that if any Indebtedness meets the criteria of more than one of the
types of Indebtedness described in the clauses above, the Borrower in its sole
discretion may classify such action or event in one or more clauses (including
in part under one such clause and in part under another such clause).
 
SECTION 6.02.                           Liens.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to create, incur, assume or permit
to exist any Lien on any Property or asset now owned or hereafter acquired by
them, except the following (herein collectively referred to as “Permitted
Liens”):
 
(i)       Liens in favor of the Collateral Agent or the Administrative Agent
under the Security Documents;
 
(ii)       Liens securing Indebtedness permitted by Section 6.01(xi); provided
that such Liens (A) were not incurred in connection with, or in contemplation
of, such acquisition or merger and (B) do not extend to Property not subject to
such Liens at the time of such acquisition or merger (other than improvements
thereon, accessions thereto and proceeds thereof);
 
(iii)       Liens to secure the performance of statutory obligations, surety or
appeal bonds or performance bonds, self-insurance obligations and financing of
insurance premiums, and landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, attorney’s or other like liens (other than any Lien
imposed by ERISA), and customary Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods, in any case incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries and with respect to amounts not
delinquent for more than 30 days or being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (A) in
the case of contested amounts, a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (B) such Liens could not
reasonably be expected to have a Material Adverse Effect, and (C) such Liens
relating to surety or appeal bonds or performance bonds shall only extend to or
cover cash and Cash Equivalents;
 
(iv)       (A) Liens existing on the Effective Date and identified on Schedule
6.02(iv)(A) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (1) except as permitted by
Section 6.01(ii), does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Effective Date and (2) does not encumber any
Property other than the Property subject thereto on the Effective Date (other
than improvements thereon, accessions thereto and proceeds);
 
(v)       Liens for Taxes or governmental charges or claims or other like
statutory Liens (other than any Lien imposed by ERISA), in any case incurred in
the ordinary course of business of the Borrower and its Restricted Subsidiaries,
that do not secure Indebtedness for borrowed money and (A) that are not
delinquent more than 30 days or thereafter payable without premium or penalty or
(B) are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; provided that, if being contested, any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
 
(vi)       Liens to secure Indebtedness (including Capital Lease Obligations and
purchase money Indebtedness) permitted by Section 6.01(vi) encumbering only the
Property acquired, installed, constructed or improved (and the procedural
products thereof and accessions thereto) with the proceeds of such Indebtedness;
 


 
- 102 -

--------------------------------------------------------------------------------

 


(vii)                   (A) Liens in the form of zoning restrictions, easements,
building, environmental and other land use rules, laws and regulations which are
applicable to the Real Property, licenses, entitlements, servitudes,
rights-of-way, restrictions, reservations, covenants, conditions, utility
agreements, consents, reservations, encroachments, patents, minor imperfections
of title, minor survey defects or other similar restrictions on the use of Real
Property that do not (1) secure Indebtedness (other than Indebtedness permitted
under Section 6.01) or (2) individually or in the aggregate materially impair
the value or marketability of the Real Property affected thereby or materially
interfere with the Borrower or any Restricted Subsidiary from conducting its
business as currently conducted at such Real Property or to utilize each Real
Property for its intended purpose and (B) with respect to leasehold interests in
Real Property, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or owner (other than the Borrower or any Subsidiary) of such leased
property encumbering such landlord’s or owner’s interest in such leased
property;
 
(viii)                  Liens (including in the form of pledges or deposits)
securing (A) obligations incurred in respect of workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
other obligations of a like nature, (B) bids, tenders, contracts (other than
contracts for borrowed money) or leases to which the Borrower or any Restricted
Subsidiary is a party and (C) obligations to any utility company or other Person
in a similar line of business to that of a utility company or Governmental
Authority that is a utility company, in each case, made in the ordinary course
of business of the Borrower and its Restricted Subsidiaries for amounts (x) not
yet due and payable or (y) being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (1) in
the case of contested amounts, a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, and (2) such Liens shall
in no event encumber any Collateral other than cash and Cash Equivalents;
 
(ix)       Liens securing any judgments, awards, decrees or orders in
circumstances not constituting an Event of Default under Section 7.01(f);
 
(x)       Liens in the form of licenses, leases or subleases in respect of Real
Property granted or created by the Borrower or any Restricted Subsidiary, which
licenses, leases or subleases do not interfere, individually or in the
aggregate, in any material respect with the business of the Borrower or such
Subsidiary or individually or in the aggregate materially impair the use (for
its intended purpose) or the value of the property subject thereto, provided
that, to the extent entered into after the Effective Date relating to Mortgaged
Property, such licenses, leases or subleases shall be subordinate to the Lien
granted and evidenced by the Security Documents in accordance with the
provisions thereof; and provided, further, that any such Lien shall not extend
to or cover any assets of the Borrower or any Restricted Subsidiary that is not
the subject of any such license, lease or sublease;
 
(xi)       Liens securing the refinancing of any Indebtedness secured by any
Lien permitted by Section 6.02(ii) or this Section 6.02(xi), in each case,
without any change in the Property subject to such Liens and to the extent such
refinanced Indebtedness is permitted by Section 6.01(xi);
 
(xii)                  Liens on assets of any Non-Guarantor Restricted
Subsidiary securing Indebtedness of any Non-Guarantor Restricted Subsidiary
permitted by Section 6.01;
 
(xiii)                  Liens on receivables subject to Permitted Guarantor
Factoring and Permitted Non-Guarantor Factoring Transactions securing
Indebtedness in respect of such Permitted
 


 
- 103 -

--------------------------------------------------------------------------------

 


Guarantor Factoring Transactions or Permitted Non-Guarantor Factoring
Transactions permitted by Section 6.01(xiii);
 
(xiv)                  Liens arising from the filing of UCC financing statements
(or similar filings) solely as a precautionary measure in connection with
operating leases or consignment of goods;
 
(xv)                  (A) bankers’ Liens, rights of setoff and other similar
Liens incurred in the ordinary course of business and existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower and its Restricted Subsidiaries; provided that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of
Indebtedness; and (B) customary Liens attaching to commodity trading accounts,
commodities brokerage accounts, securities accounts and securities intermediary
accounts in the ordinary course of business;
 
(xvi)                  Liens incurred with respect to obligations that do not in
the aggregate exceed $50.0 million at any one time outstanding;
 
(xvii)                  Liens on goods or inventory the purchase, shipment or
storage price of which is financed by a documentary letter of credit or banker’s
acceptance issued or created for the account of the Borrower or any Restricted
Subsidiary; provided that such Lien secures only the obligations of the Borrower
or such Restricted Subsidiary in respect of such letter of credit or banker’s
acceptance to the extent permitted under Section 6.01;
 
(xviii)                  Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods (including under Article 2
of the UCC) and Liens that are contractual rights of set-off relating to
purchase orders and other similar agreements entered into by the Borrower or any
of its Restricted Subsidiaries;
 
(xix)                  Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto incurred in the
ordinary course of business;
 
(xx)                  ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;
 
(xxi)                  Liens on property subject to Capital Lease Obligations
entered into in connection with Sale and Leaseback Transactions permitted by
Section 6.01(xx);
 
(xxii)                  Liens consisting of an agreement to sell or otherwise
dispose of any property in an asset sale to the extent such asset sale is (or is
required to be) permitted under Section 6.05;
 
(xxiii)                  Liens constituting (A) licenses, sublicenses, leases or
subleases (on a non-exclusive basis with respect to any Intellectual Property)
granted in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries
and (B) customary rights reserved or vested in any Person in the ordinary course
of business by the terms of any lease, sublease, license, sublicense, franchise,
grant or permit held by Borrower or any of its Restricted Subsidiaries or by a
statutory provision, to terminate any such lease, sublease, license, sublicense,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 


 
- 104 -

--------------------------------------------------------------------------------

 


(xxiv)                  netting or set-off arrangements entered into under
Indebtedness permitted by Section 6.01(vii) where the obligations of the parties
are calculated by reference to the net exposure under such Indebtedness;
 
(xxv)                  with respect to any Restricted Subsidiary organized under
the laws of Germany, Liens created or subsisting to the extent mandatorily
required under Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and/or Section 7d of the German Sozialgesetzbuch IV;
 
(xxvi)                  Liens on the Collateral securing Refinancing Notes
incurred pursuant to Section 6.01(iii) (and contemplated by the definition of
“Refinancing Notes”) or securing Permitted Other Debt incurred pursuant to
Section 6.01(xiv) (and contemplated by the definition of “Permitted Other
Debt”);
 
(xxvii)                  Liens securing intercompany notes pledged to the
Collateral Agent pursuant to the Pledge Agreement and issued by Restricted
Subsidiaries of the Borrower that are not Loan Parties ;
 
(xxviii)                  Liens attaching to earnest money deposits (or
equivalent deposits otherwise named) made in connection with proposed
acquisitions or dispositions permitted under this agreement;
 
(xxix)                  Liens upon specified items of inventory or other goods
and proceeds of the Borrower or an of its Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business; and
 
(xxx)                  Liens or other matters disclosed in the Title Policies
approved by the Collateral Agent in accordance with Section 5.15(c)(C).
 
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement)
other than Liens in favor of the Collateral Agent and Liens permitted by
Sections 6.02(v), 6.02(ix), 6.02(xv), 6.02(xvi) and 6.02(xxvi); provided,
further, that if any Lien meets the criteria of more than one of the types of
Liens described in the clauses above, the Borrower in its sole discretion may
classify such action or event in one or more clauses (including in part under
one such clause and in part under another such clause).
 
SECTION 6.03.                           Fundamental Changes; Line of Business.
 
(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with them, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary may merge into, consolidate or liquidate into the Borrower in a
transaction in which the Borrower is the surviving corporation, and, in the case
of a liquidation or dissolution, all assets of such Subsidiary are distributed
to the Borrower, (ii) any Subsidiary of the Borrower may merge with or into,
liquidate into or consolidate with any Restricted Subsidiary in a transaction in
which the surviving or resulting entity is a Restricted Subsidiary (provided
that if any party to such merger, liquidation or consolidation is a Subsidiary
Guarantor, the surviving or resulting entity shall be a Subsidiary Guarantor),
and (iii) Permitted Acquisitions as permitted by Section 6.04(vii) or other
Investments permitted by Section 6.04
 


 
- 105 -

--------------------------------------------------------------------------------

 


may be consummated; provided that in connection with each of the foregoing, the
appropriate Loan Parties (if any) shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the terms set
forth therein and to the extent applicable.
 
(b)           Notwithstanding the foregoing, (i) any Restricted Subsidiary may
dispose of any or all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or any Subsidiary Guarantor, (ii) any Non-Guarantor
Restricted Subsidiary may dispose of any or all of its assets (upon voluntary
liquidation, dissolution or otherwise) to the Borrower or any other Restricted
Subsidiary of the Borrower and (iii) any Immaterial Restricted Subsidiary may
liquidate or dissolve; provided that in connection with each of the foregoing,
the appropriate Loan Parties (if any) shall take all actions necessary or
reasonably requested by the Collateral Agent to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Collateral Agent pursuant to the Security Documents and otherwise
comply with the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the
terms set forth therein and to the extent applicable).
 
(c)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Effective Date and businesses substantially similar, ancillary or
reasonably related thereto; provided, that for the avoidance of doubt,
businesses related to the manufacturing, sale or distribution of high
performance chemical based products and materials is permitted under this clause
(c).
 
SECTION 6.04.                           Investments, Loans, Advances, Guarantees
and Acquisitions.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly Owned Restricted Subsidiary prior
to such merger) any Equity Interests in or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or otherwise
lend money to, Guarantee any Indebtedness of, or make or permit to exist any
investment in, any other Person or provide other credit support (including the
provision of letters of credit for the account of such Person) for any Person or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, line of business or
division (each of the foregoing, an “Investment” and collectively,
“Investments”), except:
 
(i)       cash and Permitted Investments;
 
(ii)       Investments existing on the Effective Date and set forth on Schedule
6.04; provided that to the extent any loan described on Schedule 6.04 that is
owing by a Subsidiary that is not a Loan Party to a Loan Party (the “Scheduled
Loans”) (or any additional Investments made by Loan Parties pursuant to this
proviso) has been repaid, then additional Investments may be made by Loan
Parties in any Restricted Subsidiaries that are not Loan Parties in an aggregate
amount up to the amount actually received by Loan Parties as payment in respect
of such Investments; provided further that in no event will the aggregate amount
of Scheduled Loans and additional Investments made by Loan Parties in
Subsidiaries that are not Loan Parties pursuant to the first proviso of this
clause (ii) exceed the aggregate original principal amount of the Scheduled
Loans on the Effective Date;
 
(iii)       Investments (x) among the Loan Parties, (y) by any Non-Guarantor
Restricted Subsidiary in the Borrower or any Restricted Subsidiary and (z) by
any Loan Party in any Non-Guarantor Restricted Subsidiary in an aggregate amount
outstanding at any time pursuant to this
 


 
- 106 -

--------------------------------------------------------------------------------

 


subclause (z) not to exceed the sum of (1) $300 million, plus (2) the amount of
proceeds of unsecured Permitted Other Debt and the proceeds from any borrowings
of Incremental Term Loans, in each case, that are incurred after the Effective
Date (and that are not applied to refinance other Indebtedness or to make an
acquisition in reliance on clause (d)(iii)(2) of the definition of Permitted
Acquisition);
 
(iv)       Guarantees by any Non-U.S. Restricted Subsidiary that is a
Non-Guarantor Restricted Subsidiary of Indebtedness permitted by Section
6.01(xii);
 
(v)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and trade creditors, in each case in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;
 
(vi)       loans and advances to directors and employees of the Borrower or its
Restricted Subsidiaries in the ordinary course of business of the Borrower and
its Restricted Subsidiaries (including for travel, entertainment and relocation
expenses) (other than any loans or advances to any director or executive officer
(or equivalent thereof) that would violate any Requirement of Law in any
material respect) in an aggregate principal amount (determined without regard to
any write-downs or write-offs of such loans and advances) not to exceed $5.0
million at any one time outstanding;
 
(vii)                  Permitted Acquisitions;
 
(viii)                  Investments in Joint Ventures (A) constituting or
consisting of a contribution of or other transfer or distribution of the assets
(other than cash, except that a de minimis cash amount directly related to such
assets may be contributed, transferred or otherwise distributed) or capital
stock of the Specified Businesses or (B) Investments in Joint Ventures not
described in clause (A) in an aggregate amount made under this clause (B) not to
exceed $100.0 million at any one time outstanding;
 
(ix)       mergers and consolidations and dissolutions and other transactions
permitted under Section 6.03;
 
(x)       Hedging Agreements permitted under Section 6.14;
 
(xi)       Investments in deposit accounts in the ordinary course of business of
the Borrower and its Restricted Subsidiaries;
 
(xii)                  security deposits required by utility companies and other
Persons in a similar line of business to that of utility companies and
Governmental Authorities that are utility companies, in each case, made in the
ordinary course of business of the Borrower and its Restricted Subsidiaries;
 
(xiii)                  other Investments in an aggregate amount at any time
outstanding not to exceed the sum of (A) the greater of (x) $75.0 million and
(y) 3.0% of Consolidated Net Tangible Assets at such time plus (B) the portion,
if any, of the Available Amount on the date of such election that Borrower
elects to apply to this Section 6.04(xiii); provided that (A) any such
Investment held by a Loan Party shall be pledged pursuant to a Pledge Agreement
or a Non-U.S. Pledge Agreement in accordance with, and to the extent required
by, Section 5.11 and (B) any such Investment in the form of a loan or advance to
any Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;
 


 
- 107 -

--------------------------------------------------------------------------------

 


(xiv)                  Investments consisting of any non-cash portion or any
deferred portion (including promissory notes and non-cash consideration) of the
sales price received by the Borrower or any Restricted Subsidiary in connection
with any Asset Sale permitted under Section 6.05;
 
(xv)                  advances of payroll payments to employees in the ordinary
course of business;
 
(xvi)                  Investments constituting or resulting from (i) accounts
receivable arising or acquired or (ii) trade debt granted, in each case in the
ordinary course of business;
 
(xvii)                  Investments in respect of Treasury Services Agreements
permitted under Section 6.01(x);
 
(xviii)                  Investments constituting (A) Sale and Leaseback
Transactions permitted under Section 6.06 or (B) Restricted Payments permitted
under Section 6.07 or (C) resulting from pledges or deposits permitted under
Section 6.02;
 
(xix)                  the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business;
 
(xx)                  intercompany receivables created by any distribution or
other transfer by a Subsidiary to a Loan Party of an intercompany receivable
issued by a Subsidiary that is not a Guarantor; provided that any Loan Party
shall pledge any note evidencing any such receivable that it receives as a
result of such distribution or other transfer; provided further, that no Loan
Party shall transfer, or otherwise make any payment or other Investment of, cash
or cash equivalents in exchange for the receipt of such intercompany
receivables;
 
(xxi)                  any transfer of assets pursuant to Section 6.05(xvi) or
Section 6.05(xx) in the form of an Investment;
 
(xxii)                  the Contemplated Acquisitions;
 
(xxiii)                  Investments of a Subsidiary acquired after the
Effective Date or a Person merged into the Borrower or any of its Subsidiaries
in accordance with Section 6.03 after the Effective Date to the extent such
Investment was not made in contemplation of or in connection with such
acquisition, merger or consolidation, were in existence on the date of such
acquisition, merger or consolidation and are not a material portion of such
Subsidiary’s assets; and
 
(xxiv)                  Investments to the extent that payment for such
Investment is made with Equity Interests or Equity Rights (other than
Disqualified Equity Interests) of the Borrower;
 
provided, however, that any intercompany Investments in the form of a loan or
advance held by a Loan Party shall be evidenced by a promissory note in form and
substance reasonably satisfactory to the Administrative Agent; provided,
further, that if an Investment meets the criteria of more than one of the types
of Investments described in the clauses above, the Borrower in its sole
discretion may classify such action or event in one or more clauses (including
in part under one such clause and in part under another such clause).
 
The aggregate amount of an Investment at any one time outstanding for purposes
of this Section 6.04 shall be deemed to be equal to (A) the aggregate amount of
cash, together with the aggregate fair market value of Property (net of any
Transferred Liability), loaned, advanced, contributed, transferred or
 


 
- 108 -

--------------------------------------------------------------------------------

 


otherwise invested that gives rise to such Investment (without adjustment for
subsequent increases or decreases in the value of such Investment) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment (including by way of a sale or other disposition
of such Investment).  In the event that a Loan Party makes an Investment in a
Non-Guarantor Restricted Subsidiary for purposes of permitting such
Non-Guarantor Restricted Subsidiary or any other Non-Guarantor Restricted
Subsidiary to apply the amounts received to make a substantially concurrent
Investment (which may be made through any other Non-Guarantor Restricted
Subsidiary) in any other Person (that is not also a Non-Guarantor Restricted
Subsidiary), the Investment by such Loan Party in such Non-Guarantor Restricted
Subsidiary shall not be included as an Investment for purposes of this Section
6.04 to the extent the subsequent Investment by such Non-Guarantor Restricted
Subsidiary reduced amounts available to make Investments hereunder.  The amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment.
 
SECTION 6.05.                           Asset Sales.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, effect any Asset Sale,
except:
 
(i)       sales of inventory or the disposition of surplus, obsolete or worn out
equipment and other property  or property which is no longer used, in each case
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;
 
(ii)       sales, transfers and other dispositions of Property (A) by the
Borrower or any Restricted Subsidiary to the Borrower or any Subsidiary
Guarantor or (B) by any Non-Guarantor Restricted Subsidiary to the Borrower or
any Restricted Subsidiary; provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the terms set
forth therein and to the extent applicable;
 
(iii)       the lease or sublease of equipment or Real Property in the ordinary
course of business of the Borrower and its Restricted Subsidiaries and not
constituting a Sale and Leaseback Transaction;
 
(iv)       sales and dispositions of cash and Permitted Investments on ordinary
business terms;
 
(v)       Liens permitted by Section 6.02, mergers, consolidations,
liquidations, transfer of assets and dissolutions permitted by Section 6.03,
Investments permitted by Section 6.04 and Restricted Payments under Section
6.07;
 
(vi)       Small Asset Sales;
 
(vii)                  Other sales, transfers and dispositions of assets by the
Borrower or any of its Restricted Subsidiaries (including Sale and Leaseback
Transactions permitted under Section 6.06); provided that (A) immediately after
giving effect to any such sale, transfer or disposition, no Default or Event of
Default shall have occurred and be continuing, (B) the aggregate fair market
value of all assets (net of any Transferred Liability) sold, transferred or
otherwise disposed of in reliance upon this Section 6.05(vii) from the Effective
Date through the date of such sale, transfer or other disposition do not exceed
the Asset Sale Cap (for the avoidance of doubt, any subsequent decrease in the
Asset Sale Cap shall not constitute a Default or an Event of Default with
respect to sales, transfers and dispositions previously made as permitted by
this
 


 
- 109 -

--------------------------------------------------------------------------------

 


Section 6.05(vii)) and (C) the Net Proceeds thereof are applied as and to the
extent required by Section 2.05(b)(ii);
 
(viii)                  the issuance of qualifying shares of Restricted
Subsidiaries to officers and directors of such Restricted Subsidiaries to the
extent required by applicable Requirements of Law;
 
(ix)       Permitted Guarantor Factoring Transactions and Permitted
Non-Guarantor Factoring Transactions;
 
(x)       dispositions of accounts receivable in connection with the compromise,
write down or collection thereof in the ordinary course of business;
 
(xi)       Specified Asset Sales; provided that the Net Proceeds thereof are
applied as required by Section 2.05(b)(ii);
 
(xii)                  transfers of property subject to a Taking or in
connection with any condemnation proceeding;
 
(xiii)                  dispositions of the Equity Interests of or other
Investments in any Joint Venture to the extent required by the terms of
customary buy/sell type arrangements entered into in connection with the
formation of such Joint Venture;
 
(xiv)                  dispositions of property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property which is concurrently purchased pursuant to a transaction otherwise
permitted hereunder, in each case under Section 1031 of the Code;
 
(xv)                  any transfer or disposition of the assets or capital stock
of the Specified Businesses (any which disposition may be made as part of a
larger Asset Sale transaction, the remainder of which Asset Sale transaction is
permitted under the provisions of one or more other baskets in this Section
6.05); provided that the Net Proceeds thereof are applied as required by Section
2.05(b)(ii);
 
(xvi)                  any transfer of assets by any Loan Party to a Restricted
Subsidiary that is not a Loan Party; provided that (x) the aggregate amount of
such assets shall not exceed (A) in the case of transfers of assets acquired
after the Effective Date by any Loan Party in a Permitted Acquisition in
compliance with Section 6.04(vii), $200.0 million, and (B) in the case of all
other transfer of assets under this Section 6.05(xvi), $50.0 million and (y) any
such transfer shall be made in exchange for an intercompany note which shall be
pledged pursuant to the Pledge Agreement or a Non-U.S. Pledge Agreement in
accordance with Section 5.11;
 
(xvii)                  the abandonment, failure to maintain or renew or other
disposition of Intellectual Property in the ordinary course of business or as
may be decided by the Borrower in its reasonable judgment or that is no longer
material to the conduct of the business of the Borrower and its Restricted
Subsidiaries;
 
(xviii)                  licenses of Intellectual Property of the Borrower or
any Subsidiary and other similar agreements entered into in the ordinary course
of business;
 
(xix)                  any disposition of the Louvain-la-Neuve Facility;
 


 
- 110 -

--------------------------------------------------------------------------------

 


(xx)                  any sale, disposition, transfer or contribution of the
Equity Interests of any “first tier” Non-U.S. Restricted Subsidiaries to any
other Non-U.S. Restricted Subsidiary;
 
provided that all sales, transfers, leases and other dispositions permitted by
Sections 6.04 (vii), (ix), (xi) and (xv) shall be made for fair value for
consideration (which, for purposes of this proviso, shall not be deemed to
include any Transferred Liability (other than any liability owed or owing to the
purchaser or transferee of the assets sold, transferred or otherwise disposed of
or to any affiliates of such purchaser or transferee)) consisting of at least
75% cash and Cash Equivalents; provided further that for purposes of this
Section 6.05, (i) the amount of any obligations or securities received in
connection with such Asset Sale that are within 180 days repaid, converted or
otherwise sold or otherwise disposed of for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents actually so received) shall be deemed to
be cash for purposes of such requirement and (ii) any Designated Noncash
Consideration received in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to an Asset Sale under this Section 6.05 since the Effective Date that is at the
time outstanding and held by the Borrower or any Restricted Subsidiary, not to
exceed the greater of (x) $75.0 million or (y) 2.5% of Total Assets at the time
of the receipt of such Designated Noncash Consideration shall be deemed to be
cash for purposes of such requirement (with the fair market value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value); provided, further, that
if a sale, transfer, lease or other disposition meets the criteria of more than
one of the types of Asset Sales described in the clauses above, the Borrower in
its sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
 
SECTION 6.06.                           Sale and Leaseback Transactions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to
enter into any arrangement whereby it shall sell or transfer any Property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter lease such Property or other Property that it intends
to use for substantially the same purpose or purposes as the Property sold or
transferred (a “Sale and Leaseback Transaction”) unless (a) such Sale and
Leaseback Transaction is consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary and
(ii) in the case of any Sale and Leaseback Transaction (or series of related
Sale and Leaseback Transactions) the aggregate proceeds of which exceed $25.0
million, the board of directors of the Borrower or such Restricted Subsidiary
(which such determination may take into account any retained interest or other
Investment of the Borrower or such Restricted Subsidiary in connection with, and
any other material economic terms of, such Sale and Leaseback Transaction); (b)
the sale of such Property is permitted by Section 6.05(vii); and (c) except in
the case of any Sale and Leaseback Transaction in respect of the Headquarters
Building, the Net Proceeds of the sale of such Property are applied as and to
the extent required by Section 2.05(b)(ii); provided, this Section 6.06 shall
not apply to Sale and Leaseback Transactions (i) between Loan Parties or (ii)
between Non-Guarantor Restricted Subsidiaries.
 
SECTION 6.07.                           Restricted Payments.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, declare or make, any Restricted Payment or incur any obligation
(contingent or otherwise) to do so, except:
 
(i)       any Restricted Subsidiary may declare and pay dividends to the
Borrower, any other Restricted Subsidiary or any other holder of its Equity
Interests or Equity Rights ratably with respect to its Equity Interests or
additional Equity Interests (other than Disqualified Equity Interests) of the
same class of Equity Interests or Equity Rights as the dividend being paid;
provided that no such dividend or distribution shall be made by any such
Restricted Subsidiary to
 


 
- 111 -

--------------------------------------------------------------------------------

 


any Person other than the Borrower or another Restricted Subsidiary unless
ratable dividends or distributions are concurrently made to all holders of the
applicable Equity Interests;
 
(ii)       the Borrower may pay dividends consisting solely of shares of its
common stock or other Equity Rights or Equity Interests of the Borrower (other
than Disqualified Equity Interests);
 
(iii)       the Borrower and its Restricted Subsidiaries may make Restricted
Payments not to exceed $75.0 million in the aggregate since the Effective Date;
provided that no Default or Event of Default shall have occurred and is
continuing or would result therefrom;
 
(iv)       the Borrower may purchase or redeem Equity Interests or other Equity
Rights of the Borrower (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of the Borrower or any of its Subsidiaries or by any compensation
plan, upon such person’s death, disability, retirement or termination of
employment under the term so such compensation plan or any other agreement under
which such shares of stock or related rights were issued for aggregate
consideration not to exceed $5.0 million in any calendar year (with unused
amounts in any calendar year being carried over to the next succeeding calendar
year);
 
(v)       the Borrower or any of its Subsidiaries may make noncash repurchases
of Equity Interests and Equity Rights deemed to occur upon exercise of stock
options if such Equity Interests or Equity Rights represent a portion of the
exercise price of such options; and
 
(vi)       the Borrower and its Restricted Subsidiaries may make Restricted
Payments out of the Available Amount; provided that no Default or Event of
Default shall have occurred and is continuing or would result therefrom and
provided further that after giving effect to such Restricted Payment the
Borrower would be in compliance on a Pro Forma Basis with the covenants set
forth in Sections 6.12 and 6.13 as at the date of the last ended Test Period;
 
provided, that if a Restricted Payment meets the criteria of more than one of
the types of Restricted Payments described in the clauses above, the Borrower in
its sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
 
SECTION 6.08.                           Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, unless such transactions are on
terms and conditions, taken as a whole, not less favorable to the Borrower or
such Restricted Subsidiary in any material respect than could be obtained on an
arm’s-length basis from unrelated third parties, except:
 
(i)       loans, advances and other transactions between or among, or
Investments in, the Borrower, any Restricted Subsidiary or any Joint Venture
(regardless of the form of legal entity) in which the Borrower or any Restricted
Subsidiary has invested (and which Joint Venture would not be an Affiliate of
the Borrower but for the Borrower’s or a Subsidiary’s ownership of Equity
Interests in such Joint Venture) to the extent not otherwise prohibited by this
Article VI;
 
(ii)       reasonable and customary fees and compensation, benefits and
incentive arrangements paid or provided to, and any reasonable and customary
indemnity provided on
 


 
- 112 -

--------------------------------------------------------------------------------

 


behalf of, officers, directors or employees of the Borrower or any Restricted
Subsidiary, as determined in good faith by the Borrower or such Restricted
Subsidiary;
 
(iii)       loans and advances to employees of the Borrower or any Subsidiary
Guarantor permitted by Section 6.04(vi); and
 
(iv)       transactions permitted by Section 6.07;
 
(v)       the payment of fees and indemnities to directors, officers, employees
and consultants of the Borrower and its Subsidiaries in the ordinary course of
business;
 
(vi)       transactions pursuant to agreements in existence on the Effective
Date and set forth on Schedule 6.08 or any amendment to such agreement that is
not materially less favorable to the Borrower or such Restricted Subsidiary;
 
(vii)                  any employment agreements entered into by Borrower or any
of its Restricted Subsidiaries in the ordinary course; and
 
(viii)                  issuance of Equity Interest and Equity Rights of the
Borrower (other than Disqualified Equity Interests).
 
SECTION 6.09.                           Restrictive Agreements.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to enter into,
incur or permit to exist any consensual agreement or other consensual
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party to create, incur or permit to exist any Lien upon any
of its Property, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary or to
transfer property to the Borrower or any of its Restricted Subsidiaries;
provided that the foregoing shall not apply to:
 
(i)       conditions or restrictions imposed by law, rule, regulation or order,
the Loan Documents, or by any indentures, agreements, notes, instruments and
other documents governing Indebtedness permitted to be incurred under this
Agreement so long as the conditions and restrictions imposed pursuant to such
Indebtedness are no more restrictive, taken as a whole, than those conditions or
restrictions contained in the Loan Documents;
 
(ii)       clause (a) shall not apply to assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;
 
(iii)       restrictions and conditions existing on the Effective Date not
otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but shall
not apply to any amendment or modification expanding the scope of any such
restriction or condition);
 
(iv)       any agreement in effect at the time any Person becomes a Subsidiary
of the Borrower; provided that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary;
 
(v)       customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary (or the assets of a Restricted Subsidiary
or the Borrower) pending such sale, provided such restrictions and conditions
apply only to the Restricted Subsidiary that is to be sold (or assets to be
sold) and such sale is permitted (or is required to be permitted) hereunder;
 


 
- 113 -

--------------------------------------------------------------------------------

 


(vi)       clause (a) shall not apply to customary provisions in leases,
subleases, licenses, sublicenses and service contracts in the ordinary course of
business of the Borrower and its Restricted Subsidiaries between the Borrower or
any Restricted Subsidiary and its customers and other contracts restricting the
assignment thereof;
 
(vii)                  without affecting the Borrower’s obligations under
Sections 5.11, 5.12 and 5.15, customary provisions in joint venture agreements
entered into in connection with the formation of such joint venture in the
ordinary course of business that (x) restrict the transfer of Equity Interests
in such joint venture or (y) the case of any joint venture that is not a Loan
Party, provide for other restrictions of the type described in clauses (a) and
(b) above, solely with respect to the Equity Interests in, or property held in,
such joint venture;
 
(viii)                  any agreement with respect to Indebtedness of a Non-U.S.
Restricted Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to the properties and revenues
of such Subsidiary or any Subsidiary of such Non-U.S. Restricted Subsidiary;
 
(ix)       any agreement with respect to Indebtedness permitted under Section
6.01(xi), but only if such restrictions were not created in contemplation of
such Permitted Acquisition and the restrictions only apply to the Person or
assets being acquired;
 
(x)       covenants to maintain net worth, total assets or liquidity and similar
financial responsibility covenants under contracts with customers or suppliers
in the ordinary course of business;
 
(xi)       any such encumbrance or restriction consisting of customary
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder; and
 
(xii)                  any amendment, restatement, renewal, extension,
refinancing or replacement of any of the foregoing; provided that such
amendments, restatements, renewals, extensions, refinancings or replacements
are, in the good faith judgment of the Borrower, no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment, restatement, renewal, extension, replacement or refinancing.
 
SECTION 6.10.                           Amendments or Waivers of Certain
Documents; Prepayments of Certain Indebtedness.
 
(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to amend or otherwise change (or waive) the terms of any
Organizational Document in a manner that, taken as a whole, could reasonably be
expected to materially and adversely affect the interests of the Lenders.
 
(b)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to: (i) make (or give any notice or offer in respect of) any
voluntary or optional payment or mandatory prepayment or redemption, or
defeasance or acquisition for value of (including by way of depositing with any
trustee with respect thereto money or securities before such Indebtedness is due
for the purpose of paying such Indebtedness when due) or exchange of principal
of, any Subordinated Debt, other than (A) pursuant to any customary registered
exchange offer therefor after a private placement thereof, (B) any Permitted
Refinancings thereof, (C) so long as no Default or Event of Default then exists,
any exchange of Equity Interests of the Borrower for any such Indebtedness, and
(D) from the Available Amount, so long as no Default or Event of Default then
exists, and provided that, in the case of this clause (D) after giving effect


 
- 114 -

--------------------------------------------------------------------------------

 


thereto the Borrower would be in compliance on a Pro Forma Basis with the
covenants set forth in Sections 6.12 and 6.13 as at the date of the last ended
Test Period; or (ii) make any payment on or with respect to any Subordinated
Debt wholly among the Loan Parties in violation of the subordination provisions
thereof.
 
(c)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend or modify, or permit the amendment or modification of,
any provision of any document governing any Permitted Other Debt or Refinancing
Notes in any manner that, taken as a whole, would result in such Indebtedness
ceasing to meet the requirements set forth in the definitions of Permitted Other
Debt or Refinancing Notes, respectively.
 
SECTION 6.11.                           Accounting Treatment; Fiscal Year.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to:
 
(a)           make or permit any material change in accounting policies or
reporting practices or tax reporting treatment which is adverse to the Lenders,
except changes that are permitted by GAAP or required by any Requirement of Law
and disclosed in writing to the Administrative Agent; or
 
(b)           change its fiscal year-end to a date other than December 31.
 
SECTION 6.12.                           Fixed Charge Coverage Ratio.  The
Borrower will not permit the Fixed Charge Coverage Ratio for any Test Period
ending on any date set forth below to be less than the ratio set forth opposite
the last day of such Test Period below:
 
Date
Ratio
March 31, 2010
1.35:1.00
June 30, 2010
1.35:1.00
September 30, 2010
1.35:1.00
December 31, 2010
1.35:1.00
March 31, 2011
1.55:1.00
June 30, 2011
1.55:1.00
September 30, 2011
1.55:1.00
December 31, 2011
1.55:1.00
March 31, 2012 and the last day of each Fiscal Quarter thereafter
1.75:1.00



SECTION 6.13.                           Total Leverage Ratio.  The Borrower will
not permit the Total Leverage Ratio as of the last day of any Test Period ending
on any date set forth below to exceed the ratio set forth opposite the last day
of such Test Period below:
 
Date
Ratio
March 31, 2010
4.50:1.00
June 30, 2010
4.50:1.00
September 30, 2010
4.50:1.00
December 31, 2010
4.50:1.00
March 31, 2011
4.25:1.00
June 30, 2011
4.25:1.00
September 30, 2011
4.00:1.00
December 31, 2011
4.00:1.00
March 31, 2012
3.75:1.00
June 30, 2012
3.75:1.00
September 30, 2012 and the last day of each Fiscal Quarter thereafter
3.50:1.00



 
- 115 -

--------------------------------------------------------------------------------

 
 
SECTION 6.14.                           Hedging Agreements.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
Hedging Agreement, other than (a) Hedging Agreements entered into to hedge or
mitigate risks to which the Borrower and its Restricted Subsidiaries may be
exposed in the conduct of their business or the management of their liabilities,
and (b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower and its Restricted Subsidiaries.
 
SECTION 6.15.                           Assets, Liabilities and Actions of
SFC.  The Borrowers will not permit SFC to own any assets (other than the
Funding Co. Accounts (as such term is defined in the Monsanto Settlement
Agreement) and the funds on deposit therein), incur any obligations (other than
obligations under the Monsanto Settlement Agreement, obligations that are
necessary to fulfill such obligations and obligations in connection with the
maintenance of its existence) or take any actions in violation of the SFC
Limited Liability Company Agreement.
 
ARTICLE VII

 
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 7.01.                           Listing of Events of Default.  Each of
the following events or occurrences described in this Section 7.01 shall
constitute an “Event of Default”:
 
(a)           The Borrower or any other Loan Party shall default (i) in the
payment when due of any principal of any Loan (including on any Installment
Payment Date) or any reimbursement of any L/C Obligation, (ii) in the payment
when due of any interest on any Loan or any fees payable hereunder (and such
default shall continue unremedied for a period of five Business Days), or (iii)
in the payment when due of any other previously invoiced amount (other than an
amount described in clauses (i) and (ii)) payable under this Agreement or any
other Loan Document (and such default in the payment of any such fee or other
amount shall continue unremedied for a period of 20 Business Days).
 
(b)           Any representation or warranty of the Borrower or any other Loan
Party made or deemed to be made hereunder or in any other Loan Document or any
other writing or certificate furnished by or on behalf of the Borrower or any
other Loan Party to the Administrative Agent, the Collateral Agent or any Lender
for the purposes of or in connection with this Agreement or any such other Loan
Document is or shall be incorrect in any material respect when made or deemed
made.
 
(c)           The Borrower or any other Loan Party shall default in the due
performance and observance of any of its obligations under Sections 5.01(e),
5.01(f) or 5.01(j), Section 5.02 (with respect to the maintenance and
preservation of the Borrower’s corporate existence) or Article VI.
 
 


 
- 116 -

--------------------------------------------------------------------------------

 


(d)           The Borrower or any other Loan Party shall default in the due
performance and observance of any agreement (other than those specified in
paragraphs (a) through (c) above) contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier to occur of (i) knowledge of such default by an executive
officer or Financial Officer (or any other officer or similar official with
responsibility for the administration of the obligations of the Borrower in
respect of this Agreement) of the Borrower and (ii) written notice of such
default from the Administrative Agent or any Lender to the Borrower.
 
(e)           A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or enable or permit (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.
 
(f)           Any judgment or order (or combination of judgments and orders) for
the payment of money equal to or in excess of $25.0 million (to the extent not
(i) paid, (ii) covered by insurance as to which such insurer has been notified
of such judgment or order and has not denied coverage or (iii) covered by an
indemnity by a third party as to which such Person has been notified of such
judgment or order and has accepted liability for payment of such judgment or
order) individually or in the aggregate shall be rendered against the Borrower
or any of its Restricted Subsidiaries (or any combination thereof) and
 
(i)       enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed,
 
(ii)       such judgment has not been bonded pending appeal, stayed, vacated or
discharged within 60 days of entry, or
 
(iii)       there shall be any period (after any applicable statutory grace
period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
 
(g)           An ERISA Event (or termination, withdrawal or event of
noncompliance with applicable law or plan terms with respect to Foreign Plans)
shall have occurred that, when taken together with all other ERISA Events and
terminations, withdrawals and events of noncompliance with respect to Foreign
Plans that have occurred, could reasonably be expected to have a Material
Adverse Effect.
 
(h)           Any Change of Control shall occur.
 
(i)           The Borrower or any Restricted Subsidiary (other than an
Immaterial Restricted Subsidiary) shall
 
(i)       fail to pay debts generally as they become due;
 
(ii)       apply for, consent to or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or such Restricted
Subsidiary


 
- 117 -

--------------------------------------------------------------------------------

 


 or substantially all of its property, or make a general assignment for the
benefit of creditors;
 
(iii)       in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or any Restricted Subsidiary or for a substantial
part of its property, and such trustee, receiver, sequestrator or other
custodian shall not be discharged or stayed within 60 days, provided that the
Borrower hereby expressly authorizes the Administrative Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;
 
(iv)       permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Restricted Subsidiary (other than
any dissolution or liquidation permitted under Section 6.03) and, if any such
case or proceeding is not commenced by the Borrower or any Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or any Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed and unstayed; provided
that the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
60-day period to preserve, protect and defend their rights under the Loan
Documents; or
 
(v)       take any corporate or partnership action (or comparable action, in the
case of any other form of legal entity) indicating its consent to, approval of,
or acquiescence in, any of the foregoing.
 
(j)           The obligations of any Loan Party under the Guarantee Agreement or
any Non-U.S. Guarantee Agreement shall cease to be in full force and effect
(except in accordance with the terms thereof) or any such Loan Party shall
repudiate its obligations thereunder.
 
(k)           Any Loan Document shall cease to be in full force and effect
(except in accordance with its terms) or any Lien purported to be created under
any Security Document shall fail or cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by the applicable Security Document (if
and to the extent perfection may be achieved by the taking of actions required
under the Security Documents), except to the extent such failure results from
(i) the gross negligence or willful misconduct of the Collateral Agent following
the request of the Borrower to take actions with respect to the validity and
perfection of such Liens or (ii) the loss of possessory Collateral by the
Collateral Agent or the Administrative Agent, as applicable.
 
SECTION 7.02.                           Action if Bankruptcy.  If any Event of
Default described in Section 7.01(i) shall occur with respect to the Borrower,
all Commitments (if not theretofore terminated) and any obligation of the
Issuers to make L/C Credit Extensions shall automatically terminate and the
outstanding principal amount of all outstanding Loans and all other Obligations
shall automatically be and become immediately due and payable, and the Borrower
shall Cash Collateralize the Outstanding Amount of the L/C Obligations, in each
case without notice or demand or further act of the Administrative Agent or any
Lender, all of which are hereby waived by the Borrower.
 


 
- 118 -

--------------------------------------------------------------------------------

 
 
SECTION 7.03.                           Action if Other Event of Default.  If
any Event of Default (other than any Event of Default with respect to the
Borrower described in Section 7.01(i)) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Requisite Lenders, shall by written notice to the Borrower and
each Lender:

(a)           declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable, whereupon the full unpaid
amount of such Loans and other Obligations which shall be so declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment;
 
(b)           declare the Commitments (if not theretofore terminated) and any
obligation of the Issuers to make L/C Credit Extensions to be terminated,
whereupon the Commitments and any obligation of the Issuers to make L/C Credit
Extensions shall terminate; and
 
(c)           if the actions described in clause (a) or (b) above have been
taken, require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof).
 
SECTION 7.04.                           Application of Funds upon Event of
Default.  After the exercise of remedies provided for in Section 7.03 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in Section 7.02), any amounts received on account of the Obligations shall
be applied by the Administrative Agent and the Collateral Agent in the following
order:
 
(a)           First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article II) payable to the Administrative Agent in its capacity as
such and payable to the Collateral Agent in its capacity as such;
 
(b)           Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the Issuers
(including fees, charges and disbursements of external counsel to the respective
Lenders and the Issuers and amounts payable under Article II), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
(c)           Third, to payment of that portion of the Obligations constituting
accrued and unpaid Commitment Fees and Letter of Credit Fees and interest on the
Loans, L/C Borrowings and other Obligations (including obligations in the nature
of interest and periodic fees under Pari Passu Secured Hedging Agreements and
Pari Passu Secured Treasury Services Agreements), ratably among the Lenders and
the Issuers and the counterparties in proportion to the respective amounts
described in this clause Third payable to them;
 
(d)           Fourth, pro rata (i) to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings and the
Termination Value of Pari Passu Secured Hedging Agreements, ratably among the
Lenders, the counterparties and the Issuers in proportion to the respective
amounts described in this clause Fourth held by them and (ii) to the
Administrative Agent for the account of each applicable Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;


 
- 119 -

--------------------------------------------------------------------------------

 
 
(e)           Fifth, to the payment of all other Obligations owing to the
Secured Parties in proportion to the respective amounts described in this clause
Fifth owing to them; and
 
(f)           Last, the balance, if any, after all of the Obligations have been
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, in the order set forth above.
 
ARTICLE VIII

 
THE AGENTS
 
SECTION 8.01.                           Appointment and Authority.  Each Lender
hereby irrevocably appoints DBTCA to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Each Lender hereby irrevocably appoints DBTCA to act on its behalf as
the Collateral Agent hereunder and under the other Loan Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.  Additionally, each Lender
authorizes the Administrative Agent and Collateral Agent to enter into the First
Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement and to
bind the Lenders thereby.
 
SECTION 8.02.                           Agents Individually.
 
(a)           Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
(b)           Each Lender understands that the respective Persons serving as
Agents, Co-Syndication Agents, Documentation Agent and Arrangers, acting in
their individual capacities, and their respective Affiliates (collectively, the
“Agents’ Groups”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agents’ Groups may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for their respective own accounts or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for
their respective own accounts or on behalf of others, equity, debt and similar
positions in the Borrower, another


 
- 120 -

--------------------------------------------------------------------------------

 
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, the Agents’ Groups
may receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agents’ Groups.  None of the members of the Agents’ Groups
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and none of the members of the Agents’ Group shall be liable for the failure to
so disclose or use, any information whatsoever about or derived from the
Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or
required to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.
 
(c)           Each Lender further understands that there may be situations where
members of the Agents’ Groups or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agents’
Groups is or shall be required to restrict its activities as a result of the
Person serving as an Agent, Co-Syndication Agents, Documentation Agent or Joint
Lead Arranger and Bookrunner being a member of the Agents’ Groups, and that each
member of the Agents’ Groups may undertake any Activities without further
consultation with or notification to any Lender.  None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agents’ Groups of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including any duty of trust or confidence) owing by any
member of the Agents’ Groups to any Lender including any such duty that would
prevent or restrict the Agents’ Groups from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for their respective own
accounts.
 
SECTION 8.03.                           Duties of Agents; Exculpatory
Provisions.
 
(a)           Each Agent’s duties hereunder and under the other Loan Documents
are solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Requisite Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
 
(b)           No member of the Agents’ Groups shall be liable to the Lenders for
any action taken or not taken by it (i) with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as such member of the Agents’ Groups shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
7.03 or 9.08) or (ii) in the

 
- 121 -

--------------------------------------------------------------------------------

 
absence of its own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.  No Agent shall be deemed
to have knowledge of any Default or Event of Default or the event or events that
give or may give rise to any Default or Event of Default unless and until the
Borrower or any Lender shall have given notice to such Agent describing such
Default or Event of Default and such event or events.
 
(c)           None of any Agent nor any member of the Agents’ Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to such Agent.
 
(d)           Nothing in this Agreement or any other Loan Document shall require
any Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to each Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by any Agent or any of its Related Parties.
 
SECTION 8.04.                           Reliance by Agents.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender prior to the making of
such Loan, or issuance of such Letter of Credit, and in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.  Each Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 8.05.                           Delegation of Duties.  Each Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent.  Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties.  Each such sub-agent and the Related Parties of the
applicable Agent and each such sub-agent shall be entitled to the benefits of
all provisions of this Article and Section 9.05 (as though such sub-agents were
the “Administrative Agent” or the “Collateral Agent,” as the case may be, under
the Loan Documents) as if set forth in full herein with respect thereto.

 
 
- 122 -

--------------------------------------------------------------------------------

 
 
SECTION 8.06.                           Resignation of Agents.  Each Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, subject to the reasonable consent of the Borrower (such
consent (i) not to be unreasonably withheld or delayed and (ii) not to be
required after the occurrence and during the continuance of an Event of Default
under Section 7.01(a) or Section 7.01(i)), to appoint a successor, which shall
be a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York.  If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent with the consent of the
Borrower (to the extent the Borrower’s consent would be required above) meeting
the qualifications set forth above.  In addition and without any obligation on
the part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Borrower and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the Effective Date of such
retiring Agent’s resignation.  Upon the resignation Effective Date established
in such notice and regardless of whether a successor Agent has been appointed
and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and (i) the retiring Agent shall be discharged from
its duties and obligations as Administrative Agent or Collateral Agent, as the
case may be, hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time as
the Requisite Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations as an Agent hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.05 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Administrative Agent or Collateral Agent, as the
case may be.
 
Any resignation by DBTCA as the Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuer and Swing Line Lender, (b)
the retiring Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuer to effectively
assume the obligations of the retiring Issuer with respect to such Letters of
Credit.
 
SECTION 8.07.                           Non-Reliance on Agents and Other
Lenders.
 
(a)           Each Lender confirms to each Agent, each other Lender and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on any Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making
 
- 123 -

--------------------------------------------------------------------------------

 
Loans and other extensions of credit hereunder and under the other Loan
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Loan Documents is suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon any Agent, any other Lender
or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:
 
(i)       the financial condition, status and capitalization of the Borrower and
each other Loan Party;
 
(ii)       the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
 
(iii)       determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and
 
(iv)       the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by any Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.
 
SECTION 8.08.                           No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Persons acting as Arrangers,
Co-Syndication Agents or Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or as a Lender hereunder.
 
SECTION 8.09.                           Security Trust Deed.  Each Lender
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the Transaction
Security (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
 
SECTION 8.10.                           Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party,

 
- 124 -

--------------------------------------------------------------------------------

 
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuers
and the Administrative Agent and their respective agents and external counsel
and all other amounts due the Lenders, the Issuers and the Administrative Agent
under Sections 2.03(h) and (i), Section 2.09 and Section 9.05) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 9.05.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
Issuer in any such proceeding.
 
SECTION 8.11.                           Collateral and Guarantee Matters.  The
Lenders, the Issuers, the Hedging Parties and the Treasury Services Banks
irrevocably authorize the Collateral Agent to (and upon request from the
Borrower, the Collateral Agent shall),
 
(a)           release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Loan Obligations (other than contingent
obligations with respect to which no claim has been asserted) and the expiration
or termination of all Letters of Credit (or other arrangements having been
entered into satisfactory to the applicable Issuer to eliminate such Issuer’s
credit exposure with respect thereto), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document to a Person other than Borrower or any Subsidiary Guarantor, (iii)
subject to Section 9.08, if approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under the Guarantee Agreement pursuant to clause (c) below or (v) on
more than 65% of the Equity Interests of a Non-U.S. Restricted Subsidiary that
is a Subsidiary Guarantor or “first tier” Non-U.S. Restricted Subsidiary if such
Lien could, in the good faith judgment of the Borrower, reasonably be expected
to have adverse tax consequences to the Borrower or its Restricted Subsidiaries;

 
 
- 125 -

--------------------------------------------------------------------------------

 
 
(b)           subordinate or release any Lien on any property granted to or held
by the Collateral Agent under any Loan Document that is subject to a Lien that
is permitted by Section 6.02(vi); and

(c)           release any Subsidiary Guarantor from its obligations under the
Guarantee Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary Guarantor from its obligations under the Guarantee Agreement pursuant
to this Section 8.11.  In each case as specified in this Section 8.11, the
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes such Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Security Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guarantee Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 8.11.
 


 
SECTION 8.12.                           Withholding Taxes.  To the extent
required by any applicable law, the Administrative Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower pursuant to Sections 2.14 and
2.15 and without limiting, expanding or otherwise affecting any obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses ,whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  The agreements in this Section 8.12 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Agreement and the repayment, satisfaction or discharge of all other
obligations.  For purposes of this Section 8.12, “Lender” shall include any
Issuer
 
ARTICLE IX

 
MISCELLANEOUS
 
SECTION 9.01.                           Notices
 
(a)           All notices, demands, requests, consents and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 


 
- 126 -

--------------------------------------------------------------------------------

 


(i)           if to the Borrower or any other Loan Party,


 

 
Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to:  575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul Berra
Telecopier No.:  314-674-6755
E-Mail Address:  jatich@solutia.com and pjberr@solutia.com
Website Address:  www.solutia.com



 

 
With a copy to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention of:  Ashley Gregory, Esq.
Telecopier No.:  212-446-4900
E-Mail Address:  ashley.gregory@kirkland.com



(ii)            if to the Administrative Agent, the Collateral Agent or the
Swing Line Lender:





 
Deutsche Bank Trust Company Americas
 
Attn: Erin Morrissey, Leveraged Loan Portfolio
 
60 Wall Street
 
New York, New York 10005
     
With a copy to:
     
Deutsche Bank Trust Company Americas
 
Attn: Nino Recko,
 
5022 Gate Parkway, Suite 200
 
Jacksonville, Florida 32256



(iii)            if to any Issuer or any other Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire,
 
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(b)           All notices, demands, requests, consents and other communications
described in Section 9.01(a) shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.17 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person
 


 
- 127 -

--------------------------------------------------------------------------------

 
 
must accomplish, and whether or not any such Person shall have accomplished, any
action prior to obtaining access to such items, including registration,
disclosure of contact information, compliance with a standard user agreement or
undertaking a duty of confidentiality) and such Person has been notified in
respect of such posting that a communication has been posted to the Approved
Electronic Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in Section 9.01(a); provided,
however, that notices and communications to the Administrative Agent or Issuer
pursuant to Article II or Article VIII) shall not be effective until received by
the Administrative Agent or Issuer.
 
(c)           Notwithstanding Sections 9.01(a) and 9.01(b) (unless the
Administrative Agent or Issuer requests that the provisions of Sections 9.01(a)
and 9.01(b) be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent or Issuer by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent or Issuer
to nino.recko@db.com and erin.morrissey@db.com or such other electronic mail
address (or similar means of electronic delivery) as the Administrative Agent or
Issuer may notify to the Borrower.  Nothing in this Section 9.01(c) shall
prejudice the right of the Administrative Agent or any Lender to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.
 
(d)           Reliance by Administrative Agent, Issuer and Lenders.  The
Administrative Agent, the Issuers and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the Issuers,
each Lender and the Related Parties of each of them from all documented losses,
liabilities and reasonably, documented out of pocket costs and expenses and
documented liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Person.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
SECTION 9.02.                           Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by Lenders hereto and shall survive the
making by the Lenders of the Loans, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and so
long as the Commitments have not been terminated.  The provisions of Sections
2.12, 2.13, 2.14, 2.15, 2.16, 9.05 and 9.16 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the termination of
the Commitments or the termination of this Agreement or any provision hereof.
 


 
- 128 -

--------------------------------------------------------------------------------

 
 
 
SECTION 9.03.                           Binding Effect.  Subject to Section
4.01, this Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof (which may be by facsimile transmission
or other electronic image scan transmission (e.g., “PDF” or “tif” via e-mail))
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.04.                           Successors and Assigns.
 
(a)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party.  All covenants, promises and agreements by or on behalf
of the Borrower, the Agents, the Issuers or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 9.04(f) below and, solely to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)           Each Lender may assign to one or more assignees (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or a Person engaged principally in the business of manufacture or sale of high
performance chemical based products that is a competitor of the Borrower or any
of its Subsidiaries) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that (A) except in the case of an
assignment of a Term Loan to a Lender or a Lender Affiliate or in connection
with the initial syndication of the Term Loans, the Borrower and the
Administrative Agent (and, in the case of the assignment of any Revolving Credit
Commitment, each Issuer and the Swing Line Lender) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed), (B) except in the case of an assignment to a Lender, a Lender
Affiliate or a Federal Reserve Bank or in connection with the initial
syndication of the Term Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than in the case of Term Loans, $1.0
million and in the case of Revolving Credit Commitments, $5.0 million, and in
each case in increments of $1.0 million in excess thereof (or (x) if the
aggregate amount of the Commitment or Loans of the assigning Lender is a lesser
amount, the entire amount of such Commitment or Loans, or (y) in any other case,
such lesser amount as the Borrower and the Administrative Agent otherwise
agree), (C) except in the case of the assignment to an Affiliate of such Lender
or an assignment required to be made pursuant to Section 2.19, the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (unless waived by the Administrative Agent in its sole discretion) and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, further, that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing.  Subject to
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five Business Days after the execution thereof
(unless otherwise determined by the Administrative Agent), (I) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such
 


 
- 129 -

--------------------------------------------------------------------------------

 
 
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (II) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.14,
2.15, 2.16 and 9.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.
 
(c)           By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption; (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements, if any,
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon either Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
 
(d)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and interest on) the Loans and L/C Borrowings owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error and the Borrower, the Agents and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (with respect to its own interest only), at any reasonable time and
from time to time upon reasonable prior notice.
 
(e)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee


 
- 130 -

--------------------------------------------------------------------------------

 
 
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above and, if required, the written
consent of the Borrower, the Administrative Agent, the Issuer and/or the Swing
Line Lender to such assignment, the Administrative Agent shall (i) accept such
Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.  No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
 
(f)           Each Lender may without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) each Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.13, 2.14, 2.15 and 2.16 and the provisions of
Section 5.01 (subject to the requirements and limitations of such sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04 (provided that no
participant shall be entitled to receive any greater amount pursuant to such
Sections than the Lender would have been entitled to receive in respect of the
interest transferred unless either (x) such transfer to such Participant is made
with the Borrower’s prior written consent (not to be unreasonably withheld) or
(y) a Default or an Event of Default has occurred and is continuing at the time
of such participation, and (iv) the Borrower, the Agents, the Lenders and the
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right (which each Lender agrees will not be
limited by the terms of any participation agreement or other agreement with a
participant) to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents (other than,
without the consent of the Participant, amendments, modifications or waivers
described in clauses (i), (ii), (iii) and (iv) of Section 9.08(d) that affect
such Participant).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amount) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(g)           Any Lender, without the consent of or notice to the Borrower or
the Administrative Agent, may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party
hereto.  In order to facilitate such a pledge or assignment, the Borrower shall,
at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made to the
Borrower by the assigning Lender hereunder.
 


 
- 131 -

--------------------------------------------------------------------------------

 


(h)           The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
each Issuer and each Lender, and any attempted assignment without such consent
shall be null and void.
 
SECTION 9.05.                           Expenses; Indemnity.
 
(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, each of the Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent, the Collateral Agent and the Arrangers
(and appropriate foreign and local counsel in applicable foreign and local
jurisdictions, but limited to one local counsel in each such jurisdiction), in
connection with the syndication of the Loans and Commitments provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by each Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by any of the
Arrangers, the Administrative Agent, the Collateral Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement (including its rights under this Section), the other Loan
Documents or the Loans made, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and, in connection with any such
enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent, any of the Arrangers or any Lender; provided that in the absence of
conflicts, reimbursement of legal fees and expenses shall be limited to
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders (which counsel shall
be designated by the Administrative Agent) (and any appropriate foreign and
local counsel in applicable foreign and local jurisdictions).
 
(b)           The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Co-Syndication Agents, the Documentation Agent, each of
the Arrangers, each Lender, each Affiliate of any of the foregoing Persons and
each of their respective Related Parties (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
documented losses, claims, damages, liabilities and out-of-pocket expenses,
including reasonable out-of-pocket counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution, delivery and enforcement of
this Agreement or any other Loan Document or the Commitment Letter, Engagement
Letter or Fee Letter or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder, the transactions contemplated hereby
thereby, (ii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
from any property owned or operated by the Borrower or any of the Subsidiaries,
or any Environmental Liability or Environmental Claim related in any way to the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses (A) are determined by a final judgment of a court of
competent jurisdiction to have arisen by reason of the Indemnitee’s gross
negligence, bad faith or willful misconduct or(B) arise from any action solely
among Indemnitees, other than any such actions that arise from an act or an
omission of the Borrower or any Subsidiary (and provided that withstanding the
foregoing provisions of this clause (B), the Administrative Agent, Collateral
Agent, Issuer and Swing Line Lender, each acting in such capacity, shall in any
event be indemnified subject to the other limitations set forth in
 


 
- 132 -

--------------------------------------------------------------------------------

 


this Section); and provided, further, that in the absence of conflicts,
reimbursement of reasonable legal fees, charges and disbursements in respect of
any matter for which indemnification is sought shall be limited to reasonable
fees, charges and disbursements of one counsel for all such Indemnitees (which
counsel shall be designated by the Administrative Agent) (and any appropriate
foreign and local counsel in applicable foreign and local jurisdictions).
 
(c)           To the extent that the Borrower fails to promptly pay any amount
to be paid by it to any Agent, any Issuer or the Swing Line Lender under
paragraph (a) or (b) of this Section, each Revolving Credit Lender and Term
Lender severally agrees to pay to such Agent, Issuer or Swing Line Lender, as
the case may be, such Revolving Credit Lender or Term Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (other than syndication expenses);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the applicable Agent, Issuer or the Swing Line Lender in its capacity as
such.  For purposes hereof, a Revolving Credit Lender or Term Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
outstanding Term Loans and Revolving Credit Commitments (or if the Aggregate
Commitments have terminated, Revolving Credit Exposure) at the time.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and no Indemnitee shall assert, and each Indemnitee
hereby waives, any claim against the Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any other agreement or
instrument contemplated hereby, the transactions contemplated hereby or any Loan
or the use of the proceeds thereof; provided that notwithstanding the foregoing,
to the extent required by Section 9.05(b), the Borrower shall not be required to
indemnify each Indemnitee for any special, indirect, consequential or punitive
damages of Persons other than any Indemnitee.
 
(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments and Letters of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, an Issuer or any Lender.  All amounts due under
this Section 9.05 shall be payable on written demand (together with customary
backup documentation supporting such reimbursement request) therefor.
 
SECTION 9.06.                           Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, Issuer and their respective
Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, Issuer or their respective
Affiliates, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, to or for the credit or the account of any Loan Party upon
any amount becoming due and payable by any Loan Party hereunder or under any
other Loan Document (whether at stated maturity, by acceleration or otherwise)
against any such due and payable amount held by such Lender, Issuer or their
respective Affiliates, irrespective of whether or not such Lender, Issuer or
their respective Affiliates shall have made any demand under this Agreement or
such other Loan Document.  In connection with exercising its rights pursuant to
the previous sentence, a Lender, Issuer or their respective Affiliates may at
any time use any Loan Party’s credit balances with the Lender, Issuer or their
respective Affiliates to purchase at the Lender’s, Issuer’s or their respective
Affiliates’ applicable spot rate of exchange any other currency or currencies
which the Lender, Issuer or their respective Affiliates
 


 
- 133 -

--------------------------------------------------------------------------------

 


considers necessary to reduce or discharge any amount due by such Loan Party to
the Lender, Issuer or their respective Affiliates, and may apply that currency
or those currencies in or towards payment of those amounts.  The rights of each
Lender, Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender, Issuer and their respective Affiliates may have.  Each Lender,
Issuer or their respective Affiliates agrees promptly to notify the Borrower and
the Administrative Agent after making any such setoff; provided that the failure
to give such notice shall not affect the validity of such setoff.
 
SECTION 9.07.                           Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
SECTION 9.08.                           Waivers; Amendment.
 
(a)           No failure or delay of any Agent, any Lender or any Issuer in
exercising any power or right hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Agents, the Lenders and
the Issuers hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default
regardless of whether an Agent, any Lender or any Issuer may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
 
(b)           Subject to Sections 9.08(c), 9.08(d), 9.08(f), 9.08(g) and
9.08(h), no amendment, modification, termination or waiver of any provision of
any Loan Document, or consent to any departure by any Loan Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders (or the Administrative Agent with the written consent of the Requisite
Lenders).
 
(c)           After the initial Borrowings, no amendment, waiver or consent
shall amend, modify supplement or waive the conditions precedent set forth in
Section 4.02 without the written consent of the Required Revolving Lenders (it
being understood that no other amendment, waiver, consent or other modification
of any term or provision of this Agreement, including any waiver of a covenant
or a Default or Event of Default, shall be deemed to be an amendment, waiver,
consent or other modification of Section 4.02 for purposes of this clause (c)).
 
(d)           Without the written consent of each Lender that would be directly
adversely affected thereby, no amendment, modification, termination, waiver or
consent shall be effective if the effect thereof would:
 
(i)       extend the scheduled final maturity of any Loan or Note or the
expiration date of any Commitment or increase the Commitment of any Lender;
 
(ii)       reduce or forgive the rate of interest on any Loan or L/C Borrowing
(other than any waiver of the application of the Default Rate of interest);
 


 
- 134 -

--------------------------------------------------------------------------------

 


(iii)       extend the time for payment of any such interest;
 
(iv)       reduce or forgive the principal amount of any Loan or L/C Borrowing
or waive, reduce or postpone any scheduled repayment pursuant to Section
2.06(c);
 
(v)       amend, modify, terminate or waive any provision of Section 9.08
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement contemplated by Section 2.21 or consented to by the
Requisite Lenders which afford the protections to such additional extensions of
credit of the type provided to the Loans on the Effective Date);
 
(vi)       except as expressly provided in the Loan Documents, release all or
substantially all of the Collateral or all or substantially all of the
Subsidiary Guarantors from the Guarantee Agreement or the Non-U.S. Guarantee
Agreements, as applicable;
 
(vii)                  consent to the assignment or transfer by any Loan Party
of any of its rights and obligations under any Loan Document;
 
(viii)                  amend the indemnification obligations of the Lenders set
forth in Section 9.05(c) or amend Sections 2.18 or 7.04 (only to the extent
relating to pro rata treatment of Lenders); or
 
(ix)       increase the maximum duration of Interest Periods hereunder without
the consent of all Lenders.
 
(e)           No amendment, modification, termination, waiver or consent with
respect to any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall:
 
(i)       amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of, or fees payable to, any Agent, in each case
without the consent of such Agent;
 
(ii)       amend, modify, terminate or waive any provision of any Loan Document
specifying the percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination to grant any consent thereunder
without the written consent of each Lender;
 
(iii)       amend modify or waive any provision of this Agreement relating to
the rights or obligations of any Issuer without the consent of such Issuer; or
 
(iv)       amend, modify or waive any provision of this Agreement relating to
the rights or obligations of the Swing Line Lender without the consent of the
Swing Line Lender.
 
(f)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement, the consent of the
Requisite Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right to either (i) replace such Non-Consenting Lender or Lenders (or, at
the option of the Borrower if the respective Lender’s consent is required with
respect to less than all Loans (or related Commitments), to replace only the
Commitments and/or Loans of the respective Non-Consenting Lender that gave rise
to the need to obtain such Lender’s individual consent) with one or more
assignees pursuant to, and with the effect of an assignment under, Section 2.18
so long as at the time of such replacement, each such assignee consents to the
proposed change, waiver, discharge or termination or (ii) terminate
 


 
- 135 -

--------------------------------------------------------------------------------

 


such Non-Consenting Lender’s Commitment (if such Lender’s consent is required as
a result of its Commitment) and/or repay each of the outstanding Loans of such
Lender that gave rise to the need to obtain such Lender’s consent; provided
that, unless the Commitments that are terminated and Loans that are repaid
pursuant to the preceding clause (ii) are immediately replaced in full at such
time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to the preceding
clause (ii), the Requisite Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto.
 
(g)           Without the consent of any other Person, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.  Notwithstanding anything to the
contrary contained in this Section 9.08, the Guarantee Agreement, the Non-U.S.
Guarantee Agreements, the Security Documents and any related documents executed
by Non-U.S. Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may, together with this
Agreement, be amended and waived with the consent of the Administrative Agent
and the Collateral Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Requirements of Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause such Guarantee
Agreement, Non-U.S. Guarantee Agreement, Security Document or other document to
be consistent with this Agreement and the other Loan Documents.
 
(h)           Notwithstanding the foregoing, this Agreement and each Loan
Document may be amended (or amended and restated) with the written consent of
the Requisite Lenders, the Administrative Agent and the Borrower (a) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Obligations and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Requisite Lenders.
 
(i)           Further, notwithstanding anything to the contrary contained in
this Section 9.08, if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent), in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Requisite
Lenders within five Business Days following receipt of notice thereof.
 
(j)           Replacement Revolving Credit Facility.  In addition,
notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
relevant Replacement Revolving Credit Facility (as defined below) to incur a
replacement revolving credit facility (“Replacement Revolving Credit Facility”)
that permanently refinances, refunds, extends, renews or replaces all or a
portion of the Revolving Credit Commitments hereunder; provided that (a) the
aggregate amount of revolving commitments under such Replacement Revolving
Credit Facility shall not, except as permitted by Section 2.21, exceed, when
aggregated with the amount of remaining Revolving Credit Commitments, the amount
of the Aggregate Commitments on
 


 
- 136 -

--------------------------------------------------------------------------------

 


the Effective Date, (b) the Borrower shall be the only borrower under such
Replacement Revolving Credit Facility and the Subsidiary Guarantors shall be the
only guarantors, if any, with respect thereto, (c) the maturity date of the
Replacement Revolving Credit Facility shall not be earlier than the Revolving
Loan Maturity Date, (d) the Indebtedness under such Replacement Revolving Credit
Facility, if secured, is secured only by Liens on the Collateral (and not by any
other assets) granted in favor of the Collateral Agent or another agent
appointed in connection with such Replacement Revolving Credit Facility that are
subject to the terms of an intercreditor agreement that is reasonably
satisfactory to the Collateral Agent, (e) the interest rate and fees applicable
to the Replacement Revolving Credit Facility shall be determined by the Borrower
and the applicable new lenders, (f) such Replacement Revolving Credit Facility
may have other terms applicable to letters of credit and swingline loans issued
thereunder and (g) all other terms of such Replacement Revolving Credit Facility
shall be substantially similar to the Revolving Commitments.
 
SECTION 9.09.                           Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan or participation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or participation
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
 
SECTION 9.10.                           Entire Agreement.  This Agreement and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof.  Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents; provided that any letter agreement relating to the
subject matter hereof between or among the Borrower and any of the Agents, the
Arrangers the Issuers and the Lenders shall remain effective in accordance with
its terms.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
SECTION 9.11.                           WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12.                           Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect,


 
- 137 -

--------------------------------------------------------------------------------

 


the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 9.13.                           Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic image scan transmission
(e.g., “PDF” or “tif” via e-mail) shall be as effective as delivery of a
manually signed counterpart of this Agreement.
 
SECTION 9.14.                           Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.
 
SECTION 9.15.                           Jurisdiction; Consent to Service of
Process.
 
(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined
exclusively in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court referred to in paragraph
(a) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process by hand or overnight courier service, or mailed by certified or
registered mail.  Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.16.                           Confidentiality.  Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or


 
- 138 -

--------------------------------------------------------------------------------

 


similar legal process (it being understood that, to the extent permitted, the
Administrative Agent, the Collateral Agent or such Lender or such Issuer, as the
case may be, shall provide the Borrower with prompt notice thereof to the extent
permitted by law or such legal process), (d) to any other party hereto, (e) in
connection with (i) the exercise of any remedies hereunder or under any other
Loan Document, (ii) any action or proceeding relating to this Agreement or any
other Loan Document, (iii) the enforcement of rights under this Agreement or
under any other Loan Document or (iv) any litigation or proceeding to which the
Administrative Agent, the Collateral Agent, any Issuer or any Lender or any of
its respective Affiliates may be a party; provided, however, in each case in
this clause (e), the applicable Agent, Issuer or Lender or their Affiliates, as
the case may be, shall take reasonable steps to preserve the confidential nature
of the information, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
direct or indirect party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives),
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iii) any rating
agency when required by it, (iv) the CUSIP Service Bureau or any similar
organization, (g) in customary fashion to market data collectors, similar
services providers to the lending industry, and service providers to any of the
Arrangers, the Agents, the Co-Syndication Agents, the Documentation Agent and
the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than any
Loan Party not in violation of any written confidentiality agreement to the
knowledge of such Agent, Lender or Affiliate.  For purposes of this Section,
“Information” means all non-public information received from any Loan Party or
any of its respective Subsidiaries relating to any Loan Party or any of its
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the Collateral
Agent or any Lender on a nonconfidential basis prior to disclosure by any Loan
Party or any of its respective Subsidiaries.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
complied with Requirements of Law or exercised commercially reasonable care.
 
SECTION 9.17.                           Posting of Approved Electronic
Communications.
 
(a)           Each of the Lenders and each Loan Party agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar secured
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
 
(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily the most secure method of
communication and that there are confidentiality and other risks associated with
such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
 


 
- 139 -

--------------------------------------------------------------------------------

 


hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(c)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE.”  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
(d)           Each of the Lenders and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 9.18.                           Treatment of Information.
 
(a)           Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting
Information”).  Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information.  Each Lender acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the such issuer of such securities or, subject to certain limited exceptions,
from communicating such information to any other Person.  Neither the
Administrative Agent nor any of its Related Parties shall, by making any
Communications (including Restricting Information) available to a Lender, by
participating in any conversations or other interactions with a Lender or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender may make
to limit or to not limit its access to Restricting Information.  In particular,
none of the Administrative Agent nor any of its Related Parties (i) shall have,
and the Administrative Agent, on behalf of itself and each of its Related
Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party or Lender
or any of their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender.
 


 
- 140 -

--------------------------------------------------------------------------------

 


(b)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lenders whether by posting
to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lenders to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.16) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by an Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 9.18 shall modify or limit a Lender’s
obligations under Section 9.16 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
 
(c)           Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender’s Administrative Questionnaire.  Each Lender agrees
to notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.
 
(d)           Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally.  Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
 
(e)           The provisions of the foregoing clauses of this Section 9.18 are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information.  Neither the Administrative
Agent nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that
 


 
- 141 -

--------------------------------------------------------------------------------

 


an Loan Party’s or Lender’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party or Lender with its contractual obligations
or its duties under applicable law in respect of Restricting Information and
each of the Lenders and each Loan Party assumes the risks associated therewith.
 
SECTION 9.19.                           USA PATRIOT Act Notice.  Each Lender
that is subject to the PATRIOT Act and each Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Borrower and the other
Loan Parties, which information includes the name, address and tax
identification number of the Borrower and the other Loan Parties and other
information regarding the Borrower and the other Loan Parties that will allow
such Lender or Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the PATRIOT Act.  This notice is given in accordance
with the requirements of the PATRIOT Act and is effective as to the Lenders and
the Agents.
 
SECTION 9.20.                           Intercreditor
Agreement.  Notwithstanding anything to the contrary contained herein, each
Lender acknowledges that the Lien and security interest granted to the
Collateral Agent pursuant to the Security Documents and the exercise of any
right or remedy by such Collateral Agent thereunder may become subject to the
provisions of the First Lien Intercreditor Agreement.  In the event of any
conflict between the terms of the First Lien Intercreditor Agreement and the
Security Documents, the terms of the First Lien Intercreditor Agreement shall
govern and control.
 
SECTION 9.21.                           No Fiduciary Duty.  Each Agent, the
Co-Syndication Agents, the Documentation Agent, each Joint Lead Arranger and
Bookrunner, each Issuer and each Lender and their respective Affiliates
(collectively, the “Lender Parties”), may have economic interests that conflict
with those of the Borrower and its Subsidiaries.  The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lender Parties and the Borrower, its Subsidiaries, its stockholders or its other
affiliates.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrower and its applicable
Subsidiaries, on the other, (ii) in connection therewith and with the process
leading to such transaction each of the Lender Parties is acting solely as a
principal and not the agent or fiduciary of the Borrower or any of its
Subsidiaries, or their respective management, stockholders, creditors or any
other Person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any of its Subsidiaries with respect
to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising the Borrower or any of its Subsidiaries on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (iv) each of the Borrower and its
Subsidiaries have consulted their own legal and financial advisors to the extent
they have deemed appropriate.  The Borrower further acknowledges and agrees that
it and each of its Subsidiaries is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.  The
Borrower agrees that it will not, and will cause each of its Subsidiaries not
to, claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower or any of its
Subsidiaries, in connection with such transactions or the process leading
thereto.
 
SECTION 9.22.                           Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower is made to the Administrative Agent,
any Issuer or any Lender, or the Administrative Agent, such Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or


 
- 142 -

--------------------------------------------------------------------------------

 


any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and each Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
[Signature Pages Follow]
 
 


 
- 143 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
SOLUTIA INC.,
 
as Borrower
 
By: /s/ James M. Sullivan         
Name:  James M. Sullivan
Title:  Executive Vice President, Chief Financial Officer and Treasurer


 
S-1 

--------------------------------------------------------------------------------

 


DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Administrative Agent, Collateral Agent, Swing Line Lender and as a Lender
 
By:  /s/ Erin Morrissey        
Name:  Erin Morrissey
Title:  Vice President
 
By: /s/ Carin Keegan         
Name:  Carin Keegan
Title:  Director


 
S-2 

--------------------------------------------------------------------------------

 


CITIBANK, N.A,
as a Lender and an Issuer
 
By: /s/ Kirkwood Roland         
Name:  Kirkwood Roland
Title:  Vice President


 
S-3 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.,
as a Lender
 
By:  /s/ Jennifer Heard          
Name:  Jennifer Heard
Title:  Vice President






 
S-4 

--------------------------------------------------------------------------------

 
 
HSBC BANK USA, N.A.,
as a Lender
 
By:  /s/ Jeremy Bollington        
Name:  Jeremy Bollington
Title:  Head of Coverage & Client Management Global Banking and Markets






 
S-5

--------------------------------------------------------------------------------

 


JEFFERIES FINANCE LLC,
as a Lender
 
By:  /s/ E. Joseph Hess     
Name:  E. Joseph Hess
Title:  Managing Director






 
S-6

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK
as a Lender
 
By:  /s/ Robert M. Sander    
Name:  Robert M. Sander
Title:  Vice President






 
S-7

--------------------------------------------------------------------------------

 
GE CAPITAL COMMERCIAL, INC.
as a Lender
 
By:  /s/ Stephen F. Schroppe         
Name:  Stephen F. Schroppe
Title:  Duly Authorized Signatory






 
S-8

--------------------------------------------------------------------------------

 
THE NORTHERN TRUST COMPANY,
as a Lender
 
By:  /s/ Laurie Kieta         
Name:  Laurie Kieta
Title:  Vice President




 
S-9
 


 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



EXHIBIT A
 
FORM OF ADMINISTRATIVE QUESTIONNAIRE


[In the form provided by the Administrative Agent.]





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
FORM OF BORROWING NOTICE
 
To:
DEUTSCHE BANK TRUST COMPANY AMERICAS,

 
 
as Administrative Agent for the Lenders

 
 
[]

 
 
[]

 
 
[]

 
Attention:  []
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders, as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.
 
Pursuant to Section 2.02 of the Credit Agreement, the Borrower hereby gives you
notice that it requests:
 
___           A new [Term Borrowing][Revolving Credit Borrowing]
 
___           Conversion of [Term Loans][Revolving Credit Loans]
 
___           Continuation of Eurodollar Loans
 
to be made on the terms set forth below:
 
(A)
Date of Borrowing (which is a Business Day)
   
(B)
Principal amount of Borrowing
   
(C)
Type of Borrowing 1
   
(D)
For a Eurodollar Borrowing, the Interest Period and the last day thereof 2
 
 
(E)
Funds are requested to be disbursed to the following account(s)3
 
 




--------------------------------------------------------------------------------

 
1Specify Eurodollar Borrowing or Base Rate Borrowing.
 
2Shall be subject to the definition of “Interest Period” in the Credit
Agreement.
 
3Specify the location and number of the account or accounts to which funds are
to be disbursed, which shall comply with the requirements of the Credit
Agreement.

 

 
 
 

--------------------------------------------------------------------------------

 

Upon acceptance of any or all of the Loans made in response to this request, the
Borrower shall be deemed to have represented and warranted that the conditions
to lending specified in Section 4.02 of the Credit Agreement have been
satisfied.
 
[Signature Page Follows]

 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
SOLUTIA INC.
 
By:      ____________________      
 
Name:
 
Title:

[BORROWING NOTICE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
FORM OF SWING LINE LOAN NOTICE
 
To:
DEUTSCHE BANK TRUST COMPANY AMERICAS,

 
as Administrative Agent for the Lenders

DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Swing Line Lender
 
[]
 
[]
 
[]
 
Attention:  []
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders, as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On   _________________________ (a Business Day).
 
2.           In the amount of
$      _________________.                                                          .
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.
 
 
Upon acceptance of any or all of the Loans made in response to this request, the
Borrower shall be deemed to have represented and warranted that the conditions
to lending specified in Section 4.02 of the Credit Agreement have been
satisfied.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



 
SOLUTIA INC.
 
By:    ____________________        
 
Name:
 
Title:

[SWING LINE LOAN NOTICE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders, as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns,
without recourse, to the Assignee, and the Assignee hereby irrevocably purchases
and assumes, without recourse, from the Assignor, subject to and in accordance
with the Standard Terms and Conditions set forth in Annex 1 hereto and the
Credit Agreement, effective as of the Effective Date set forth below, (i) the
interests set forth below in the Assignor’s rights and obligations as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all such outstanding rights and obligations of the Assignor
under the facility identified below (including participations in any Letters of
Credit and Swing Line Loans included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.           Assignor:  _______________
2.           Assignee:  _______________
3.           Assigned Interest:
Credit Facility
 
Principal Amount Assigned
 
Percentage Assigned of aggregate Revolving Commitments / Loans (set forth, to at
least 8 decimals, as a percentage of the aggregate Revolving Commitments / Loans
of all Lenders thereunder)
 
Term Loans:
   
Revolving Credit Commitment:
   

 
4.           Effective Date of the Assignment (the “Effective
Date”):  _______________
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and
 
Assumption are hereby agreed to:
 
_____________________, as Assignor
 
By:    ____________________      
 
Name:
 
Title:
 
_____________________, as Assignee
 
By:   ____________________       
 
Name:
 
Title:
 
[Consented to:
 
SOLUTIA INC.
 
By:  ____________________        
 
Name:
 
Title:]*
 
[Consented to and]*Accepted:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as
 
    Administrative Agent
 
By:  ____________________        
 
Name:
 
Title:
 
By:  ____________________        
 
Name:
 
Title:
 


 


 

[ASSIGNMENT AND ASSUMPTION]
 
 

--------------------------------------------------------------------------------

 

[Consented to]*:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as
 
    Swing Line Lender and Issuer
 
By:  ____________________        
 
Name:
 
Title:
 
By:  ____________________          
 
Name:
 
Title:
 
[Consented to]*:
 
[                                         ], as
 
    Issuer
 
By:  ____________________          
 
Name:
 
Title:
 
By:  ____________________          
 
Name:
 
Title:
 
*           To be included only if consents are required under Section 9.04(b)
of the Credit Agreement

[ASSIGNMENT AND ASSUMPTION]
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 
SOLUTIA INC.
 
CREDIT AGREEMENT
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of its obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or thereto.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender thereunder, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
has experience and expertise in the making of or investing in commitments, loans
or investments such as the Commitments and Loans, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 4.01(h) or 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest, (vii) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
an Administrative Questionnaire, (viii) the Administrative Agent has received a
processing and recordation fee of $3,500 as of the Effective Date to the extent
required by the Credit Agreement, and (ix) if it is a Non-U.S. Lender or a
Domestic Person that is not an “exempt recipient” (as defined in Treasury
Regulations Section 1.6049-4(c)), attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.15 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations that by
the terms of the Loan Documents are required to be performed by it as a Lender,
and (iii) it will make or invest in its Commitments and
 

 
 

--------------------------------------------------------------------------------

 

Loans for its own account in the ordinary course and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act of 1933, as amended, or the Exchange Act, or other federal securities laws
(it being understood that, subject to the provisions of Sections 2.19, 9.04 and
9.08(e) of the Credit Agreement, the disposition of such Commitments and Loans
or any interests therein shall at all times remain within its exclusive
control).
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest and other amounts) to the Assignor for amounts
that have accrued to but excluding the Effective Date and to the Assignee for
amounts that have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy (or other electronic transmission) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be construed in accordance
with and governed by the law of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
To:
Each of the Lenders (as defined below) and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent for such Lenders

 
 
c/o DEUTSCHE BANK TRUST COMPANY AMERICAS

 
 
[]

 
 
[]

 
 
[]

 
Attention:  []
 
Solutia Inc.
 
Ladies and Gentlemen:
 
This Compliance Certificate is being delivered pursuant to Section
5.01[(a)][(b)] of the Credit Agreement dated as of March 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SOLUTIA INC., a Delaware corporation (the
“Borrower”); the lending institutions from time to time parties thereto (the
“Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for
the Lenders, as collateral agent for the Secured Parties, as swing line lender
and as an issuer; DEUTSCHE BANK SECURITIES INC.; and the other agents party
thereto.  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
 
The undersigned on behalf of the Borrower hereby certifies, represents and
warrants that as of [                   ] (the “Test Date”):1
 
(a)           the Fixed Charge Coverage Ratio was _:1.0, as computed on
Attachment 1 hereto and such amount [complies] [does not comply] with the
provisions of Section 6.12 of the Credit Agreement;
 
(b)           the Total Leverage Ratio was _:1.0, as computed on Attachment 2
hereto and such ratio [complies] [does not comply] with the provisions of
Section 6.13 of the Credit Agreement;
 
(c)           [the Total Net Leverage Ratio was _:1.0, as computed on Attachment
3 hereto;]2
 
(d)           [the Excess Cash Flow for the fiscal year ending on the Test Date
was [          ], which computation is set forth on Attachment 4 hereto; and]3



--------------------------------------------------------------------------------

 
1
Test Date should be date of most recent financial statements delivered under
Section 5.01 of the Credit Agreement.

 
 
2
Include Total Net Leverage Ratio calculations on certificates delivered pursuant
to Section 5.01(a) of the Credit Agreement.

 
 
3
Include Excess Cash Flow calculations on certificates delivered pursuant to
Section 5.01(b) of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

(e)           no Default or Event of Default has occurred and is continuing
[other than as follows; describe steps being taken to cure such Default or Event
of Default:].
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered by its duly Authorized Officer on this ___ day of
________.
 
 
SOLUTIA INC.
 
By:  ____________________          
 
Name:
 
Title:   [Financial Officer]

[COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
1.      Fixed Charge Coverage Ratio:1
 

  A.  
Consolidated EBITDA
$_______
                B.  
Capital Expenditures
$_______
                C.  
Consolidated Fixed Charges
$_______
                D.  
Fixed Charge COVERAGE RATIO:  The ratio of Item
1.A. minus Item 1.B. to Item 1.C.:
 
______:1.0






--------------------------------------------------------------------------------

 
1
Provide details of computation of each component.

 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 2
 
2.       Total Leverage Ratio: 2

  A.  
Consolidated Indebtedness
$_______
                B.  
Consolidated EBITDA
$_______
                   
TOTAL LEVERAGE RATIO:  The ratio of Item
2.A. to Item 2.B.:
 
______:1.0




--------------------------------------------------------------------------------

 
2
Provide details of computation of each component.

 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 3
 
3.       Total Net Leverage Ratio: 1

  A.  
Consolidated Net Indebtedness
$_______
                B.  
Consolidated EBITDA
$_______
                   
TOTAL NET LEVERAGE RATIO:  The ratio of Item
3.A. to Item 3.B.:
 
______:1.0




--------------------------------------------------------------------------------

 
1
Provide details of computation of each component.

 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 4
 
3.      Excess Cash Flow: 2
 

      A.  
Excess Cash Flow
 
$_______






--------------------------------------------------------------------------------

 
2
Provide details of computation of Excess Cash Flow.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT
 
INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT (this “Agreement”), dated as
of March 17, 2010, is made by SOLUTIA INC., a Delaware corporation (the
“Borrower”), and each Subsidiary of the Borrower listed on Schedule I hereto
(the “Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).
 
Reference is made to (a) the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower; the lending
institutions from time to time parties thereto (the “Lenders”); DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent for the Lenders, as collateral
agent for the Secured Parties, as swing line lender and as an issuer and the
other parties thereto, and (b) the Guarantee Agreement dated as of March 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), among the Guarantors (as
defined in the Guarantee Agreement) and the Collateral Agent.  Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.
 
The Lenders have agreed to make Loans to the Borrower and issue Letters of
Credit pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement.  The Guarantors have agreed to guarantee such Loans
and the other Guaranteed Obligations (as defined in the Guarantee Agreement)
pursuant to the Guarantee Agreement; the Guarantors also have granted Liens on
and security interests in certain of their assets to secure the Guaranteed
Obligations.  The obligations of the Lenders to make Loans and issue Letters of
Credit are conditioned on, among other things, the execution and delivery by the
Borrower and the Guarantors of an agreement in the form hereof.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.                      Indemnity and Subrogation.  In addition to all
such rights of indemnity and subrogation as the Guarantors may have under
applicable law (but subject to Section 3), the Borrower agrees that (a) in the
event a payment shall be made by any Guarantor under the Guarantee Agreement on
account of any Obligations, the Borrower shall indemnify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to any Security Document to satisfy a claim of any Secured Party on account of
any Obligations, the Borrower shall indemnify such Guarantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.
 
SECTION 2.                      Contribution and Subrogation.  Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that in the event a
payment shall be made by any other Guarantor under the Guarantee Agreement or
assets of any other Guarantor shall be sold pursuant to any Security Document to
satisfy a claim described in Section 1 hereof of any Secured Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 1 hereof, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to such Contributing
Guarantor’s Pro Rata Share (as defined below) of the amount by which the payment
made by the Claiming Guarantor exceeds the Claiming Guarantor’s Pro Rata
Share.  Any Contributing Guarantor making any payment to a Claiming Guarantor
pursuant to this Section 2 shall be subrogated to the rights of such Claiming
Guarantor under Section 1 hereof to the extent of such payment.
 

 
 

--------------------------------------------------------------------------------

 

“Pro Rata Share” means, for any Guarantor, the ratio (expressed as a percentage)
of (x) the amount by which the aggregate present fair saleable value of all
properties of such Guarantor (excluding any Equity Interests of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor under the Loan Documents and any
obligations of any other Guarantor that have been guaranteed by such Guarantor)
to (y) the amount by which the aggregate fair saleable value of all properties
of all of the Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Borrower and the Guarantors under the Loan
Documents) of all of the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.
 
In any action or proceeding involving any state corporate law, or any state or
Federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under the Guarantee
Agreement, any Security Document or any other Loan Document would otherwise,
taking into account the provisions of this Section 2, be held or determined to
be void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under such Loan Document,
then, notwithstanding any other provision hereof or of any other Loan Document
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
SECTION 3.                      Subordination.  Notwithstanding any provision of
this Agreement to the contrary, all rights of the Guarantors under Sections 1
and 2 hereof and all other rights of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the payment in
full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations).  No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 1 and 2 hereof (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
 
SECTION 4.                      Termination.  This Agreement (i) shall
automatically terminate when (a) all the Loan Obligations have been paid in full
(other than contingent indemnification obligations) and no Letters of Credit are
outstanding (or arrangements satisfactory to the Issuer have been entered into
to eliminate its  credit exposure with respect thereto) and (b) the Secured
Parties have no further commitment to lend under the Credit Agreement and
(ii) to the extent permitted by applicable law shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment in respect
of any Guaranteed Obligation is rescinded or must otherwise be restored by any
Secured Party upon any bankruptcy or reorganization of any Guarantor or
otherwise.  A Guarantor shall automatically be released from its obligations
hereunder if it is released from the Guarantee Agreement in accordance with
Section 8.11(c) of the Credit Agreement.
 
SECTION 5.                                Governing Law.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 6.                      Waivers; Amendment.  (a)  No failure or delay of
any Secured Party or any Guarantor in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power or any abandonment or discontinuance of steps to enforce
such a right or power by any Secured Party or any Guarantor preclude any other
or further exercise thereof or the exercise of any other right or power.  The
remedies of the Secured Parties and the Guarantors her
 

 
 

--------------------------------------------------------------------------------

 

under are cumulative and are not exclusive of any other rights or remedies that
they would otherwise have.  No waiver of any provisions of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into in accordance with Section 9.08 of the Credit Agreement.
 
SECTION 7.                      Notices.  All communications and notices
hereunder shall be in writing and given as provided in Section 9.01 of the
Credit Agreement and addressed as specified therein.
 
SECTION 8.                      Successors and Assigns; Binding Agreement;
Assignments; Several Agreement.  (a)  This Agreement shall be binding upon the
Borrower and each Guarantor and their respective successors and permitted
assigns, and shall inure to the benefit of the Borrower, each Guarantor and the
Secured Parties, and their respective successors and permitted assigns, except
that neither the Borrower nor any Guarantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such attempted assignment or transfer shall be void) except as permitted by the
Credit Agreement.  Notwithstanding the foregoing, at the time any Guarantor is
released from its obligations under the Guarantee Agreement and any Security
Documents to which it is a party in accordance with the Loan Documents, such
Guarantor will cease to have any rights or obligations under this Agreement.
 
(b)           This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.
 
SECTION 9.                      Survival of Agreement; Severability.  (a)  All
covenants and agreements made by the Borrower and each Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or the other Loan Documents shall be considered to
have been relied upon by the Secured Parties and each Guarantor and shall
survive the making by the Lenders of the Loans, and shall continue in full force
and effect until this Agreement shall terminate.
 
(b)           In the event any one or more provisions contained in this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
SECTION 10.                                Jurisdiction; Consent to Service of
Process.  (a)  Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Collateral Agent
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this
 

 
 

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents against any Guarantor or its properties in
the courts of any jurisdiction.
 
Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court referred to in paragraph (a) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
Each party to this Agreement irrevocably consents to service of process in the
manner provided for in Section 9.15 of the Credit Agreement.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 11.                                WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.
 
SECTION 12.                                Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by telecopy or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
 
SECTION 13.                                Rules of Interpretation.  The rules
of interpretation specified in Section 1.03 of the Credit Agreement shall be
applicable to this Agreement.  Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting this Agreement.
 
SECTION 14.                                Additional Guarantors.  Pursuant to
Section 5.15 of the Credit Agreement, each Subsidiary (other than any Excluded
Subsidiary) of the Borrower that was not in existence on the Effective Date or
has not previously executed the Guarantee Agreement is required to enter into
this Agreement as a Guarantor.  Upon execution and delivery by the Collateral
Agent and a Subsidiary of an instrument in the form provided in Annex I to the
Security Agreement, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor hereunder.  The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.
 
 
SOLUTIA INC.
 
By:  ____________________      
 
Name:
 
Title:
 
CPFILMS INC.
 
By:  ___________________          
 
Name:
 
Title:
 
FLEXSYS AMERICA CO.
 
By:  ___________________          
 
Name:
 
Title:
 
FLEXSYS AMERICA L.P.
 
By: Flexsys America Co., its general partner]
 
By:  ___________________    
 
    Name:
 
    Title:
 

[INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
MONCHEM INTERNATIONAL, INC.
 
By:        ___________________    
 
 
Name:
 
 
Title:
 
 
SOLUTIA BUSINESS ENTERPRISES INC.
 
By:    ___________________        
 
Name:
 
Title:
 
SOLUTIA INTER-AMERICA, INC.
 
By:    ___________________        
 
Name:
 
Title:
 
SOLUTIA OVERSEAS, INC.
 
By:   ___________________         
 
Name:
 
Title:

[INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
By: ___________________           
 
Name:
 
Title:
 
By:  ___________________          
 
Name:
 
Title:

[INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
to the Indemnity Subrogation
and Contribution Agreement
 
Guarantors
 
Name
CPFilms Inc.
Flexsys America Co.
Flexsys America L.P.
Monchem International, Inc.
Solutia Business Enterprises Inc.
Solutia Inter-America, Inc.
Solutia Overseas, Inc.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
 
FORM OF TERM NOTE
 
THIS TERM NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS TERM NOTE AND THE OBLIGATIONS REPRESENTED
HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$____________ 
New York, New York
 ____________ __, 20
 
FOR VALUE RECEIVED, the undersigned, SOLUTIA INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay [Lender] (the “Lender”) or
its registered permitted assigns, at the office of the Administrative Agent
specified in the Credit Agreement referred to below, on each date set forth
under the Credit Agreement and the Maturity Date (capitalized terms used without
definition shall have the meanings assigned to such terms in that certain Credit
Agreement dated as of March 17, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower; the lending institutions from time to time
parties thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent for the Lenders, as collateral agent for the Secured
Parties, as swing line lender and as an issuer and the other parties thereto)
the then due unpaid principal amount of all Term Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, such payment or payments to be in
immediately available funds in Dollars, and to pay interest from the date of
such Term Loan on such principal amount from time to time outstanding, in like
funds, at said office, at a rate or rates per annum and payable on such dates as
are determined pursuant to the Credit Agreement.
 
The Borrower promises to pay accrued and unpaid interest, upon demand, on past
due amounts (including, to the extent permitted by law, interest on past due
interest) under the Term Loans at a rate or rates determined as set forth in the
Credit Agreement.
 
To the extent permitted by applicable law, the Borrower hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever.  The nonexercise
by the holder of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.
 
Term Loans evidenced by this Term Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest in accordance with the
terms of this Term Note and the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

This Term Note evidences Term Loans referred to in the Credit Agreement which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  This Term Note is entitled to the
benefit of the Credit Agreement and other Loan Documents, including the
guarantees thereunder.  THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
 
SOLUTIA INC.,
 
as Borrower
 
By:    ___________________        
 
Name:
 
Title:

[TERM NOTE]
 
 

--------------------------------------------------------------------------------

 

Loans and Payments
 
Amount and Type of Term Loan
Maturity Date
Principal
Interest
Unpaid
Principal
Balance of Note
Name of
Person Making Notation
                                   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2
 
FORM OF REVOLVING CREDIT NOTE
 
THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING CREDIT NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$____________ 
New York, New York
 ____________ __, 20
 
FOR VALUE RECEIVED, the undersigned, SOLUTIA INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay [Lender] (the “Lender”) or
its registered permitted assigns, at the office of the Administrative Agent
specified in the Credit Agreement referred to below, on each date set forth
under the Credit Agreement and the Maturity Date (capitalized terms used without
definition shall have the meanings assigned to such terms in that certain Credit
Agreement dated as of March 17, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower; the lending institutions from time to time
parties thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent for the Lenders, as collateral agent for the Secured
Parties, as swing line lender and as an issuer and the other parties thereto)
the then due unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, such payment or
payments to be in immediately available funds in Dollars, and to pay interest
from the date of such Revolving Credit Loan on such principal amount from time
to time outstanding, in like funds, at said office, at a rate or rates per annum
and payable on such dates as are determined pursuant to the Credit Agreement.
 
The Borrower promises to pay accrued and unpaid interest, upon demand, on past
due amounts (including, to the extent permitted by law, interest on past due
interest) under the Revolving Credit Loans at a rate or rates determined as set
forth in the Credit Agreement.
 
To the extent permitted by applicable law, the Borrower hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever.  The nonexercise
by the holder of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.
 
Revolving Credit Loans evidenced by this Revolving Credit Note and all payments
and prepayments of the principal hereof and interest hereon and the respective
dates thereof shall be endorsed by the holder hereof on the schedule attached
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by such holder in
its internal records; provided, however, that any failure of the holder hereof
to make such a notation or any error in such notation shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Revolving Credit Note and the Credit
Agreement.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

This Revolving Credit Note evidences Revolving Credit Loans referred to in the
Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  This Revolving
Credit Note is entitled to the benefit of the Credit Agreement and other Loan
Documents, including the guarantees thereunder.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
 
SOLUTIA INC.,
 
as Borrower
 
By:    ___________________        
 
Name:
 
Title:

[REVOLVING CREDIT NOTE]
 
 

--------------------------------------------------------------------------------

 

Loans and Payments
 
Amount and Type of Revolving Credit Loan
Maturity Date
Principal
Interest
Unpaid
Principal
Balance of Note
Name of
Person Making Notation
                                   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-3
 
FORM OF SWING LINE NOTE
 
THIS SWING LINE NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS SWING LINE NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$____________ 
New York, New York
 ____________ __, 20
 
FOR VALUE RECEIVED, the undersigned, SOLUTIA INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay [Lender] (the “Lender”) or
its registered permitted assigns, at the office of the Lender specified in the
Credit Agreement referred to below, on each date set forth under the Credit
Agreement and on the fifth Business Day prior to the Revolving Credit Maturity
Date (capitalized terms used without definition shall have the meanings assigned
to such terms in that certain Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower; the lending
institutions from time to time parties thereto (the “Lenders”); DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent for the Lenders, as collateral
agent for the Secured Parties, as swing line lender and as an issuer and the
other parties thereto) the then due unpaid principal amount of each Swing Line
Loan made by the Lender to the Borrower pursuant to the Credit Agreement, such
payment or payments to be in immediately available funds in Dollars, and to pay
interest from the date of each such Swing Line Loan on such principal amount
from time to time outstanding, in like funds, at said office, at a rate or rates
per annum and payable on such dates as are determined pursuant to the Credit
Agreement.
 
The Borrower promises to pay accrued and unpaid interest, upon demand, on past
due amounts (including, to the extent permitted by law, interest on past due
interest) under the Swing Line Loans at a rate or rates determined as set forth
in the Credit Agreement.
 
To the extent permitted by applicable law, the Borrower hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever.  The nonexercise
by the holder of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.
 
Swing Line Loans evidenced by this Swing Line Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that any failure of the holder hereof to
make such a notation or any error in such notation shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Swing Line Note and the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

This Swing Line Note evidences Swing Line Loans referred to in the Credit
Agreement which, among other things, contain provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  This Swing Line Note is
entitled to the benefit of the Credit Agreement and other Loan Documents,
including the guarantees thereunder, to the extent set forth in the Credit
Agreement.  THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
 
SOLUTIA INC.,
 
as Borrower
 
By:   ___________________         
 
Name:
 
Title:

[SWING LINE NOTE]
 
 

--------------------------------------------------------------------------------

 

Loans and Payments
 
Amount of Swing Line Loan
Date
Unpaid
Principal
Balance of Note
Name of
Person Making Notation
                       


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF CLOSING CERTIFICATE
 
This Closing Certificate is being delivered pursuant to Section 4.01(c) of the
Credit Agreement dated as of March 17, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SOLUTIA INC., a Delaware corporation (the “Borrower”); the
lending institutions from time to time parties thereto (the “Lenders”); DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent for the Lenders, as
collateral agent for the Secured Parties, as swing line lender and as an issuer
and the other parties thereto.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.  The
undersigned Financial Officer of the Borrower hereby certifies as of the date
hereof on behalf of the Borrower as follows:
 
SECTION 1.                      The representations and warranties of the
Borrower and each other Loan Party contained in Article III of the Credit
Agreement or any other Loan Document are true and correct (or, in the case of
representations and warranties not qualified as to materiality, true and correct
in all material respects) on and as of the date hereof except, to the extent
that such representations and warranties specifically relate to an earlier date,
in which case they were true and correct (or, in the case of representations and
warranties not qualified as to materiality, true and correct in all material
respects)  as of such earlier date;
 
SECTION 2.                      No Default or Event of Default has occurred and
is continuing or will result from the making of any Loans to be made to the
Borrower on the date hereof;
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this certificate and caused the
same to be delivered as of this 17th day of March 2010.
 
 
By:      ___________________    
 
Name:
 
Title:  [Financial Officer]

[CLOSING CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF GUARANTEE AGREEMENT
 
 
GUARANTEE AGREEMENT (this “Agreement”) dated as of March 17, 2010, among each of
the subsidiaries of SOLUTIA INC., a Delaware corporation (the “Borrower”),
listed on Schedule I hereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY
AMERICAS, as collateral agent (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower; the lending
institutions from time to time parties thereto (the “Lenders”); DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties, as swing line lender and as an issuer and the other parties
thereto.  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
 
The Lenders have agreed to make Loans to the Borrower and issue Letters of
Credit pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement.  Each of the Guarantors is a direct or indirect
Restricted Subsidiary of the Borrower and acknowledges that it will derive
substantial benefit from the making of the Loans by the Lenders.  The
obligations of the Lenders to make Loans are conditioned on, among other things,
the execution and delivery by the Guarantors of a Guarantee Agreement in the
form hereof.  As consideration therefor and in order to induce the Lenders to
make Loans and issue Letters of Credit, the Guarantors are willing to execute
this Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.                      Guarantee.  Each Guarantor unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, to each of the Secured Parties and
their respective successors and permitted assigns the full payment when due
(whether at stated maturity or otherwise) of the Obligations (the “Guaranteed
Obligations”).  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee under this
Agreement notwithstanding any extension or renewal of any Obligation.  By
execution of this Agreement, each Guarantor agrees to be bound by the terms of
the Credit Agreement as a Subsidiary Guarantor as if it were a party to the
Credit Agreement.
 
SECTION 2.                      Guaranteed Obligations Not Waived.  The
obligations of the Guarantors under Section 1 shall constitute a guaranty of
payment when due and not of collection and to the fullest extent permitted by
applicable law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under the Credit Agreement or any
other agreement or instrument referred to herein or therein (including interest,
fees, expenses and other charges that continue to accrue after the commencement
of any bankruptcy or other similar proceeding, whether or not such interest,
fees, expenses and other charges are allowed or allowable under any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of credits generally by or against the Borrower, or in any such
bankruptcy or other similar proceeding), or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment
 

 
 

--------------------------------------------------------------------------------

 

in full).  Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above to the
extent permitted by applicable law:.
 
(i)           at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(ii)           any of the acts mentioned in any of the provisions of this
Agreement or the Credit Agreement or any other agreement or instrument referred
to herein or therein shall be done or omitted;
 
(iii)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with;
 
(iv)           the failure to perfect any security interest in or lien on, or
the release of, any of the security held by or on behalf of the Collateral Agent
or any other Secured Party; or
 
(v)           the release of any other Guarantor pursuant to Section 9(b).
 
The Guarantors hereby expressly waive, to the extent permitted by applicable
law, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against the Borrower under this Agreement or the Credit
Agreement or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.  The Guarantors waive, to the extent permitted by
applicable law, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Agreement or acceptance of this
Agreement, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Agreement and the guarantees contained herein, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Agreement.  This Agreement shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and permitted assigns thereof, and shall inure to
the benefit of the Secured Parties, and their respective successors and
permitted assigns.
 
SECTION 3.                      Guarantee of Payment.  Each Guarantor hereby
jointly and severally agrees that its guarantee constitutes a guarantee of
payment when due and not of collection of the Guaranteed Obligations, and
waives, to the extent permitted by applicable law, any right to require that any
resort be had by the Collateral Agent or any other Secured Party to any of the
security held for payment of the
 

- 2 -
 
 

--------------------------------------------------------------------------------

 

Guaranteed Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.
 
SECTION 4.                      No Discharge or Diminishment of Guarantee.  The
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations)), including any claim of waiver, release,
surrender, alteration or compromise of any of the Guaranteed Obligations, and
shall not be subject to (to the extent permitted by applicable law) any defense
(other than payment in full in cash of the Guaranteed Obligations (other than
contingent indemnification obligations)) or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of each Guarantor as a matter of law or equity
(other than the payment in full in cash of all the Guaranteed Obligations (other
than contingent indemnification obligations)).
 
SECTION 5.                      Defenses of Borrower Waived.  To the fullest
extent permitted by applicable law, each of the Guarantors waives any defense
based on or arising out of any defense of any Loan Party or the unenforceability
of the Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Loan Party, other than the
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations).  Subject to the terms of the Security Documents,
the Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales (to the extent any such sale is permitted by applicable law),
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Loan Party or any other guarantor or exercise any other right or remedy
available to them against any Loan Party or any other guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been fully paid in cash
(other than contingent indemnification obligations).  To the extent permitted by
applicable law, each of the Guarantors waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Loan Party or any other Guarantor or
guarantor, as the case may be, or any security.
 
SECTION 6.                      Agreement to Pay; Subordination.  In furtherance
of the foregoing and not in limitation of any other right that the Collateral
Agent or any other Secured Party has at law or in equity against any Guarantor
by virtue hereof, upon the failure of any Loan Party to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, promptly upon notice from the Collateral
Agent each Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Collateral Agent or such other Secured Party as designated thereby
in cash or the amount of such unpaid Guaranteed Obligations.  Upon payment by
any Guarantor of any sums to the Collateral Agent or any other Secured Party as
provided above, all rights of such Guarantor against any Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Guaranteed
Obligations (other than contingent indemnification obligations).  In addition,
any indebtedness of any Loan Party now or hereafter held by
 

- 3 -
 
 

--------------------------------------------------------------------------------

 

any Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations).  If any amount shall erroneously be paid to any
Guarantor on account of (i)  such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held for the benefit of the Secured Parties and shall forthwith
be paid to the Collateral Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
 
SECTION 7.                      Information.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor incurs hereunder, and agrees that none
of the Collateral Agent or the other Secured Parties will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.
 
SECTION 8.                      Representations and Warranties.  Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
(or true and correct in all material respects if not otherwise qualified by
materiality or a Material Adverse Effect) as of the date hereof (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects if not otherwise qualified by materiality or a Material
Adverse Effect) as of such earlier date).
 
SECTION 9.                      Termination.  (a)  The Guarantees made hereunder
(i) shall automatically terminate when all the Loan Obligations (other than
contingent indemnification obligations) have been paid in full in cash, all
Commitments have terminated and no Letters of Credit are outstanding (or
satisfactory arrangements have been entered into with the Issuer to eliminate
its credit risk with respect thereto) and (ii) shall continue to be effective or
be reinstated, as the case may be, if at any time any payment in respect
thereof, of any Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.  In connection with any termination
referred to above, the Collateral Agent shall promptly execute and deliver to
such Guarantor or Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time in writing to evidence such termination and release.
 
(b)           Each Guarantor shall be automatically released from its
obligations under this Agreement without further action under the circumstances
provided in Section 8.11(c) of the Credit Agreement.  In connection with such
release, the Collateral Agent shall promptly execute and deliver to such
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 9(b) shall be without recourse to
or warranty by the Collateral Agent.
 
SECTION 10.                                Successors and Assigns; Several
Agreement.  (a)  This Agreement shall be binding upon each Guarantor and their
respective permitted successors and assigns, and shall inure to the benefit of
such Guarantor, the Collateral Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no Guarantor shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such attempted assignment or transfer shall be void)
except as permitted by the Credit Agreement.
 
(b)           This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor
 

- 4 -
 
 

--------------------------------------------------------------------------------

 

without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
 
SECTION 11.                                Waivers; Amendment.  (a)  No failure
or delay of the Collateral Agent or any other Secured Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law or
in the other Loan Documents.  No waiver of any provisions of this Agreement or
any other Loan Document or consent to any departure by any Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice to or demand
on any Guarantor in any case shall entitle such Guarantor or any other Guarantor
to any other or further notice or demand in similar or other circumstances.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into in accordance with Section 9.08 of the Credit Agreement.
 
SECTION 12.                              Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 13.                                Notices.  All communications and
notices hereunder shall (except as otherwise expressly permitted herein) be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 14.                                Survival of Agreement;
Severability.  (a)  All covenants, agreements, representations and warranties
made by any Guarantor herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the
Collateral Agent and the other Secured Parties and shall survive the making by
the Lenders of the Loans, regardless of any investigation made by the Secured
Parties or on their behalf, and shall continue in full force and effect until
this Agreement shall terminate.
 
(b)           In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 15.                                Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single contract (subject
to Section 10) and shall become effective as provided in Section 10. Delivery of
an executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
 
SECTION 16.                                Rules of Interpretation;
Headings.  (a)  The rules of interpretation specified in Section 1.03 of the
Credit Agreement shall be applicable to this Agreement.
 

- 5 -
 
 

--------------------------------------------------------------------------------

 

(b)           Section headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting this Agreement.
 
SECTION 17.                                Jurisdiction; Consent to Service of
Process.  (a)  Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Collateral Agent
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.
 
(b)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court referred to in paragraph (a) of
this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for in Section 9.15 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 18.                               WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.
 
SECTION 19.                                Additional Guarantors.  To the extent
any Subsidiary shall be required to become a Guarantor pursuant to Section 5.15
of the Credit Agreement, upon execution and delivery by the Collateral Agent and
such Subsidiary of an instrument in the form of Annex I hereto, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
 
SECTION 20.                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Secured Party and its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party or its Affiliates, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under this
Agreement and other Loan Documents held by such Secured Party, irrespective of
whether or not such Secured Party or its Affiliates shall have made any demand
under this
 

- 6 -
 
 

--------------------------------------------------------------------------------

 

Agreement or such other Loan Document upon any amount becoming due and payable
by the Borrower under the Credit Agreement (whether at stated maturity, by
acceleration or otherwise).  In connection with exercising its rights pursuant
to the previous sentence, a Secured Party or its Affiliates may at any time use
any Guarantor’s credit balances with the Secured Party or its Affiliates to
purchase at the Secured Party’s or its Affiliates’ applicable spot rate of
exchange any other currency or currencies which the Secured Party or its
Affiliates considers necessary to reduce or discharge any amount due by such
Guarantor to the Secured Party or its Affiliates, and may apply that currency or
those currencies in or towards payment of those amounts.  The rights of each
Secured Party or its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Secured Party
or its Affiliates may have.  Each Secured Party or its Affiliates agrees
promptly to notify such Guarantor and the Administrative Agent after making any
such setoff; provided that the failure to give such notice shall not affect the
validity of such setoff.
 
[Signature Pages Follow]

- 7 -
 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
CPFILMS INC.
 
By:    ___________________            
 
Name:
 
Title:
 
FLEXSYS AMERICA CO.
 
By:   ___________________             
 
Name:
 
Title:
 
FLEXSYS AMERICA L.P.
 
By: Flexsys America Co., its general partner
 
By:  ___________________              
 
Name:
 
Title:
 
MONCHEM INTERNATIONAL, INC.
 
By: ___________________               
 
Name:
 
Title:

[GUARANTEE AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

 
SOLUTIA BUSINESS ENTERPRISES INC.
 
By:  ___________________              
 
Name:
 
Title:
 
SOLUTIA INTER-AMERICA, INC.
 
By:  ___________________              
 
Name:
 
Title:
 
SOLUTIA OVERSEAS, INC.
 
By: ___________________               
 
Name:
 
Title:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
By:  ___________________              
 
Name:
 
Title:
 
By:  ___________________              
 
Name:
 
Title:

[GUARANTEE AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

Schedule I to the
Guarantee Agreement


 
Guarantors
 


 


Name                                                            
CPFilms Inc.
Flexsys America Co.
Flexsys America L.P.
Monchem International, Inc.
Solutia Business Enterprises Inc.
Solutia Inter-America, Inc.
Solutia Overseas, Inc.


 
 

--------------------------------------------------------------------------------

 

Annex I to the
Guarantee Agreement
 
Form of Joinder Agreement
 
SUPPLEMENT NO. ___ dated as of [               ], to the Guarantee Agreement,
dated as of March [ ], 2010 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among each of the subsidiaries of SOLUTIA INC., a Delaware
corporation (the “Borrower”) listed on Schedule I thereto (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, together with each
other Subsidiary that becomes a party thereto, the “Subsidiary Guarantors”) in
favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
on behalf of the Secured Parties (as defined in the Credit Agreement referred to
below).
 
A.           Reference is made to the Credit Agreement dated as of March [   ],
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Collateral Agent, Deutsche Bank Trust Company Americas, as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), the lending
institutions from time to time party thereto (the “Lenders”), and the other
parties thereto.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
 
B.           The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to enter into the Credit Agreement and to induce the
Lenders to make Loans to the Borrower and issue Letters of Credit under the
Credit Agreement.
 
C.           Pursuant to Section 5.15 of the Credit Agreement and Section 19 of
the Guarantee Agreement, each Subsidiary (other than any Excluded Subsidiary) of
the Borrower that was not in existence or not a Subsidiary on the date of the
Credit Agreement is required to enter into the Guarantee Agreement upon becoming
a Subsidiary.  Each undersigned Subsidiary (“New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and
Guarantee Agreement to become a Guarantor under the Guarantee Agreement.
 
Accordingly, the Collateral Agent and each New Subsidiary agree as follows:
 
SECTION 1.                      In accordance with Section 19 of the Guarantee
Agreement, each New Subsidiary by its signature below becomes a Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and each New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct (or true
and correct in all material respects if not otherwise qualified by materiality
or a Material Adverse Effect) on and as of the date hereof (except to the extent
that they expressly relate to an earlier date, in which case they shall be true
and correct (or true and correct in all material respects if not otherwise
qualified by materiality or a Material Adverse Effect) as of such earlier
date).  As of the date hereof, each reference to a Guarantor in the Guarantee
Agreement shall be deemed to include each New Subsidiary.  The Guarantee
Agreement is hereby incorporated herein by reference.
 
SECTION 2.                      Each New Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium
 

[JOINDER AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
 
SECTION 3.                      This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
 
SECTION 4.                      Except as expressly supplemented hereby, the
Guarantee Agreement shall remain in full force and effect.
 
SECTION 5.                      THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.                      In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7.                      All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any New Subsidiary shall be given to it c/o the Borrower at
the Borrower’s address as provided in Section 9.01 of the Credit Agreement, with
a copy to the Borrower.
 
SECTION 8.                      Each New Subsidiary agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, other charges and disbursements
of counsel for the Collateral Agent in each case in accordance with the terms of
the Credit Agreement.
 
[Signature Page Follows]

- 2 -
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.
 


 
 
[Name of New Subsidiary]
 
By:  ___________________              
 
Name:
 
Title:
 
Address:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
By:    ___________________            
 
Name:
 
Title:
 
Address:
 
 
 
By:    ___________________            
 
Name:
 
Title:
 
Address:

- 3 -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF PLEDGE AGREEMENT
 


 
[Provided under separate cover.]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
FORM OF SECURITY AGREEMENT
 


 
[Provided under separate cover.]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-1
 
FORM OF
 
UNITED STATES TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”), as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.
 
Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and promptly
provide correct documentation pursuant to Section 2.15(e) of the Credit
Agreement and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent a properly completed and currently effective
certificate in either the calendar year in which payment is to be made by the
Borrower or the Administrative Agent to the undersigned, or in either of the two
calendar years preceding such payment.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
[Lender]
 
 
By:
 ___________________      

 
 
 
Name:

 
 
 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]

[UNITED STATES TAX COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-2
 
FORM OF
 
UNITED STATES TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”), as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.
 
Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its partners/members is a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the a United
States trade or business conducted by the undersigned or its partners/members.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN (or other appropriate form) from each of its partners/members
claiming the portfolio interest exemption, provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the Lender to provide, in
the case of a partner/member not claiming the portfolio interest exemption, a
Form W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying
certificates from each interest holder of such partner/member), in each case
establishing such partner/member’s available exemption from U.S. federal
withholding tax.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and promptly
provide correct documentation pursuant to Section 2.15(e) of the Credit
Agreement and (2) the undersigned shall have at all times furnished the Borrower
and the Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
[Lender]
 
 
By:
 ___________________      

 
 
 
Name:

 
 
 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]


 





[UNITED STATES TAX COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-3
 
FORM OF
 
UNITED STATES TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”), as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.
 
Pursuant to the provisions of Section 2.15(e) and Section 9.04(f) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.
 
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and promptly provide correct
documentation pursuant to Section 2.15(e) of the Credit Agreement and (2) the
undersigned shall have at all times furnished such non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. The undersigned agrees that this
certificate, together with the associated Internal Revenue Service Form W-8, may
be provided to the Borrower and the Administrative Agent pursuant to Section
2.15(e) of the Credit Agreement.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
[Lender]
 
 
By:
 ___________________      

 
 
 
Name:

 
 
 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[  ]



 [UNITED STATES TAX COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-4
 
FORM OF
 
UNITED STATES TAX COMPLIANCE CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”), as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein but not otherwise defined shall have the meaning given to such term
in the Credit Agreement.
 
Pursuant to the provisions of Section 2.15(e) and Section 9.04(f) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B), (v)
none of its partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.
 
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN (or other appropriate form) from each of its partners/members claiming
the portfolio interest exemption, provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the Lender to provide, in the case
of a partner/member not claiming the portfolio interest exemption, a Form
W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying certificates
from each interest holder of such partner/member), in each case establishing
such partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and promptly provide correct documentation
pursuant to Section 2.15(e) of the Credit Agreement (2) the undersigned shall
have at all times furnished such non-U.S. Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. The undersigned agrees that this certificate, together
with any associated Internal Revenue Service Form W-8, may be provided to the
Borrower and the Administrative Agent pursuant to Section 2.15(e) of the Credit
Agreement.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
[Lender]
 
 
By:
 ___________________      

 
 
 
Name:

 
 
 
Title:

 
 
[Address]
 
Dated:           ______________________, 20[ ]

[UNITED STATES TAX COMPLIANCE CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
FORM OF SOLVENCY CERTIFICATE
 
This Solvency Certificate is being delivered pursuant to Section 4.01(k) of the
Credit Agreement dated as of March 17, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SOLUTIA INC., a Delaware corporation (the “Borrower”); the
lending institutions from time to time parties thereto (the “Lenders”); DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent for the Lenders, as
collateral agent for the Secured Parties, as swing line lender and as an issuer
and the other parties thereto.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.
 
In my capacity as Chief Financial Officer of the Borrower, I hereby certify as
of the date hereof that immediately following the making of the Loans made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans and immediately after giving effect to the Refinancing:
 
A.           I am familiar with the historical and current financial condition
of the Borrower and its Restricted Subsidiaries;
 
B.           the fair value of the properties of the Borrower, individually, and
the Borrower on a consolidated basis with its Restricted Subsidiaries, will
exceed its debts and liabilities, subordinated, contingent or otherwise;
 
C.           the present fair saleable value of the property of the Borrower,
individually, and the Borrower on a consolidated basis with its Restricted
Subsidiaries, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
 
D.           the Borrower, individually, and the Borrower on a consolidated
basis with its Restricted Subsidiaries, does not intend to, and does not believe
that it or its Restricted Subsidiaries (on a consolidated basis with the
Borrower) will, incur debts or liabilities beyond the ability of the Borrower
(individually) and its Restricted Subsidiaries (on a consolidated basis with the
Borrower) to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
 
E.           the Borrower, individually, and the Borrower on a consolidated
basis with its Restricted Subsidiaries, will not have unreasonably small capital
with which to conduct its business in which it is engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on behalf of the
Borrower this __ day of March 2010.
 
 
SOLUTIA INC.
 
By:    ___________________        
 
Name:  [James M. Sullivan]
 
Title:    Chief Financial Officer

[SOLVENCY CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
FORM OF LENDER PARTICIPATION NOTICE
 
Dated:           _____________, 20__
 
To:           Deutsche Bank Trust Company Americas
[       ]
Attention:  [       ]
Telephone: [       ]
Telecopier: [       ]
Electronic Mail: [       ]


 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of March 17, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); the lending institutions from time to time parties
thereto (the “Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative
agent for the Lenders, as collateral agent for the Secured Parties, as swing
line lender and as an issuer and the other parties thereto.  Capitalized terms
used herein and not defined herein shall have the meaning ascribed to such terms
in the Credit Agreement.
 
The undersigned Lender hereby gives you notice, pursuant to Section 2.05(d)(ii)
of the Credit Agreement, that it is willing to accept a Permitted Loan Purchase
of Term Loans held by such Lender:
 
 
1.
in a maximum aggregate principal amount of

 
 
$___________________________ of Term Loans (the “Offered Loans”), and

 
 
2.
at a percentage discount to par value of the principal amount of Offered Loans
equal to [_______]% 1 of par value (the “Acceptable Discount”).

 
The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.05(d) of the Credit Agreement.  Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.05(d)(ii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Term Loans pursuant to Section 2.05(d) of the Agreement
in an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the Permitted Loan Purchase Amount for the relevant
Permitted Loan Purchase, and acknowledges and agrees that such prepayment of its
Term Loans will be allocated at par value, but the actual payment made to such
Lender will be reduced in accordance with the Applicable Discount.
 



--------------------------------------------------------------------------------

 
1
Insert amount within Discount Range, to the extent that Borrower has not
specified a single percentage.

 

[SOLVENCY CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 
 
[NAME OF LENDER]
 
By:   ___________________         
 
Name:
 
Title:
 
 [By:   ___________________                                                                     
 
Name:
 
Title:]2



--------------------------------------------------------------------------------

 
2
If a second signature is required.

 

[LENDER PARTICIPATION NOTICE]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
FORM OF LETTER OF CREDIT REQUEST


Dated       1     
 
 
Deutsche Bank Trust Company Americas

 
as Administrative Agent for the Lenders party

to the Credit Agreement referred to below
[      ]


 
Attention: [      ]
 
Issuer:     2   
 
Dear Ladies and Gentlemen:
 
We hereby request that [Insert name of applicable issuer], the Issuer, in its
individual capacity, issue a standby Letter of Credit for the account of the
undersigned on       3       (the “Date of Issuance”), which Letter of Credit
shall be denominated in [Dollars] [Alternative Currency] and shall be in the
aggregate amount of       4      .
 
For the purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
dated as of March 17, 2010 among SOLUTIA INC., a Delaware corporation (the
“Borrower”); the lending institutions from time to time parties thereto (the
“Lenders”); DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for
the Lenders, as collateral agent for the Secured Parties, as swing line lender
and as an issuer and the other parties thereto (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) shall have the respective meaning provided such terms in the Credit
Agreement.
 



--------------------------------------------------------------------------------

 
1
Date of Letter of Credit Request. On or after the Closing Date and prior to the
9th day prior to the Revolving Loan Maturity Date.

 
 
2
If standby Letter of Credit is to be issued by Deutsche Bank Trust Company
Americas insert: Deutsche Bank Trust Company Americas, [Global Loan Operations,
Standby L/C Unit, 60 Wall Street, New York, New York 10005, MS: NYC60-0926,
Attention: Charles P. Ferris.]  For standby Letters of Credit to be issued by
another Issuer insert name and address of applicable Issuer.

 
 
3
Date of Issuance, which shall be at least three (3) Business Days from the date
hereof.

 
 
4
Aggregate initial amount of the Letter of Credit.

 

[SOLVENCY CERTIFICATE]
 
 

--------------------------------------------------------------------------------

 

The beneficiary of the requested Letter of Credit will be       5      , and
such Letter of Credit will be in support of       6       and will have a stated
expiration date of       7      .
 
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02 of the Credit Agreement shall be satisfied on and as of the date
of the issuance of the Letter of Credit requested hereby.
 
 
SOLUTIA INC.
 
By:  ___________________          
 
Name:
 
Title:


 



--------------------------------------------------------------------------------

 
5
Insert name and address of beneficiary.

 
 
6
Insert brief description of supportable obligations.

 
 
7
Insert the last date upon which drafts may be presented which may not be later
than the dates referred to in Section 2.03(a) of the Credit Agreement.

 

 
[LETTER OF CREDIT REQUEST]
 

--------------------------------------------------------------------------------

 


 
SCHEDULES
 
TO
 
CREDIT AGREEMENT
 
Dated as of March 17, 2010
 
among
 
SOLUTIA INC.,
as Borrower,
 
THE LENDERS REFERRED TO HEREIN,
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent, Swingline Lender and Issuer,
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.01(a)
 
Immaterial Restricted Subsidiaries
 
1.
CPFilms Vertriebs GmbH
2.
Flexsys Asia Pacific Sdn Bhd
3.
Flexsys Coordination Centre SA NV
4.
Flexsys Distribution GmbH
5.
Flexsys Holding B.V.
6.
Flexsys VuB GmbH
7.
Industriepark Nienburg GmbH
8.
Solchem Netherlands C.V.
9.
Solutia (Thailand) Ltd.
10.
Solutia Argentina Srl
11.
Solutia Australia Pty. Ltd
12.
Solutia Chemicals France SARL
13.
Solutia Chemicals Ibėrica S.L.
14.
Solutia Chemicals India Private Limited
15.
Solutia Deutschland GmbH
16.
Solutia Greater China, Inc.
17.
Solutia Hong Kong Limited
18.
Solutia Industry SRL
19.
Solutia Italia Srl.
20.
Solutia Japan Limited
21.
Solutia Korea Limited
22.
Solutia Netherlands Holdings B.V.
23.
Solutia Performance Products Solutions, Ltd.
24.
Solutia South Africa (Pty) Ltd
25.
Solutia U.K. Capital Ltd
26.
Solutia U.K. Holdings Limited
27.
Solutia U.K. Investments Limited
28.
Solutia Venezuela, S.R.L.
29.
Flexsys Rubber Chemicals Ltd.





 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(b)
 


 
Specified Asset Sales
 
***
 

 
 

--------------------------------------------------------------------------------

 

 


SCHEDULE 1.01(d)
 


 
Existing Joint Ventures
 
 
1.
Siratsa LLC

 
 
2.
Ascend Performance Materials Holdings Inc.

 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.01(e)


Existing L/Cs


BANK
ISSUED ON BEHALF OF
BENEFICIARY
EXPIRES
 
L/C NUMBER
   
AMOUNT ($, UNLESS OTHERWISE NOTED)
 
CITIBANK
SOLUTIA INC.
CITIBANK KOREA INC
3/31/11
    63653417       776,417.00  
CITIBANK
SOLUTIA INC.
ENVIRONMENTAL PROTECTION AGENCY
6/1/11
    30035207       8,647,142.00  
CITIBANK
SOLUTIA INC.
ILLINOIS EPA
3/31/11
    30034800       1,001,455  
CITIBANK
SOLUTIA INC.
TRAVELERS CASUALTY AND SURETY
9/30/10
    30033465       1,241,125.00  
CITIBANK
SOLUTIA INC.
NEW JERSEY DEPARTMENT OF  ENVIRONMENTAL PROTECTION
3/31/11
    30034804       3,438,700.00  
CITIBANK
SOLUTIA INC.
ACE INSURANCE S.A. - N.V.
6/30/10
    30033295    
GBP 100,000.00
 
CITIBANK
SOLUTIA INC.
MULTIPLE BENEFICIARIES
8/31/10
    30033348       275,000.00  
CITIBANK
SOLUTIA INC.
FERRO CORPORATION
8/13/10
    30035196       5,000,000.00  
CITIBANK
SOLUTIA INC.
WASHINGTON INTERNATIONAL
9/4/10
    63662685       250,000.00  
CITIBANK
SOLUTIA INC.
ACE AMERICAN INS CO.
4/1/11
    61610901       8,000,000.00  
CITIBANK
SOLUTIA INC.
ACE AMERICAN INSURANCE COMPANY
4/1/11
    61613100       7,846,759.00  
CITIBANK
SOLUTIA INC.
DEPARTMENT OF ENVIRONMENTAL QUALITY
9/1/10
    61620783       240,000.00  
CITIBANK
SOLUTIA INC.
ALABAMA DEPARTMENT OF ENVIRONMENTAL
10/1/10
    61622043       1,711,000.00  
CITIBANK
SOLUTIA INC.
DEPARTMENT OF ENVIRONMENTAL QUALITY
11/1/10
    61625923       226,580.00  
CITIBANK
SOLUTIA INC.
WESTCHESTER FIRE INSURANCE COMPANY
3/4/11
    63664357       800,000.00  
CITIBANK
SOLUTIA INC.
GEORGIA ENVIRONMENTAL PROTECTION
11/5/10
    61626403       2,058,348.00  
CITIBANK
SOLUTIA INC.
CITIBANK DELHI
8/10/10
    63664596       64,160.91  
CITIBANK
SOLUTIA INC.
CITIBANK, N.A.
8/30/10
    61671462       788,100.00  
CITIBANK
SOLUTIA INC.
CITIBANK N.A. MUMBAI
11/30/11
    63653193       13,731.30  
CITIBANK
SOLUTIA INC.
CITIBANK N.A. BANGLADESH
9/2/10
    63652059       37,591.20  
CITIBANK
SOLUTIA INC.
BR MARYVILLE CENTRE TIC 1 LLC
6/24/10
    63662028       945,013.00  
CITIBANK
SOLUTIA INC.
SELF - INSURANCE DIVISION
6/1/10
    63661925       50,000.00  
CITIBANK
SOLUTIA INC.
CITIBANK, N.A.
5/28/10
    63660788       13,200.00  
CITIBANK
SOLUTIA INC.
SAMBA FINANCIAL GROUP
2/28/11
    63653821       339,618.00  



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(f)
 
Specified Businesses
 
 
 
1.
Other Rubber Chemicals (ORC) business: this comprises three product families:-

 
 
a.
Primary Accelerators – these products promote the rate of vulcanization to
enable an economically efficient manufacturing process as well as improving the
physical properties of vulcanized rubber. The majority of the Primary
Accelerator range of products is sold into the tire industry. All products
manufactured by Solutia Inc in this product range are produced in Antwerp,
Belgium. 2009 sales were ***.

 
 
b.
Ultra Accelerators – these products facilitate the vulcanization process by
offering higher crosslink density and improved heat stability. It includes the
ranges of products known as Dithiocarbamates. Dithiocarbamates are manufactured
in Termoli, Italy and had sales of *** in 2009.

 
 
c.
Anti-Reversion Agents (ARA) – these are ‘niche’ chemicals used to prevent
reversion during vulcanization or during the product’s life thereby lengthening
the serviceable life of rubber. The product family comprises the products known
as Duralink®and Perkalink®.  Duralink ® is manufactured under a Toll
Manufacturing Agreement at Cartersville, GA. Perkalink ® is manufactured under a
Toll Manufacturing Agreement at Deventer, Netherlands. Total sales of ARAs in
2009 were ***.

 


 
The Borrowers may sell some or all of the assets and stock of the Other Rubber
Chemicals business, including but not limited to, equipment, inventory and/or
other assets located at the Antwerp, Belgium, Termoli, Italy, Cartersville, GA
and Deventer, NL sites and used in the Other Rubber Chemicals businesses.
 
2.           The assets described in item #3 on Schedule 1.01(b).

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.01
Lender and Commitments
 
Revolving Credit Commitments


Lender
 
Revolving Credit Commitment
 
Deutsche Bank Trust Company Americas
  $ 61,666,666.66  
Jefferies Finance LLC
  $ 50,833,333.33  
Citibank, N.A.
  $ 40,555,555.56  
HSBC Bank USA, N.A.
  $ 40,555,555.56  
JPMorgan Chase Bank, N.A.
  $ 40,555,555.56  
Fifth Third Bank
  $ 35,833,333.33  
GE Capital Commercial Inc.
  $ 15,000,000.00  
The Northern Trust Company
  $ 15,000,000.00  
Total
  $ 300,000,000.00  









Term Commitments


Lender
 
Term Commitment
 
Deutsche Bank Trust Company Americas
  $ 850,000,000.00  
Total
  $ 850,000,000.00  




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.05
 


 
Financial Information
 
1.
7.875% $300 million Senior Unsecured Notes due 2020 issued by the Borrower on
March 9, 2010.

 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.09(a)
 


 
Subsidiaries
 
Exact Legal Name of Subsidiary
Loan Party or Excluded Subsidiary
Jurisdiction of Organization
Number of Each Class of  Authorized Equity Interests
Number of Each Class of Outstanding Equity Interests
Number of Equity Interests Covered by Outstanding Options, Warrants, Rights of
Conversion, Etc.
Percentage Owned by Borrower (Directly or Indirectly Through Wholly Owned
Restricted Subsidiaries)
Ascend Performance Materials Holdings Inc.
Excluded Subsidiary
Delaware
15,000,000
10,000,000
N/A
2% owned by Solutia Inc.1
CPFilms Inc.
Loan Party
Delaware
1,000 shares of common stock
1,000 shares of common stock
None
100%
CPFilms Vertriebs GmbH
Excluded Subsidiary
Germany
Not specified
3 issued shares (registered share capital of Î155,000); 1 outstanding share
(held by Solutia Europe SA/NV)
None
100% owned by Solutia Europe SA/NV
Flexsys America Co.
Loan Party
Delaware
100 shares
100 shares
None
100%
Flexsys America L.P.2
Loan Party
Delaware
N/A
N/A
None
96.1% owned by Solutia Inc., 3.9% owned by Flexsys America Co.
Flexsys Asia Pacific Sdn Bhd
Excluded Subsidiary
Malaysia
500,000 shares
500,000 shares
None
100%
Flexsys Chemicals (M) Sdn BhD
Excluded Subsidiary
Malaysia
131,281,600 shares
131,281,600 shares
None
11% owned by Flexsys Holding B.V., 89% owned by Flexsys VuB GmbH
Flexsys Coordination Centre SA NV
Excluded Subsidiary
Belgium
2,500 shares
2,500 shares
None
99.92%3
Flexsys Distribution GmbH
Excluded Subsidiary
Germany
2 shares
2 shares
None
100%
Flexsys Holding B.V.
Excluded Subsidiary
Netherlands
875 ordinary shares
 
278 ordinary shares
 
None
100%4
Flexsys Industria e Comercio Ltda.
Excluded Subsidiary
Brazil
16,808,373 quotas
16,808,373 quotas
None
100% owned by Solutia Brasil Ltda.




--------------------------------------------------------------------------------

 
1  200,000 shares issued to Solutia Inc.
 
2 Flexsys America Co. is the general partner; Solutia Inc. is the limited
partner.
 
3 Two shares held by Flexsys N.V. (0.08%).
 
4 Solutia Europe SA/NV owns 100% of the outstanding ordinary shares.

 
 

--------------------------------------------------------------------------------

 



Flexsys K.K.
Excluded Subsidiary
Japan
7,000 shares
7,000 shares
None
100%
Flexsys Rubber Chemicals Ltd.
Excluded Subsidiary
UK
100,000,000 shares
37,382,000 shares
None
100% owned by Solutia U.K. Capital Ltd.5
Flexsys SA/ NV
Excluded Subsidiary
Belgium
2,000 shares
2,000 shares
None
99.95%6
Flexsys SpA
Excluded Subsidiary
Italy
10,000 shares
10,000 shares
None
100%
Flexsys Verkauf GmbH
Excluded Subsidiary
Germany
8 shares
8 shares
None
23.91% owned by Flexsys AG and 76.09% owned by Flexsys VuB GmbH
Flexsys VuB GmbH
Excluded Subsidiary
Germany
1 share
1 share
None
100%
Industriepark Nienburg GmbH
Excluded Subsidiary
Germany
1 share
1 share
None
100%
Monchem International, Inc.
Loan Party
Delaware
1,000 shares of common stock
10 shares of common stock
None
100%
S E Investment LLC
Excluded Subsidiary
Delaware
100 membership units
100 membership units
N/A
100%




--------------------------------------------------------------------------------

 
5 Flexsys Rubber Chemicals Ltd. has 18,690,999 treasury stock
 
6 One share held by Flexsys VuB GmbH (0.05%).

 
 

--------------------------------------------------------------------------------

 



SFC LLC
Excluded Subsidiary
Delaware
N/A
N/A
N/A
100%
Siratsa LLC
Excluded Subsidiary
Delaware
N/A
N/A
N/A
50% owned by Solutia Inc.
Solchem Netherlands C.V.
Excluded Subsidiary
Netherlands
N/A (general partnership)
N/A (general partnership)
None
99% owned by Monchem International, Inc.7
Solutia (Thailand) Ltd.
Excluded Subsidiary
Thailand
210,000 shares
210,000 shares
None
99.999% owned by Monchem International, Inc.8
Solutia Argentina Srl
Excluded Subsidiary
Argentina
No shares issued
No shares issued
None
95% owned by Monchem International, Inc.9
Solutia Australia Pty. Ltd
Excluded Subsidiary
Australia
2,500,001 ordinary shares
2,500,001 ordinary shares
None
100% owned by Monchem International, Inc.
Solutia Brasil Ltda.
Excluded Subsidiary
Brazil
32,618,425 quotas
32,618,425 quotas
None
99.999% owned by Monchem International, Inc.10
Solutia Business Enterprises Inc.
Loan Party
New York
100 shares
100 shares
None
100%
Solutia Canada Inc.
Excluded Subsidiary
Canada
Unlimited
10,000 shares of common stock
None
100% owned by Monchem International, Inc.
Solutia Chemicals France SARL
Excluded Subsidiary
France
5,000 shares
5,000 shares
None
100% owned by Monchem International, Inc.




--------------------------------------------------------------------------------

 
7 1% owned by Solutia Inc.; Monchem International, Inc. is the general partner,
Solutia Inc. is the limited partner.
 
8 Individuals own 0.001% (nominees - one share owned by each of Timothy J.
Spihlman and James M. Sullivan).
 
9 CPFilms Inc. owns 5%.
 
10 Solutia Inc. owns 0.001%.

 
 

--------------------------------------------------------------------------------

 



Solutia Chemicals Ibėrica S.L.
Excluded Subsidiary
Spain
1,000 shares
1,000 shares
None
100% owned by Monchem International, Inc.
Solutia Chemicals India Private Limited
Excluded Subsidiary
India
10,000,000 shares
4,413,020 shares
None
99.99% owned by Monchem International, Inc.11
Solutia Deutschland GmbH
Excluded Subsidiary
Germany
1 share
1 share
None
100% owned by Solutia Netherlands Holding B.V.
Solutia Europe SPRL/BVBA
Excluded Subsidiary
Belgium
250,250 shares
248,221 shares
None
+99% owned by Monchem International, Inc.12
Solutia Greater China, Inc.
Excluded Subsidiary
Delaware
110 shares of common stock
10 shares of common stock
None
100%
Solutia Hong Kong Limited
Excluded Subsidiary
Hong Kong
100,000 shares
100,000 shares
None
100% owned by Monchem International, Inc.
Solutia Industry SRL
Excluded Subsidiary
Romania
N/A
367,000 RON
N/A
100% owned by Solutia Europe SPRL/BVBA
Solutia Inter-America, Inc.
Loan Party
Delaware
100 shares common stock
10 shares common stock
None
100% owned by Monchem International, Inc.




--------------------------------------------------------------------------------

 
11 Solutia Inc. owns 0.01%.
 
12 Solutia Europe SA/NV owns 2029 shares (treasury shares); SE Investment LLC
owns 1 share.

 
 

--------------------------------------------------------------------------------

 



Solutia International Trading (Shanghai) Co., Ltd.
Excluded Subsidiary
China
 
No stock issued
   
No stock issued
 
None
 
100% owned by Solutia Greater China, Inc.
 
Solutia Italia Srl.
Excluded Subsidiary
Italy
    N/A       N/A  
None
 
100% owned by Monchem International, Inc.
 
Solutia Japan Limited
Excluded Subsidiary
Japan
 
8,800 shares
   
2,200 shares
 
None
 
100% owned by Monchem International, Inc.
 
Solutia Korea Limited
Excluded Subsidiary
South Korea
 
53,280 shares
   
13,320 shares
 
None
 
100% owned by Monchem International, Inc.
 
Solutia Netherlands Holdings B.V.
Excluded Subsidiary
Netherlands
 
91,000 Euro
910 shares
   
182 shares
 
None
 
100% owned by Monchem International, Inc.13
 
Solutia Overseas, Inc.
Loan Party
Delaware
 
1,000 shares of common stock
   
100 shares of common stock
 
None
    100 %
Solutia Performance Products (Suzhou) Co., Ltd.
Excluded Subsidiary
China
 
No stock issued
   
No stock issued
 
None
 
100% owned by Solutia Performance Products Solutions, Ltd. (Mauritius).
 
Solutia Performance Products Solutions, Ltd.
Excluded Subsidiary
Mauritius
 
Unlimited
   
2 shares
 
None
 
100% owned by Solutia Netherlands Holding B.V.
 
Solutia Services International SCA/Comm. VA
Excluded Subsidiary
Belgium
 
1,022,646 shares
   
1,022,646 shares
 
None
 
+99.99% owned by Solutia EuropeSA/NV14
 
Solutia Singapore Pte. Ltd
Excluded Subsidiary
Singapore
 
S $15,000,000
750,002 shares
   
750,002 shares
 
None
 
100% owned by Monchem International, Inc.
 




--------------------------------------------------------------------------------

 
13 Solchem Netherlands C.V. is the beneficial owner.
 
14 Monchem International, Inc. owns less than 0.01% (1 share out of 1,022,646).

 
 

--------------------------------------------------------------------------------

 



Solutia South Africa (Pty) Ltd
Excluded Subsidiary
South Africa
1,000 shares
200 shares
None
100% owned by Monchem International, Inc.
Solutia Therminol Co., Ltd., Suzhou
Excluded Subsidiary
China
No stock issued
No stock issued
None
60% owed by Solutia Greater China, Inc. and 40% owned by Jiangsu Suhua Group
Co., Ltd.
Solutia Tlaxcala, S.A. de C.V.
Excluded Subsidiary
Mexico
6,050,000 variable capital
50,000 minimum capital
6,050,000 variable capital
50,000 minimum capital
None
100%15
Solutia U.K. Capital Ltd
Excluded Subsidiary
UK
1000 shares
100 shares
None
100% owned by Solutia U.K. Limited
Solutia U.K. Holdings Limited
Excluded Subsidiary
UK
100,000,000 shares
7,081,424 shares
None
100% owned by Monchem International Inc.16
Solutia U.K. Investments Limited
Excluded Subsidiary
UK
100,000,000 shares
7,081,424 shares
Convertible loan stock issued to Solutia UK Holdings Limited17
 
100% owned by Solutia U.K. Holdings Limited
Solutia U.K. Limited
Excluded Subsidiary
UK
100,000,000 shares
7,081,424 shares
None
100% owned by Solutia U.K. Investments Limited
Solutia Venezuela, S.R.L.
Excluded Subsidiary
Venezuela
2,000 quotas
2,000 quotas
None
100% owned by Monchem International, Inc.



 



--------------------------------------------------------------------------------

 
15 Monchem International, Inc. owns one share.
 
16 Solchem Netherlands C.V. is the beneficial owner.
 
17 See Schedule 3.09(b)

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.09(b)

 
Securities
 
 
1.
In connection with the purchase of shares in Solutia UK Limited, Solutia UK
Investments Limited sold to Solutia UK Holdings Limited a convertible loan stock
instrument on 29 December 1998 for a nominal amount of GBP 87.4 million.  The
loan stock instrument was amended in 2004 and split into two, one for GBP
56,811,332 and one for GBP 30,590,717.  The loan may be converted into stock
until the end of 2038.



 
2.
Rights of First Refusal



The capital stock of the following Subsidiaries is subject to preemptive, first
refusal or other similar rights (all of which rights are held by Loan Parties):


Solutia Canada Inc.
Solutia Venezuela, S.R.L.
Solutia Argentina Srl
Solutia Hong Kong Limited
Solutia Brasil Ltda.
Solutia Australia Pty. Ltd
Solutia Korea Limited
Solutia Singapore Pte. Ltd
Solutia Europe SA/NV
Solutia U.K. Holdings Limited
Solutia South Africa (Pty) Ltd
Solutia Netherlands Holdings B.V.
Solchem Netherlands C.V.
Solutia Chemicals Iberica S.L.


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.10(b)

 
Leased and Owned Real Property
 
Solutia Inc.
 
Owned
 
Location
Interest
Alabama
702 Clydesdale Avenue
Anniston, AL  36201-5390
 
Fee Simple
Miscellaneous
Anniston, AL
 
Fee Simple
California
2100 East 223rd Street
Carson, CA  90810
 
Fee Simple
Illinois
W.G. Krummrich
500 Monsanto Avenue
Sauget, IL  62206-1198
 
Fee Simple
Georgia
Augusta, GA
 
Fee Simple
Massachusetts
Indian Orchard
730 Worcester Street
Springfield, MA  01151
 
Fee Simple
Michigan
5045 W. Jefferson Ave.
Trenton, MI  48183
 
Fee Simple
New Jersey
Route 130 South
Bridgeport, NJ  08014
 
Fee Simple
1500 Pine Street
Camden, NJ  08103-1718
 
Fee Simple
Texas
Texas City, TX
 
Fee Simple
West Virginia
1 Monsanto Rd.
Nitro, WV  25143-2526
 
Fee Simple



 

 
 

--------------------------------------------------------------------------------

 

Solutia Inc.
 
Leased
 
Location
Interest
Corporate Headquarters
575 Maryville Centre Drive
St. Louis, MO  63141
 
Leasehold Estate
Detroit Warehouse
19881 Brownstown Center Dr., Suite 800
Brownstown Township, MI  48183
 
Lease from Ashley Brownstown South, LLC
 
Leasehold Estate
Detroit Sales Office
2001 Centerpoint Parkway
Suite 110
Pontiac, MI  48341
 
Lease from 2001 Centerpoint Parkway Investments Limited Partnership
 
Leasehold Estate



 
CPFilms Inc.
 
Owned
 
Location
Interest
47 Brenda Drive
Axton, VA  24054
 
Fee Simple
4210 The Great Road
Fieldale, VA  24089
 
Fee Simple



 

 
 

--------------------------------------------------------------------------------

 



 
CPFilms Inc.
 
Leased
 
Location
Interest
21019 Osborne Street
Chatsworth Park, CA 91304
 
Lease from Chatsworth Industrial Park, L.P.
 
Leasehold Estate
CPFilms Distribution Center
1849 W. Sequoia Avenue
Orange, CA 92868
 
Lease from TRICO Turner Properties
 
Leasehold Estate
21025 Osborne St.
Canoga Park, CA  91304
 
Lease from Chatsworth Industrial Park, L.P.
 
Leasehold Estate



 
Flexsys America L.P.
 
Owned
 
Location
Interest
829 Route 181
Monongahela, PA 15063
Fee Simple18



 
Flexsys America L.P.
 
Leased
 
Location
Interest
Hayway 43 North
Axis, Alabama  36505
 
Lease from Akzo Nobel Chemicals Inc.
 
Leasehold Estate
500 Monsanto Ave.
Sauget, IL  62206
 
Lease from Solutia Inc.
 
Leasehold Estate
260 Springside Drive
Akron, OH  44334
 
Lease from Oxford Investment Partners, LP
 
Leasehold Estate
5509 Big Tyler Road
Cross Lanes, WV 25313
 
Lease from Summit Properties Inc.
 
Leasehold Estate






--------------------------------------------------------------------------------

 
18 Deeds evidencing ownership to be obtained by Flexsys America L.P.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14
 
Environmental
 
None.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.17

 
Insurance
 
GLOBAL LIABILITY INSURANCE
(Products, General and Automobile Liability)




 
Insured:                                Solutia Inc. and its subsidiaries
 
Insurers:


·
Lexington (AIG/Chartis)
(***)
·
AWAC Bermuda
(***)
·
ScorRe
(***)
·
XL Bermuda
(***)
·
Lloyds Catlin
(***)
·
Endurance Bermuda
(***)
·
ACE Bermuda
(***)





Limits of Coverage:
·  $***
       
Deductibles:
· $***
       
Coverage:
· ***
       
Principal Exclusions:
· ***
       
Brokers:
· Marsh USA Inc.
       
Annual Premium:
·  $***
       
Policy Term:
· September 1, 2009 – September 1, 2010





 
 

--------------------------------------------------------------------------------

 

PROPERTY DAMAGE AND
BUSINESS INTERRUPTION INSURANCE
 
 
Insured:                                Solutia Inc. and its subsidiaries




Insurers:
 
·
National Union Fire Insurance Co (AIG) (***)

 
·
Liberty Int’l Insurance Co. (***)

 
·
SR International Insurance Co (***)

 
·
Ace American Insurance Co. (***)

 
·
International Insurance Co. of Hannover (***)

 
·
Ariel Reinsurance Limited (***)

 
·
Gerling America Insurance Company (HDI) (***)

 
·
Lexington Insurance Company (***)



Limits of Coverage:
· $***
       
Deductibles:
· $***
   
 
***    
Coverage:
· ***
       
Principal Exclusions:
· ***
       
Brokers:
· Aon Risk Services of Missouri, Inc.
       
Annual Premium:
·  $***
       
Policy Term:
· June 1, 2009 – June 1, 2010


 

 
 

--------------------------------------------------------------------------------

 



DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE


 
Insured:                                Solutia Inc. and its subsidiaries




Insurers:
· National Union Fire Insurance Company of Pittsburgh, Pa. (AIG/Chartis)
· Zurich American Insurance Group (Zurich)
· Continental Casualty Company (CNA)
· Lloyd’s of London (Lloyd’s)
· Axis Insurance Company (AXIS)
· St. Paul Mercury Insurance Company (Travelers)
· Allied World Assurance Company Ltd. (AWAC Bermuda)
· XL Insurance (Bermuda) Ltd. (XL Bermuda)



Limits of Coverage:
$***
       
Retention:
·  $***
       
Coverage:
·***
       
Principal Exclusions:
·***
       
Broker:
· AON (Denver)
       
Annual Premium:
·$***
       
Policy Term:
· August 28, 2009 – August 28, 2010


 
 

--------------------------------------------------------------------------------

 

OCEAN CARGO, INLAND TRANSIT AND
WAREHOUSE STORAGE INSURANCE


Insured:
Solutia Inc. and its subsidiaries
               
Insurer:
Lloyds of London, England
               
Limits of Coverage:
$***
               
Deductibles:
$***
               
Coverage:
***
               
Principal Exclusions:
· ***
               
Geographical Areas:
· ***
               
Broker:
· Aon Risk Services Central, Inc. & Lloyd & Partners Limited
               
Annual Premium:
· $***
               
Policy Term:
· July 1, 2009 to July 1, 2010








 
 

--------------------------------------------------------------------------------

 

FIDUCIARY LIABILITY INSURANCE




Insured:
Solutia Inc. and its subsidiaries
               
Key Insurers:
·  National Union Fire Insurance Company of Pittsburgh, Pa. (AIG/Chartis)
 
       
·  Continental Casualty Company (CNA)
 
· Axis Insurance Company (AXIS)
 
· The St. Paul Fire & Marine Insurance Company (Travelers)
       
Limits of Coverage:
·  $***
               
Retention:
·  $***
               
Coverage:
· ***
               
Plans Insured:
· ***
               
Territory:
· ***
               
Principal Exclusions:
· ***
               
Broker:
· AON (Denver)
               
Annual Premium:
· $***
               
Policy Term:
· August 28, 2009 – August 28, 2010







 
 

--------------------------------------------------------------------------------

 



AIRCRAFT PRODUCT LIABILITY


 
Insured:
Solutia Inc. and its subsidiaries
             
Insurers:
·  Allianz Global Risks US Insurance Company   (***)
 
·  National Union Fire Insurance Company (AIG)   (***)
 
·  National Fire & Marine Insurance through Starr Aviation (***)
 
·  XL Specialty Insurance Company (***)
 
·  Catlin Insurance through W. Brown (***)
 
·  Lloyds (***)
           
Limits of Coverage:
·  $***
             
Combined Aggregate:
·  $***
             
Deductibles:
·  $***
           
Coverage:
· ***
           
Territory:
·  ***
             
Standard Exclusions:
· ***
           
Broker:
· AHM Financial Group
     
Annual Premium:
· $***
     
Policy Term:
· July 1, 2009 - July 1, 2010





 
 

--------------------------------------------------------------------------------

 



PENSION AND WELFARE FUND
FIDUCIARY DISHONESTY INSURANCE


 
Insured:
Solutia Inc. and its subsidiaries
           
Insurer:
   
·  Federal Insurance Company (Chubb)
       
Limits of Coverage:
·  $***
       
Deductibles:
·  ***
           
Coverage:
· ***
           
Broker:
· AON (Denver)
           
Annual Premium:
· $***
           
Policy Term:
·  September 1, 2008 – September 1, 2011 (3 year policy)
   







 
 

--------------------------------------------------------------------------------

 

WORKERS’ COMPENSATION/EMPLOYER’S LIABILITY




Insured:
Solutia Inc. and its subsidiaries
           
Insurer:
   
·  ACE American Insurance Company
   
TPA:
   
·  Broadspire
   
Limits of Coverage:
·  ***
       
Deductibles:
·  $***
           
Principal Coverage:
· ***
           
Principal Exclusion:
· ***
           
Broker:
· Marsh USA Inc. (St. Louis)
           
Annual Premium:
· $***
           
Policy Term:
· April 1, 2009 to April 1, 2010
   







 
 

--------------------------------------------------------------------------------

 

PRIMARY LIABILITY INSURANCE




Insured:
Solutia Inc. and its subsidiaries
           
Insurer:
   
·  ACE American Insurance Company
       
TPA:
   
·  Broadspire
       
Limits of Coverage:
***
       
Deductibles:
·  ***
       
Principal Coverage:
***
       
Broker:
· Marsh USA Inc. (St. Louis)
           
Annual Premium:
· $***
           
Policy Term:
· April 1, 2009 to April 1, 2010






 
 

--------------------------------------------------------------------------------

 

NON-OWNED AIRCRAFT LIABILITY


 
Insured:
Solutia Inc. and its subsidiaries
       
Insurers:
   
·  Allianz Global Risks US Insurance Company   (***)
 
·  National Union Fire Insurance Company (AIG)   (***)
 
·  National Fire & Marine Insurance through Starr Aviation (***)
 
·  XL Specialty Insurance Company (***)
 
·  Catlin Insurance through W. Brown (***)
 
·  Lloyds (***)
   
Limits of Coverage:
$***
       
Deductibles:
***
           
Coverage:
***
       
Standard Exclusions:
***
       
Broker:
· AHM Financial Group
       
Annual Premium:
· ***
           
Policy Term:
· July 1, 2009 to July 1, 2010
   



 
 

--------------------------------------------------------------------------------

 

TRAVEL ACCIDENT INSURANCE




Insured:
Solutia Inc. and its subsidiaries
           
Insurer:
   
ACE
       
Coverage:
***
           
Limits of Coverage:
   
· ***
       
Broker:
Mercer
       
Annual Premium:
$***
       
Policy Term:
January 1, 2008 to January 1, 2011



 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 4.01(f)(i)
 


 
Local and Foreign Counsel Jurisdictions (Pledged Equity Interests)
 
Foreign counsel:
 
Location
Firm Name
Belgium
Allen & Overy
   





 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16(a)
Post-Closing Covenants
 
The following shall be delivered to the Administrative Agent no later than 45
days after the Effective Date (or within such longer periods as may be agreed to
by the Administrative Agent in its sole discretion):
 
(i)           The Administrative Agent shall have received customary written
opinions of (i) local and foreign counsel to the Loan Parties in each of the
jurisdictions (in each case unless, and to the extent otherwise agreed by the
Administrative Agent) specified in Schedule 4.01(f)(i), in each case reasonably
satisfactory to the Administrative Agent, which opinions shall (x) be addressed
to each Agent and the Lenders and be dated the Effective Date, (y) cover various
matters regarding the perfection and priority of the security interests granted
in respect of the Equity Interests of Persons organized in such Non-U.S.
Jurisdiction, and such other matters incident to the transactions contemplated
herein as the Agents may reasonably request and (z) be customary in form, scope
and substance in the jurisdiction of the relevant counsel;
 
(ii)           Counterparts of each Non-US Pledge Agreement reasonably requested
by the Collateral Agent signed by each Loan Party party thereto and covering
pledges of 65% (or such greater percentage as could not in the good faith
judgment of the Borrower, reasonably be expected to have material adverse tax
consequences to the Borrower or its Restricted Subsidiaries) of the Equity
Interests held by such Loan Parties in all of their “first tier” Non-U.S.
Restricted Subsidiaries (other than Excluded Subsidiaries described in clauses
(a), (b), (e), (f) and (g) of the definition thereof).  Notwithstanding the
above, a Non-US Pledge Agreement shall only be required of Solutia Europe
SPRL/BVBA;
 
(iii)           Patent Security Agreement among the Borrower, CPFilms Inc. and
Flexsys America L.P. in favor of the Collateral Agent (the “Patent Security
Agreement”);
 
(iv)           Trademark Security Agreement between the Borrower and CPFilms
Inc. in favor of the Collateral Agent (the “Trademark Security Agreement”;
 
(v)           Stock of Solutia Tlaxcala S.A. de C.V. to be pledged by the
Borrower;
 
(vi)           Discharge of First Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of the property recorded with the Hampden
County Registry of Deeds in favor of Citibank, N.A.;
 
(vii)           Discharge of Second Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing of the property recorded with the Hampden
County Registry of Deeds in favor of Citibank, N.A..;
 
(viii)           Discharge and Satisfaction of First Mortgage recorded in the
Office of the Recorder of Deeds in and for Wayne County, Michigan to Citibank,
N.A.
 

 
 

--------------------------------------------------------------------------------

 

(ix)           Discharge and Satisfaction of Second Mortgage recorded in the
Office of the Recorder of Deeds in and for Wayne County, Michigan to Citibank,
N.A.
 
(x)           Deed of Trust Certificate of Satisfaction for the First Mortgage
filed at the Clerk’s Office, Circuit Court, County of Henry, Virginia;
 
(xi)           Deed of Trust Certificate of Satisfaction for the Second Mortgage
filed at the Clerk’s Office, Circuit Court, County of Henry, Virginia;
 
(xii)           Master Intercompany Note (the “Master Note”) dated as of the
date hereof made by the Payors (as defined in the Master Note) payable to the
Payees (as defined in the Master Notes);
 
(xiii)           Releases to the Trademark Security Agreement between the
Borrower and CPFilms Inc. in favor of Citibank, N.A.;
 
(xiv)           Releases to the Patent Security Agreement between the Borrower,
CPFilms Inc. and Flexsys America L.P. in favor of Citibank, N.A.;
 
(xv)           Endorsement Certificates to the Insurance will be provided in
connection with the renewal of Property and Excess Liability Insurance; and
 
(xvi)           Lien searches, to the extent not delivered prior to closing.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16(b)
 
Tenant Subordination Agreements
 
1.
Agreement in form and substance substantially similar to that certain
Subordination, Non-Disturbance and Attornment Agreement dated March 27, 2008, by
and among Solutia Inc., as Landlord, Masspower, as Tenant, and Citibank, N.A.,
as Administrative Agent and Collateral Agent, recorded in Book 17528, Page 593.

 


 
Title Insurance Amounts
 
Address of Mortgaged Property
 
Value
 
Massachusetts
Indian Orchard
730 Worcester Street
Springfield, Hampden County, MA 01151
 
  $ 96,064,675  
Michigan
5045 W. Jefferson Ave.
Trenton, Wayne County, MI 48183
 
  $ 59,675,800  
Virginia
4210 The Great Road
Fieldale, Henry County, VA 24089
 
  $ 53,739,385  



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01(ii)
 


 
Existing Indebtedness
 
1.
Indebtedness in an aggregate principal amount of approximately USD 7,000,000 of
Solutia Europe SA/NV pursuant to that certain Framework Agreement for the
Forfaiting of 100% of the Bills of Exchange Drawn and Accepted Under Documentary
Collections between Solutia Europe SA/NV and KBC Bank dated as of December 27,
2006.

 
2.
Indebtedness, and the related guarantees by the Borrower and its subsidiaries,
in connection with the 7.875% Senior Unsecured Notes due 2020 issued by the
Borrower on March 9, 2010 in the aggregate principal amount of $300,000,000.

 
3.
Indebtedness, and the related guarantees by the Borrower and its subsidiaries,
in connection with the 8.75% Senior Notes due 2017 issued by the Borrower on
October 15, 2009 in the aggregate principal amount of $400,000,000.

 
4.
Letter of Credit issued on behalf of the Borrower for the benefit of the Texas
Commission on Environmental Quality in the amount of $2,553,791.00.

 
5.
Letter of Credit issued on behalf of the Borrower for the benefit of the Texas
Department of State Health Services in the amount of $3,288,000.00.

 
6.
Solutia Europe and Flexsys NV borrowing from time to time on the Joint Facility
for Bank Guarantees and Money Market with KBC in an amount not to exceed EUR
1,750,000.00.

 
7.
Solutia Services International SCA borrowing from time to time on the Overdraft
line with Citibank London in an amount not to exceed $1,000,000.

 
8.
Solutia UK Ltd. borrowing from time to time on the Bank Guarantees with Barclays
Bank in an amount not to exceed GBP 200,000.00.

 
9.
Flexsys Coordination Centre NV  borrowing from time to time on the Uncommitted
Money Market Facility with Dexia in an amount not to exceed $5,000,000.

 
10.
Flexsys Coordination Centre NV, Solutia Services International and Solutia UK
borrowing from time to time on the Joint Facility for Bank Guarantees and Money
Market with KBC in an amount not to exceed EUR 262,000.00.

 
11.
Flexsys VuB GmbH, Flexsys Coordination Center and Flexsys Holdings BV borrowing
from time to time on the Joint Facility Overdraft Line with Commerzbank in an
amount not to exceed EUR 500,000.00.

 
12.
Solutia Europe borrowing from time to time on the Overdraft Line with Citibank
Brussels in an amount not to exceed $8,000,000.

 

 
 

--------------------------------------------------------------------------------

 

13.
Amounts outstanding on the Effective Date pursuant to the Master Intercompany
Note (the “Master Note”) dated as of the date hereof made by the Payors (as
defined in the Master Note) payable to the Payees (as defined in the Master
Note) in the amounts as noted on Schedule 6.04.

 
Lines of Credit:
 
Bank
Entity
 
Limit
 
Sumitomo Mitsui Banking Corp.
Flexsys KK
 
JPY 1000M
 
Bank of China
Solutia Performance Products
  $ 5,000,000  
Mizuho Bank
Solutia Japan Limited
 
JPY 200M
 



 
Intercompany Indebtedness:
 
Lender
Borrower
Date of Issuance
Currency
Principal Amount
Maturity Date
Solutia Inc.
Solutia UK Holdings Ltd.
3/31/08
GBP
62,090,594.77
3/31/13
Solutia Inc.
Solutia Services International SCA/Comm. VA
3/31/08
EUR
18,523,802.31
3/31/13
Solutia Inc.
Solchem Netherlands CV
2/28/10
USD
20,488,784.68
2/28/15
Solutia Inc.
Solutia Canada Inc.
2/28/10
CAD
13,290,620.90
2/28/15
Solutia Inc.
Solutia Tlaxcala SA de CV
2/28/10
MXN
142,972,263.37
2/28/15
Solutia Inc.
Solutia Korea
3/1/10
USD
356,646.62
6/1/10
Monchem International
Solutia Europe Sprl/Bvba
5/20/08
EUR
357,834,000.00
8/29/14
Monchem International
Solutia Brasil Ltda
12/23/09
BRL
53,900,000.00
12/23/29



 

 
 

--------------------------------------------------------------------------------

 

Outstanding Bank Guarantees / Letters of Credit:
 
BANK
ISSUED ON BEHALF OF
BENEFICIARY
PURPOSE
EXPIRES
 
L/C NUMBER
   
AMOUNT
   
CASH COLLATERAL
 
BARCLAYS
SOLUTIA UK LTD.
HM CUSTOMS
BANK GUARANTEE
OPEN
    N/A    
GBP 100,000
      N/A  
BARCLAYS
SOLUTIA UK LTD. (CPFILMS)
HM CUSTOMS
BANK GUARANTEE
OPEN
    N/A    
GBP 100,000
      N/A  
CITIBANK ATHENS
SOLUTIA EUROPE S.A./N.V.
MINISTRY OF NATIONAL ECONOMY
FINANCIAL ASSURANCE
OPEN
    N/A     $ 50,000     $ 50,000.00  
KBC
SOLUTIA EUROPE S.A./N.V.
AG SOB
RENTAL GUARANTEE
12/30/2015
    726-4813934-01    
EUR 2,339
      N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
DOUANE GENT
FINANCIAL ASSURANCE
OPEN
    3019723274    
BEF 3,000,000
      N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
DOUANE GENT
FINANCIAL ASSURANCE
OPEN
    3019720648    
BEF 8,000,000
      N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
DOUANE GENT
FINANCIAL ASSURANCE
OPEN
    500322874    
EUR 117,000
      N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
KERREMANS
RENTAL GUARANTEE
9/30/2011
    500381175    
EUR 5,100
      N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
OVAM
FINANCIAL ASSURANCE
9/1/2012
    3019720143    
BFF 23,837,000
    $ 801,738.27  
KBC
SOLUTIA EUROPE S.A./N.V.
FLAGSOL
PERFORMANCE BOND
1/1/2014
    N/A    
EUR 113,964
      N/A  
KBC
FLEXSYS SA/NV
DOUANE ANTWERPEN
BANK GUARANTEE
OPEN
    N/A    
EUR 25,000
      N/A  
KBC
FLEXSYS SA/NV
HAMOIR VINCENT
BANK GUARANTEE
OPEN
    N/A    
EUR 6,000
      N/A  
KBC
FLEXSYS SA/NV
NYK LINE
BID BOND
OPEN
    N/A     $ 77,500       N/A  
KBC
FLEXSYS SA/NV
VDV SA
BANK GUARANTEE
OPEN
    N/A    
EUR 1,000
      N/A  
KBC
FLEXSYS CC
JULIE LH BVBA
BANK GUARANTEE
OPEN
    N/A    
BEF 23,837,000
      N/A  
KBC
FLEXSYS CC
RESIDENCE CHAMBORD
BANK GUARANTEE
OPEN
    N/A    
EUR 5,205
      N/A  
CITIBANK CANADA
SOLUTIA CANADA INC.
VISA DESJARDINS
CANADIAN VISA CARDS
OPEN
 
LOC-24136
   
CAD 50,000
    $ 47,837.50  
MIZUHO BANK, JAPAN
SOLUTIA JAPAN LIMITED
JAPANESE CUSTOMS HOUSE
FINANCIAL ASSURANCE
9/30/2010
 
LC1
   
JPY 78,000,000
      N/A  
RHB KUANTAN
FLEXSYS CHEMICALS (M) SDN BHD
GAS MALAYSIA SDN BHD
BANKERS GUARANTEE
7/31/2010
 
TCSG032173KTN
   
MYR 1,150,000
      N/A  
RHB KUANTAN
FLEXSYS CHEMICALS (M) SDN BHD
TNB
BANKERS GUARANTEE
9/14/2010
 
TCSG030214KTN
   
MYR 650,000
      N/A  
RHB KUANTAN
FLEXSYS CHEMICALS (M) SDN BHD
PETRONAS TRADING
BANKERS GUARANTEE
7/9/2010
 
TCSG032061KTN
   
MYR 200,000
      N/A  
RHB KUANTAN
FLEXSYS CHEMICALS (M) SDN BHD
EXXON MOBIL
STANDBY LC
12/31/2009
 
TCXM802465
   
MYR 1,700,738
      N/A  
KBC
SOLUTIA EUROPE S.A/N.V.
ABENER ENGINE
PERFORMANCE BOND
6/30/10
    N/A       220,760.00       N/A  
KBC
SOLUTIA EUROPE S.A./N.V.
BANGLADESH GAS COMPANY
PERFORMANCE BOND
12/31/10
    N/A       7,050.00          



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02(iv)(A)

 
Existing Liens
 
1.
Liens granted to the banks listed on Schedule 6.01(ii) consisting of cash
collateral securing bank guarantees and letters of credit in the amounts set
forth on Schedule 6.01(ii).

 
2.
Liens granted to the banks listed on Schedule 6.01(ii) consisting of security
securing the lines of credit in the amounts set forth on Schedule 6.01(ii).

 
3.
Liens granted pursuant to that Pledge Agreement, dated as of June 1, 2009,
between the Borrower and Citibank, N.A.

 
4.
Liens granted to Monchem International, Inc. pursuant to the Limited Recourse
Secured Subordinated Promissory Note made by Solutia Europe SPRF/BVBA on May 20,
2008 in the amount of EUR 357,834,000 .

 
DEBTOR
JURISDICTION
TYPE OF SEARCH
FILE NO. & DATE
SECURED PARTY
COLLATERAL
Solutia, Inc.
DE-Secretary of State
UCC Debtor through 02/15/10
UCC Financing Statement
10655030 filed 07/09/01
Emerson Financial Services
Leased equipment.
     
UCC Continuation
61177344 filed 04/07/06
         
UCC Financing Statement
20700173 filed 02/28/02
General Electric Capital Corporation
Leased equipment.
     
UCC Continuation
64279519 filed 12/07/06
         
UCC Financing Statement
21264344 filed 03/18/02
 
Leased equipment.
     
UCC Amendment
21988520 filed 01/25/02
 
Adding collateral.
     
UCC Amendment
22689424 filed 10/15/02
 
Adding collateral.
     
UCC Amendment
22745523 filed 10/22/02
 
Adding collateral.
     
UCC Amendment
22856759 filed 10/31/02
 
Adding collateral.


 
 

--------------------------------------------------------------------------------

 




     
UCC Amendment
30439318 filed 01/27/03
 
Adding collateral.
     
UCC Amendment
32347774 filed 09/11/03
 
Adding collateral.
     
UCC Continuation
70942903 filed 03/13/07
         
UCC Financing Statement
21968522 filed 07/29/02
GE Capital
Leased equipment.
     
UCC Continuation
20070640879 filed 02/20/07
         
UCC Financing Statement
41253097 filed 04/19/04
Mellon US Leasing, a Division of Mellon Leasing Corporation
In-Lieu filing MO original financing statement
10/13/99  3083318
Leased equipment.
     
UCC Termination
20083041348 filed 09/09/08
         
UCC Amendment
20090158920 filed 01/15/09
changing secured party’s address.
         
UCC Continuation
20090175429 filed 01/16/09
         
UCC Financing Statement
43422955 filed 12/06/04
NMHG Financial Services Inc.
In-Lieu filing MI original financing statement
02/15/00 D620029
Leased equipment.
     
UCC Continuation
20092625074 filed 08/14/09
         
UCC Financing Statement
50661885 filed 03/02/05
Safeco Credit Company, Inc.
In-Lieu filing MO original financing statement
06/06/00 4055303
Leased equipment.
     
UCC Financing Statement
50661889 filed 03/02/05
Safeco Credit Company, Inc.
In-Lieu filing IL original financing statement
08/04/00 4244836
Leased equipment.
     
UCC Financing Statement
51151993 filed 04/14/05
VWR International, Inc.
Consignee-Consignor:
lab supplies, chemicals, filters, gloves, plastic, glass, supplies on
consignment basis.
     
UCC Continuation
20100162275 filed 01/15/10
         
UCC Financing Statement
51159061 filed 04/14/05
Air Liquide Industrial US LP
Equipment.
     
UCC Financing Statement
20071314169 filed 04/09/07
CSI Leasing, Inc.
Leased equipment.
     
UCC Amendment
20074515937 filed 11/29/07
 
Adding collateral.
     
UCC Financing Statement
20071571800 filed 04/26/07
Magid Glove and Safety Manufacturing Co. LLC
All Debtor’s inventory of goods now or hereafter acquired by Debtor and financed
by Secured Party.  This consists of work gloves, safety clothing and safety
products.
     
UCC Financing Statement
20072791084 filed 07/24/07
Industrial Scientific Corporation
Equipment.


 
 

--------------------------------------------------------------------------------

 




     
UCC Financing Statement
20073636635 filed 09/26/07
Precision Industries, Inc.
Consignee-Consignor:
All maintenance, repair and operation, supplies, parts, fittings, accessories,
replacement engines, inventory, equipment and other personal property which has
been or hereafter delivered to Debtor pursuant to the Agreement.
     
UCC Financing Statement
20074622550 filed 12/07/07
Motion Industries Inc.
Consignee-Consignor:
Maintenance, repair and operational assets, including, without limitation,
materials, parts, equipment, supplies and other tangible personal property, held
for resale, use or consumption in Debtor’s business, and supplied by Secured
Party under consignment or other agmt.
     
UCC Financing Statement
20080385540 filed 01/31/08
Thompson Tractor Co., Inc.
Equipment.
     
UCC Financing Statement
20081213428 filed 04/07/08
John Crane Inc.
Consignee-Consignor:
Any and all inventory in possession of Debtor delivered by Secured Party until
full and final payment received.
     
UCC Amendment
2010056653 filed 2/16/10
changing Secured Party’s address.
         
UCC Financing Statement
20081474947 filed 04/29/08
CSI Leasing, Inc.
Leased Equipment. (located at 575 Maryville Centre Drive, St. Louis, MO, 63141)
     
UCC Financing Statement
20081965217 filed 06/09/08
CSI Leasing, Inc.
Leased Equipment. (located at 575 Maryville Centre Drive, St. Louis, MO, 63141)
     
UCC Financing Statement
20082452082 filed 07/16/08
Air Liquide Industrial US LP
Equipment.
     
UCC Financing Statement
20082708657 filed 08/07/08
CSI Leasing, Inc.
Leased Equipment. (located at 575 Maryville Centre Drive, St. Louis, MO, 63141)
     
UCC Financing Statement
20083695952 filed 11/04/08
Toyota Motor Credit Corporation
Equipment.
     
UCC Financing Statement
20083934328 filed 11/25/08
NMHG Financial Services, Inc.
Leased Equipment.
     
UCC Financing Statement
20090156932 filed 01/16/09
Dell Financial Services L.L.C.
Leased Equipment.
     
UCC Financing Statement
20090874674 filed 03/18/09
The Newark Group
Equipment.


 
 

--------------------------------------------------------------------------------

 




     
UCC Financing Statement
20091065645 filed 04/03/09
Mayer Electric Supply Co., Inc.
Consignment material owned by Secured Party until purchased by Debtor.
     
UCC Financing Statement
20091160313 filed 04/13/09
E.I. Du Pont De Nemours and Company
Consignee-Consignor:
Products pursuant to Sales Contract.
     
UCC Financing Statement
20091663688 filed 05/27/09
CCA Financial, LLC
All personal property pursuant to Master Lease Agreement (no.6308) dated
2/12/09.
     
UCC Amendment 20092047469 filed 06/22/09
ASSIGNMENT
Wachovia Bank
       
UCC Amendment 20092337886 filed 07/21/09
ASSIGNMENT
Wells Fargo Commercial Banking
       
UCC Financing Statement
20091672424 filed 05/27/09
XPEDX, a Div of International Paper Co.
Consignee-Consignor:
Present and future consignment of inventory of paper and related supplies.
     
UCC Financing Statement
20092804091 filed 8/31/09
Hewlett-Packard Financial Services Company
All equipment and software which Secured Party has leased or financed for
Debtor.
     
UCC Financing Statement
20093050975 filed 09/23/09
Deere Credit, Inc.
Equipment.


 
 

--------------------------------------------------------------------------------

 



CPFilms Inc.
DE-Secretary of State
UCC Debtor through 02/12/10
UCC Financing Statement
11549679 filed 10/31/01
General Electric Capital Corporation
Equipment.
     
UCC Amendment 63577533 filed 10/16/06
changing Debtor’s information
         
UCC Continuation 63577566 filed 10/16/06
         
UCC Financing Statement
62186922 filed 6/22/06
Marlin Leasing Corp.
Equipment
     
UCC Financing Statement
62477271 filed 07/18/06
3M Co.
All inventory stored at Debtor’s owned by 3M or to be acquired, all raw
materials, finished or semi-finished goods incorporating the 3M product or
component and all proceeds.
     
UCC Financing Statement
20073196358 filed 08/22/07
Suntrust Bank
All accounts, chattel paper, general intangibles, documents and instruments of
Debtor that arise out of sale of products and/or services to AutoZone, Inc. or
any subsidiaries pursuant to Supplier Agreement.
     
UCC Amendment
73411450 filed 09/07/07
changing Debtor information
   




 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 6.04

 
Existing Investments
 
 
 
1.
Schedule 1.01(d) is hereby incorporated by reference.

 
 
2.
Schedule 3.09(a) is hereby incorporated by reference.

 
 
3.
Intercompany Investments existing on the Effective Date in the amounts set forth
below evidenced by that certain Master Intercompany Note (the “Master Note”)
dated as of the date hereof made by the Payors (as defined in the Master Note)
payable to the Payees (as defined in the Master Notes).



Intercompany Investments:


Lender
Borrower
Date of Issuance
Currency
Principal Amount
Maturity Date
Solutia Inc.
Solutia UK Holdings Ltd.
3/31/08
GBP
62,090,594.77
3/31/13
Solutia Inc.
Solutia Services International SCA/Comm. VA
3/31/08
EUR
18,523,802.31
3/31/13
Solutia Inc.
Solchem Netherlands CV
2/28/10
USD
20,488,784.68
2/28/15
Solutia Inc.
Solutia Canada Inc.
2/28/10
CAD
13,290,620.90
2/28/15
Solutia Inc.
Solutia Tlaxcala SA de CV
2/28/10
MXN
142,972,263.37
2/28/15
Solutia Inc.
Solutia Korea
3/1/10
USD
356,646.62
6/1/10
Monchem International
Solutia Europe Sprl/Bvba
5/20/08
EUR
357,834,000.00
8/29/14
Monchem International
Solutia Brasil Ltda
12/23/09
BRL
53,900,000.00
12/23/29










 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.08

 
Transactions with Affiliates
 
 
1.
Distributorship Agreement, dated as of September 1, 1997, by and between Solutia
Inc. and Solutia Brasil Ltda.

 
 
2.
Sales Support Agreement, dated as of January 1, 2006, by and between Solutia
Brasil Ltda. and Solutia Europe S.A.

 
 
3.
The Borrower, Solutia Europe BA and Solutia UK Ltd. are party to various oral
contracts that govern the shipping of resin and plasticizer products to Solutia
Brazil Ltda.   These agreements are in compliance with Brazilian local law.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.09

 
Existing Restrictions
 
 
1.
The shares held by Solutia Europe SA/NV in Solutia Services International
SCA/CVA are subject to transfer restrictions as set out in article 8 of the
articles of association of Solutia Services International SCA/CVA which provides
for (i) pre-emptive rights for the existing shareholders and (ii) prior approval
of the transfer of any shares by the board of directors of Solutia Services
International SCA/CVA, in case none of the existing shareholders exercise their
pre-emptive rights.  The transfer restrictions do not apply to a transfer of
shares to (i) other shareholders or bondholders in Solutia Services
International SCA/CVA and (ii) Citicorp Trustee Company Limited or any other
third party upon the enforcement of the share pledge granted by Solutia Europe
SA/NV to Citicorp Trustee Company Limited.

 
 
2.
The transfer of any of the shares held by Solutia Europe SA/NV in CP Films
Vertriebs GmbH is only allowed with the prior approval of the majority of the
shareholders of CP Films Vertriebs GmbH.

 
3.           Limited Recourse Secured Subordinated Promissory Note made by
Solutia Europe SPRF/BVBA on May 20, 2008 to Monchem International, Inc. in the
amount of EUR 357,834,000.

 

--------------------------------------------------------------------------------